UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 9/30/12 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for those series, as appropriate. -Dreyfus/The Boston Company Emerging Markets Core Equity Fund -Dreyfus/The Boston Company Large Cap Core Fund -Dreyfus/The Boston Company Small Cap Growth Fund -Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund -Dreyfus/The Boston Company Small Cap Value Fund -Dreyfus/The Boston Company Small/Mid Cap Growth Fund -Dreyfus/Standish Intermediate Tax Exempt Bond Fund -Dreyfus/Newton International Equity Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus/The Boston Company Emerging Markets Core Equity Fund ANNUAL REPORT September 30, 2012 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 21 Notes to Financial Statements 35 Report of Independent Registered Public Accounting Firm 36 Important Tax Information 37 Board Members Information 39 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company Emerging Markets Core Equity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: This annual report for Dreyfus/The Boston Company Emerging Markets Core Equity Fund covers the 12-month period from October 1, 2011, through September 30, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. equities proved unusually volatile over the past year, as prices rose and fell according to investors changing expectations of global and domestic economic conditions. And while the pace of U.S. economic growth has been relatively consistent, it has progressed at about half the average rate achieved in prior recoveries. Overseas, Europe has remained under severe economic pressure due to a persistent debt crisis and austerity-oriented fiscal policies adopted by many governments. In Japan, a strengthening currency dampened export activity and economic growth. The emerging markets have posted a slower rate of growth, reducing demand for industrial commodities and other goods and services. The sustained-but-subpar U.S. expansion appears likely to continue over the foreseeable future.Across the international markets though, on one hand the global economy has responded to a variety of stimulative measures, most notably aggressively accommodative monetary policies in most major markets. On the other hand, headwinds emanating from Europe and China may continue to weigh on economic growth and investor sentiment. Indeed, the ability of governments and economic policymakers to address these issues could go a long way toward shaping the 2013 market environment. As always, we urge you to speak regularly with your financial advisor to discuss how changing global economic conditions may affect your investments. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2011, through September 30, 2012, as provided by Sean P. Fitzgibbon and Jay Malikowski, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended September 30, 2012, Dreyfus/The Boston Company Emerging Markets Core Equity Fund’s Class A shares produced a total return of 12.48%, Class C shares returned 11.63% and Class I shares returned 13.36%. 1 In comparison, the fund’s benchmark, the Morgan Stanley Capital International Emerging Markets Index (the “MSCI EM Index”), produced a total return of 16.93% for the same period. 2 Despite heightened volatility throughout the reporting period, emerging market stocks posted respectable gains, on average, as macroeconomic conditions improved in China and other developing nations.The fund lagged its benchmark, mainly as a result of shortfalls among consumer staples and materials stocks. The Fund’s Investment Approach The fund seeks long-term growth of capital.To pursue this goal, the fund normally invests at least 80% of its assets in equity securities of companies that are located in foreign countries represented in the MSCI EM Index.The fund may invest up to 20% of its net assets in fixed income securities and may invest in preferred stocks of any credit quality if common stocks of the relevant company are not available.The fund employs a “bottom-up” investment approach, which emphasizes individual stock selection. Markets Reacted Sharply to Economic Developments The reporting period began in the immediate wake of severe stock market declines throughout the world. One credit-rating agency’s downgrade of long-term U.S. government debt, an intensifying European debt crisis and inflation-fighting programs in China had triggered a flight away from riskier assets in the third quarter of 2011. Better economic data in the fall largely arrested the declines, but heightened market volatility persisted through the end of the year. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Over the opening months of 2012, however, the emerging markets began to rally strongly, as investors were optimistic that less restrictive monetary and fiscal policies in China could tame inflationary pressures without triggering a recession. Meanwhile, the U.S. economy reported higher levels of manufacturing activity and improvements in labor markets, and European policymakers launched a quantitative easing program that seemed to forestall a more severe crisis in the region’s banking system. The rally was interrupted in the spring, when U.S. employment gains moderated, proposed austerity programs in Europe encountered political resistance, and the Chinese economy was slow to respond to more accommodative policies.While better equity market performance over the summer erased many of those losses, emerging market stocks in general lost a modest amount of value over the reporting period’s second half, dampening results for the reporting period overall. Valuation Metrics Proved Relatively Ineffective In this tumultuous environment, investors tended to prefer better known markets and companies with positive earnings momentum. In contrast, valuation factors proved relatively ineffective over the reporting period. A focus on valuations was especially damaging in the consumer staples sector, where Indian sugar processor Shree Renuka Sugars fell sharply due to lower commodity prices and operational problems in its Brazil facilities. Likewise, food producer China Agri-Industries Holdings moved lower amid fears of government pricing restrictions.The materials sector lagged all other market segments over the reporting period, and the fund’s results in the sector were further undermined by Brazilian metals-and-mining companyVale, which suffered from management turnover and deteriorating operational metrics. Other laggards during the reporting period included India’s plastics and textiles manufacturer Sintex Industries , where worries regarding cuts in government spending weighed on the company’s stock price. Indeed, India was the fund’s greatest laggard on a country basis over the reporting period. The fund achieved better results in the information technology sector, where Samsung Electronics scored market share gains and achieved better-than-expected earnings stemming from the popularity of its smartphones. In the consumer discretionary sector, carmakers Hyundai Motor in Korea and Great Wall Motor in China advanced due to market share gains and strong sales, respectively. From a country perspective, the fund 4 participated in relatively robust gains in Thailand when a number of companies rebounded from depressed levels as the nation recovered from the 2011 floods. Positioned for a More Balanced Market We currently expect market volatility to remain elevated over the near term amid ongoing macroeconomic uncertainties. However, we remain optimistic over the longer term. China is widely expected to adopt more stimulative monetary and fiscal policies, and Europe appears to be making progress in engineering a recovery from its debt crisis. Meanwhile, personal incomes in the emerging markets are rising, potentially boosting spending and consumption. We have continued to focus on identifying individual companies with attractive valuations and strong business momentum. Indeed, we believe that valuations in some countries and market sectors have become especially compelling, and the fund is well positioned to benefit when valuation factors return to favor among investors. October 15, 2012 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social and economic factors affecting investments in foreign companies.These special risks include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. The fund’s returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through February 1, 2014, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. – Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International Emerging Markets Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity performance in global emerging markets.The index consists of select designated MSCI emerging market national indices. MSCI Indices reflect investable opportunities for global investors by taking into account local market restrictions on share ownership by foreigners. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. †† The total return figures presented for Class A and Class C shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 3/31/09 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for each share class. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class I shares of Dreyfus/The Boston Company Emerging Markets Core Equity Fund on 7/10/06 (inception date) to a $10,000 investment made in the Morgan Stanley Capital International Emerging Markets Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. For comparative purposes, the value of the Index on 6/30/06 is used as the beginning value on 7/10/06. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity performance in global emerging markets. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 9/30/12 Inception From Date 1 Year 5 Years Inception Class A shares with maximum sales charge (5.75%) 3/31/09 % –3.47 % †† % †† without sales charge 3/31/09 % –2.32 % †† % †† Class C shares with applicable redemption charge † 3/31/09 % –2.85 % †† % †† without redemption 3/31/09 % –2.85 % †† % †† Class I shares 7/10/06 % –1.87 % % Morgan Stanley Capital International Emerging Markets Index 6/30/06 % –1.28 % % ††† Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class A and Class C shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 3/31/09 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for each share class. ††† The Index date is based on the life of Class I shares. For comparative purposes, the value of the Index as of the month end 6/30/06 is used as the beginning value on 7/10/06 (the inception date for Class I shares). The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/The Boston Company Emerging Markets Core Equity Fund from April 1, 2012 to September 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2012 Class A Class C Class I Expenses paid per $1,000 † $ 10.97 $ 14.61 $ 7.33 Ending value (after expenses) $ 951.00 $ 947.60 $ 954.70 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2012 Class A Class C Class I Expenses paid per $1,000 † $ 11.33 $ 15.08 $ 7.57 Ending value (after expenses) $ 1,013.75 $ 1,010.00 $ 1,017.50 † Expenses are equal to the fund’s annualized expense ratio of 2.25% for Class A, 3.00% for Class C and 1.50% for Class I, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS September 30, 2012 Common Stocks—96.0% Shares Value ($) Brazil—5.7% Cia de Bebidas das Americas, ADR 1,240 47,455 Cia de Saneamento Basico do Estado de Sao Paulo 700 28,656 Cielo 720 17,967 Embraer, ADR 2,140 56,967 Fleury 3,200 38,278 Obrascon Huarte Lain Brasil 4,800 44,040 Rossi Residencial 8,600 21,338 Chile—1.5% ENTEL 3,210 China—12.9% AAC Technologies Holdings 6,500 23,472 China BlueChemical, Cl. H 58,000 34,333 China Communications Construction, Cl. H 70,000 56,603 China Construction Bank, Cl. H 61,000 42,324 China Petroleum & Chemical, Cl. H 82,000 76,564 China Railway Construction, Cl. H 78,500 70,259 China Vanadium Titano—Magnetite Mining 43,000 6,655 Focus Media Holding, ADR 2,450 57,330 Great Wall Motor, Cl. H 35,250 92,966 Huaneng Power International, Cl. H 44,000 33,479 WuXi PharmaTech, ADR 2,700 a 40,311 Yingde Gases 22,500 19,935 Zhen Ding Technology Holding 7,000 21,993 Hong Kong—5.2% China Mobile 9,000 99,761 China Overseas Land & Investment 18,000 45,777 China Resources Power Holdings 14,000 30,657 CNOOC 29,000 59,466 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) India—5.6% Apollo Tyres 15,220 26,735 Hexaware Technologies 14,960 34,546 ICICI Bank 2,660 53,397 JSW Steel 1,360 19,517 NMDC 3,910 14,374 Oil & Natural Gas 5,740 30,564 Power Finance 6,230 22,318 Sterlite Industries India 26,370 49,770 Indonesia—1.5% Indofood Sukses Makmur 49,000 28,929 Telekomunikasi Indonesia Persero 39,500 39,005 Malaysia—1.9% AMMB Holdings 20,200 42,032 Malayan Banking 14,800 43,628 Mexico—4.1% Alfa, Cl. A 27,000 50,259 Fomento Economico Mexicano, ADR 490 45,070 Grupo Financiero Banorte, Cl. O 15,700 88,735 Peru—.6% Credicorp 200 Philippines—.7% Metropolitan Bank & Trust 15,040 Russia—9.4% Gazprom, ADR 7,330 73,520 Lukoil, ADR 2,040 125,664 10 Common Stocks (continued) Shares Value ($) Russia (continued) Mobile Telesystems, ADR 3,090 54,137 Sberbank of Russia, ADR 2,600 30,290 Sberbank of Russia, ADR 4,060 47,968 Surgutneftegas, ADR 5,930 53,489 Uralkali, GDR 850 35,164 South Africa—7.8% AngloGold Ashanti 1,020 35,837 Anglovaal Industries 1,890 13,570 FirstRand 7,630 25,568 Growthpoint Properties 13,542 40,465 Imperial Holdings 1,760 39,651 MTN Group 4,104 78,998 Nedbank Group 1,290 28,362 Sasol 1,050 46,967 Tiger Brands 1,280 42,003 South Korea—16.8% BS Financial Group 2,430 26,237 Daelim Industrial 615 52,512 DGB Financial Group 2,970 39,282 Hana Financial Group 1,500 45,954 Hankook Tire 630 b 23,580 Hyundai Motor 634 143,751 KT 1,090 34,521 KT&G 622 47,402 Kukdo Chemical 400 17,491 Samsung Electronics 208 251,900 Youngone 2,096 69,306 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Taiwan—9.3% Asia Cement 147 186 CTCI 20,000 45,713 E.Sun Financial Holding 47,000 26,616 Hon Hai Precision Industry 37,400 117,379 Mega Financial Holding 73,080 56,343 Taiwan Semiconductor Manufacturing, ADR 10,839 171,473 Thailand—7.2% Airports of Thailand 13,900 35,901 Asian Property Development 138,240 40,646 Bangkok Bank 7,900 51,589 CP ALL 20,500 23,644 PTT 4,700 50,237 PTT Global Chemical 28,643 58,626 Siam Commercial Bank 5,300 29,014 Thanachart Capital 29,000 35,567 Turkey—4.5% Aselsan Elektronik Sanayi Ve Ticaret 4,040 14,611 Kardemir Karabuk Demir Celik Sanayi ve Ticaret, Cl. D 32,470 21,138 Koza Altin Isletmeleri 1,110 23,840 Turk Telekomunikasyon 8,930 35,576 Turkiye Garanti Bankasi 8,090 33,760 Turkiye Halk Bankasi 3,560 27,731 Turkiye Is Bankasi, Cl. C 15,070 47,291 United States—1.3% iShares MSCI Emerging Markets Index Fund 1,390 Total Common Stocks (cost $3,723,958) 12 Preferred Stocks—3.5% Shares Value ($) Brazil Bradespar 2,000 27,762 Cia de Bebidas das Americas 900 34,490 Cia de Saneamento de Minas Gerais 800 18,192 Vale 4,400 76,551 Total Preferred Stocks (cost $135,885) Total Investments (cost $3,859,843) % Cash and Receivables (Net) .5 % Net Assets % ADR—American Depository Receipts GDR—Global Depository Receipts a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Trustees.At September 30, 2012, the value of this security amounted to $23,580 or 0.5% of net assets. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 22.9 Telecommunication Services 9.1 Information Technology 14.2 Consumer Staples 6.3 Energy 11.5 Utilities 2.5 Consumer Discretionary 10.6 Health Care 1.8 Materials 9.8 Exchange-Traded Funds 1.3 Industrial 9.5 † Based on net assets. See notes to financial statements. The Fund 13 STATEMENT OF ASSETS AND LIABILITIES September 30, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments 3,859,843 4,465,705 Cash denominated in foreign currencies 17,187 17,234 Receivable for investment securities sold 60,727 Dividends receivable 4,549 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 5 Prepaid expenses 18,928 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 12,829 Due to Administrator—Note 3(a) 365 Cash overdraft due to Custodian 19,964 Payable for investment securities purchased 18,029 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 5 Accrued expenses 25,800 Net Assets ($) Composition of Net Assets ($): Paid-in capital 5,088,046 Accumulated distributions in excess of investment income—net (11,818 ) Accumulated net realized gain (loss) on investments (1,191,999 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 605,927 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 107,470 91,220 4,291,466 Shares Outstanding 5,434 4,806 218,971 Net Asset Value Per Share ($) See notes to financial statements. 14 STATEMENT OF OPERATIONS Year Ended September 30, 2012 Investment Income ($): Income: Cash dividends (net of $14,832 foreign taxes withheld at source): Unaffiliated issuers 135,655 Affiliated issuers 20 Total Income Expenses: Investment advisory fee—Note 3(a) 55,704 Custodian fees—Note 3(c) 56,912 Registration fees 38,468 Auditing fees 36,126 Prospectus and shareholders’ reports 12,635 Legal fees 7,003 Administration fees—Note 3(a) 5,064 Shareholder servicing costs—Note 3(c) 4,685 Distribution fees—Note 3(b) 826 Trustees’ fees and expenses—Note 3(d) 706 Interest expense—Note 2 137 Loan commitment fees—Note 2 69 Miscellaneous 19,895 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (159,546 ) Less—reduction in fees due to earnings credits—Note 3(c) (3 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (729,114 ) Net realized gain (loss) on forward foreign currency exchange contracts (10,982 ) Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 1,673,311 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (1,157 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 15 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2012 2011 Operations ($): Investment income—net 56,994 129,678 Net realized gain (loss) on investments (740,096 ) 3,308,227 Net unrealized appreciation (depreciation) on investments 1,672,154 (5,001,113 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A Shares (517 ) (603 ) Class C Shares (200 ) — Class I Shares (64,392 ) (62,615 ) Net realized gain on investments: Class A Shares (27,294 ) — Class C Shares (33,777 ) — Class I Shares (808,941 ) — Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 25,691 172,455 Class C Shares 67,180 11,090 Class I Shares 298,380 189,858 Dividends reinvested: Class A Shares 27,811 512 Class C Shares 33,977 — Class I Shares 442,938 4,708 Cost of shares redeemed: Class A Shares (90,543 ) (125,263 ) Class C Shares (151,101 ) (73,795 ) Class I Shares (4,623,566 ) (6,535,360 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 8,405,458 16,387,679 End of Period Undistributed (distributions in excess of) investment income—net (11,818 ) 19,337 16 Year Ended September 30, 2012 2011 Capital Share Transactions: Class A Shares sold 1,195 6,009 Shares issued for dividends reinvested 1,572 18 Shares redeemed (4,563 ) (4,446 ) Net Increase (Decrease) in Shares Outstanding ) Class C Shares sold 3,206 394 Shares issued for dividends reinvested 1,989 — Shares redeemed (7,794 ) (2,766 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I Shares sold 15,131 6,684 Shares issued for dividends reinvested 25,412 169 Shares redeemed (192,364 ) (232,400 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended September 30, Class A Shares 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 21.86 26.99 22.70 13.55 Investment Operations: Investment income—net b .07 .09 .17 .14 Net realized and unrealized gain (loss) on investments 2.15 (5.14 ) 4.12 9.01 Total from Investment Operations 2.22 (5.05 ) 4.29 9.15 Distributions: Dividends from investment income—net (.08 ) (.08 ) — — Dividends from net realized gain on investments (4.22 ) — — — Total Distributions (4.30 ) (.08 ) — — Net asset value, end of period 19.78 21.86 26.99 22.70 Total Return (%) c 12.48 (18.77 ) 18.85 67.60 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 5.55 3.66 3.69 11.21 e Ratio of net expenses to average net assets 2.25 2.25 2.25 2.00 e Ratio of net investment income to average net assets .36 .30 .71 1.56 e Portfolio Turnover Rate 70.79 75.59 102.30 157.45 Net Assets, end of period ($ x 1,000) 107 158 152 25 a From March 31, 2009 (commencement of initial offering) to September 30, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 18 Year Ended September 30, Class C Shares 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 21.23 26.36 22.62 13.55 Investment Operations: Investment (loss)—net b (.14 ) (.16 ) (.13 ) (.03 ) Net realized and unrealized gain (loss) on investments 2.14 (4.97 ) 4.17 9.10 Total from Investment Operations 2.00 (5.13 ) 4.04 9.07 Distributions: Dividends from investment income—net (.03 ) — (.30 ) — Dividends from net realized gain on investments (4.22 ) — — — Total Distributions (4.25 ) — (.30 ) — Net asset value, end of period 18.98 21.23 26.36 22.62 Total Return (%) c 11.63 (19.43 ) 17.95 66.94 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 5.79 3.92 4.18 3.80 e Ratio of net expenses to average net assets 3.00 3.00 3.00 2.75 e Ratio of net investment (loss) to average net assets (.69 ) (.58 ) (.57 ) (.35 ) e Portfolio Turnover Rate 70.79 75.59 102.30 157.45 Net Assets, end of period ($ x 1,000) 91 157 258 178 a From March 31, 2009 (commencement of initial offering) to September 30, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Year Ended September 30, Class I Shares 2012 2011 2010 2009 a 2008 Per Share Data ($): Net asset value, beginning of period 21.82 26.79 22.67 21.33 33.24 Investment Operations: Investment income—net b .24 .25 .18 .24 .35 Net realized and unrealized gain (loss) on investments 2.10 (5.11 ) 4.26 2.21 (8.86 ) Total from Investment Operations 2.34 (4.86 ) 4.44 2.45 (8.51 ) Distributions: Dividends from investment income—net (.34 ) (.11 ) (.32 ) (.26 ) (.26 ) Dividends from net realized gain on investments (4.22 ) — — (.85 ) (3.14 ) Total Distributions (4.56 ) (.11 ) (.32 ) (1.11 ) (3.40 ) Net asset value, end of period 19.60 21.82 26.79 22.67 21.33 Total Return (%) 13.36 (18.27 ) 19.73 14.90 (28.51 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 4.66 2.83 3.07 3.50 2.74 Ratio of net expenses to average net assets 1.50 1.50 1.50 1.43 1.45 Ratio of net investment income to average net assets 1.19 .90 .75 1.43 1.21 Portfolio Turnover Rate 70.79 75.59 102.30 157.45 128 Net Assets, end of period ($ x 1,000) 4,291 8,090 15,978 16,585 15,328 a The fund commenced offering three classes of shares on March 31, 2009.The existing shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. See notes to financial statements. 20 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus/The Boston Company Emerging Markets Core Equity Fund (the “fund”) is a separate diversified series of Dreyfus Investment Funds (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering eleven series, including the fund.The fund’s investment objective is to seek long-term growth of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class I. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear a distribution fee and/or shareholder services fee. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class I shares are offered without a front-end sales charge or CDSC. Other differences between the classes The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 22 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Trust’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. These securities are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of September 30, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities—Foreign Common Stocks † 4,227,681 23,580 †† — Preferred Stocks † 156,995 — — 24 Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Exchange-Traded Funds 57,449 — — Other Financial Instruments: Forward Foreign Currency Exchange Contracts ††† — 5 — 5 Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts ††† — (5 ) — (5 ) † See Statement of Investments for additional detailed categorizations. †† Securities classified as Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. ††† Amount shown represents unrealized appreciation (depreciation) at period end. At September 30, 2011, $6,413,509 of exchange traded foreign equity securities were classified as Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) resulting from changes in exchange rates. Foreign currency gains and losses on investments are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended September 30, 2012 were as follows: Affiliated Investment Value Value Net Company 9/30/2011 ($) Purchases ($) Sales ($) 9/30/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 13,098 1,780,659 1,793,757 — — (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to com- 26 ply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2012, the components of accumulated earnings on a tax basis were as follows: accumulated capital losses $1,038,036 and unrealized appreciation $440,146. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to September 30, 2012.The fund has $699,710 of post-enactment short-term capital losses and $338,326 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal periods ended September 30, 2012 and September 30, 2011 were as follows: ordinary income $65,109 and $63,218 and long-term capital gains $870,012 and $0, respectively. During the period ended September 30, 2012, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency gains and losses, passive foreign investment companies, net operating losses and capital gain taxes, the fund decreased accumulated undistributed investment income-net by $23,040, increased accumulated net realized gain (loss) on investments by $30,801 and decreased paid-in capital by $7,761. Net assets and net asset value per share were not affected by this reclassification. (h) New Accounting Pronouncement: In December 2011, FASB issued Accounting Standards Update No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”). These disclosure requirements are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a company’s financial position.They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition,ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of GAAP and those entities that prepare their financial statements on the basis of International Financial Reporting Standards (“IFRS”). ASU 2011-11 requires entities to: disclose both gross and net information about both instruments and transactions eligible for offset in the financial statements; and disclose instruments 28 and transactions subject to an agreement similar to a master netting agreement. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. At this time, management is evaluating the implications of ASU 2011-11 and its impact on the fund’s financial statement disclosures. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended September 30, 2012 was approximately $11,500, with a related weighted average annualized interest rate of 1.20%. NOTE 3—Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of 1.10% of the value of the fund’s average daily net assets and is payable monthly.The Manager had agreed, from October 1, 2011 through September 30, 2012, to waive receipt of its fees and/or assume the expenses of the fund, so that the direct expenses of Class A, Class C and Class I shares (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings, acquired fund fees and extraordinary expenses) did not exceed 2.00%, 2.00% and 1.50%, respectively, of the value of the The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) respective class’ average daily net assets.The manager has agreed from October 1, 2012 until February 1, 2014 to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of the fund (exclusive of certain expenses as described above) do not exceed 1.35% of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $159,546 during the period ended September 30, 2012. The fund has an Accounting and Administration Agreement (the “Administration Agreement”) with Dreyfus, whereby Dreyfus performs administrative and accounting services for the fund. The fund has agreed to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and shareholder reporting, as well as for related facilities and equipment.The fee is based on the fund’s average daily net assets and computed at the following annual rates: .10% of the first $500 million, .065% of the next $500 million and .02% in excess of $1 billion. In addition, after applying any expense limitations or fee waivers that reduce the fees paid to Dreyfus for this service, Dreyfus has contractually agreed in writing to waive any remaining fees for this service to the extent that they exceed both Dreyfus’ costs in providing these services and a reasonable allocation of the costs incurred by Dreyfus and its affiliates related to the support and oversight of these services. The fund also reimburses Dreyfus for the out-of-pocket expenses incurred in performing this service for the fund. Pursuant to the Administration Agreement, the fund was charged $5,064 during the period ended September 30, 2012. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended September 30, 2012, Class C shares were charged $826 pursuant to the Distribution Plan. 30 (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at the annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended September 30, 2012, Class A and Class C shares were charged $331 and $275, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not “interested persons” of the Trust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc. (“DTI”), a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2012, the fund was charged $1,059 for transfer agency services and $10 for cash management The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) services. Cash management fees were partially offset by earnings credits of $1. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensatesThe Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2012 the fund was charged $56,912 pursuant to the custody agreement. Prior to May 29, 2012, the fund compensated The Bank of NewYork Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2012, the fund was charged $61 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $2. During the period ended September 30, 2012, the fund was charged $8,384 for services performed by the Chief Compliance Officer and his staff. The components of “Due toThe Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $4,017, Rule 12b-1 Distribution Plan fees $55, Shareholder Services Plan fees $41, custodian fees $11,532, Chief Compliance Officer fees $1,991 and transfer agency fees $718, which are offset against an expense reimbursement currently in effect in the amount of $5,525. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to exceptions, including redemptions made through use of the fund’s 32 exchange privilege. During the period ended September 30, 2012, redemption fees charged and retained by the fund amounted to $153. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended September 30, 2012, amounted to $3,661,717 and $8,510,477, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended September 30, 2012 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at September 30, 2012: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Brazilian Real, Expiring 10/3/2012 a 20,261 9,997 9,995 2 Mexican New Peso, Expiring: 10/1/2012 a 113,490 8,819 8,817 2 10/2/2012 a 49,693 3,861 3,860 1 Thai Baht, Expiring: 10/1/2012 b 3,564 115 116 (1) 10/2/2012 a 33,541 1,087 1,090 (3) 10/3/2012 a 11,593 376 377 (1 Gross Unrealized Appreciation 5 Gross Unrealized Depreciation (5 ) Counterparties: a Citigroup b HSBC The following summarizes the average market value of derivatives outstanding during the period ended September 30, 2012: Average Market Value ($) Forward contracts 23,365 At September 30, 2012, the cost of investments for federal income tax purposes was $4,025,622; accordingly, accumulated net unrealized appreciation on investments was $440,083, consisting of $788,696 gross unrealized appreciation and $348,613 gross unrealized depreciation. 34 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees and Shareholders of Dreyfus/The Boston Company Emerging Markets Core Equity Fund: We have audited the accompanying statement of assets and liabilities of Dreyfus/The Boston Company Emerging Markets Core Equity Fund (the “Fund”), a series of Dreyfus Investment Funds, including the statement of investments as of September 30, 2012, the related statement of operations for the year then ended, and the statements of changes in net assets for each of the years in the two-year period then ended and the financial highlights for each of the years in the four-year period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. The financial highlights for the year ended September 30, 2008 were audited by other independent registered public accountants whose report thereon, dated November 28, 2008, expressed an unqualified opinion on those financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2012 by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/The Boston Company Emerging Markets Core Equity Fund as of September 30, 2012, the results of its operations for the year then ended, and the changes in its net assets for each of the years in the two-year period then ended and the financial highlights for each of the years in the four-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 28, 2012 The Fund 35 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund elects to provide each shareholder with their portion of the fund’s income sourced from foreign countries and taxes paid from foreign countries.The fund reports the maximum amount allowable but not less than $151,312 as income sourced from foreign countries for the fiscal year ended September 30, 2012 in accordance with Section 853(c)(2) of the Internal Revenue Code and also the fund reports the maximum amount allowable but not less than $13,494 as taxes paid from foreign countries for the fiscal year ended September 30, 2012 in accordance with Section 853(a) of the Internal Revenue Code. Where required by federal tax law rules, shareholders will receive notification of their proportionate share of foreign sourced income and foreign taxes paid for the 2012 calendar year with Form 1099-DIV which will be mailed in early 2013.Also, the fund reports the maximum amount allowable, but not less than $65,109 as ordinary income dividends paid during the fiscal year ended September 30, 2012 as qualified dividend income in accordance with Section 854(b)(1)(B) of the Internal Revenue Code. The fund reports the maximum amount allowable but not less than $4.2211 per share as a capital gain dividend in accordance with Section 852(b)(3)(C) of the Internal Revenue Code. 36 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (68) Chairman of the Board (2008) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (61) Board Member (2011) Principal Occupation During Past 5Years: • Trustee,The Bradley Trusts, private trust funds (2011-present) • Managing Director, Morgan Stanley Investment Management (1993-2010) No. of Portfolios for which Board Member Serves: 31 ————— James M. Fitzgibbons (78) Board Member (2008) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • Bill Barrett Corporation, an oil and natural gas exploration company, Director (2004-present) No. of Portfolios for which Board Member Serves: 31 ————— Kenneth A. Himmel (66) Board Member (2008) Principal Occupation During Past 5Years: • President and CEO, Related Urban Development, a real estate development company (1996-present) • President and CEO, Himmel & Company, a real estate development company (1980-present) • CEO,American Food Management, a restaurant company (1983-present) No. of Portfolios for which Board Member Serves: 31 The Fund 37 BOARD MEMBERS INFORMATION (Unaudited) (continued) Stephen J. Lockwood (65) Board Member (2008) Principal Occupation During Past 5Years: • Chairman of the Board, Stephen J. Lockwood and Company LLC, a real estate investment company (2000-present) No. of Portfolios for which Board Member Serves: 31 ————— Roslyn M. Watson (62) Board Member (2008) Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 41 ————— Benaree Pratt Wiley (66) Board Member (2008) Principal Occupation During Past 5Years: • Principal,TheWiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 64 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. 38 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 72 investment companies (comprised of 156 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 49 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 56 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since December 2008. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since December 2008. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since December 2008. Director – Mutual Fund Accounting of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. The Fund 39 OFFICERS OF THE FUND (Unaudited) (continued) RICHARD CASSARO, Assistant Treasurer since December 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2008. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since December 2008. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since December 2008. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2008. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since December 2008. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (73 investment companies, comprised of 183 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010,AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 69 investment companies (comprised of 179 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Distributor since October 2011. 40 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus/The Boston Company Large Cap Core Fund ANNUAL REPORT September 30, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 20 Notes to Financial Statements 31 Report of Independent Registered Public Accounting Firm 32 Important Tax Information 32 Proxy Results 33 Board Members Information 35 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company Large Cap Core Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: This annual report for Dreyfus/The Boston Company Large Cap Core Fund covers the 12-month period from October 1, 2011, through September 30, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. equities proved unusually volatile over the past year, as prices rose and fell according to investors’ changing expectations of global and domestic economic conditions.And while the pace of U.S. economic growth has been relatively consistent, it has progressed at about half the average rate achieved in prior recoveries. Overseas, Europe has remained under severe economic pressure due to a persistent debt crisis and austerity-oriented fiscal policies adopted by many governments. In Japan, a strengthening currency dampened export activity and economic growth. The emerging markets have posted a slower rate of growth, reducing demand for industrial commodities and other goods and services. The sustained-but-subpar U.S. expansion appears likely to continue over the foreseeable future.Across the international markets though, on one hand the global economy has responded to a variety of stimulative measures, most notably aggressively accommodative monetary policies in most major markets. On the other hand, headwinds emanating from Europe and China may continue to weigh on economic growth and investor sentiment. Indeed, the ability of governments and economic policymakers to address these issues could go a long way toward shaping the 2013 market environment. As always, we urge you to speak regularly with your financial advisor to discuss how changing global economic conditions may affect your investments. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2011, through September 30, 2012, as provided by Sean P. Fitzgibbon and Jeffrey D. McGrew, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended September 30, 2012, Dreyfus/The Boston Company Large Cap Core Fund’s Class A shares produced a total return of 27.66%, Class C shares returned 26.70% and Class I shares returned 27.98%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s 500 Composite Stock Price Index (“S&P 500 Index”), produced a total return of 30.17% for the same period. 2 Improving economic sentiment drove large-cap stocks higher during the reporting period.The fund produced lower returns than its benchmark, largely due to shortfalls early in the reporting period, when a long-term investment perspective proved relatively ineffective. The Fund’s Investment Approach The fund seeks long-term growth of capital.The fund normally invests at least 80% of its assets in equity securities of large cap companies that appear to be undervalued relative to underlying business fundamentals.The fund currently considers large cap companies to be those with total market capitalizations, at the time of purchase, that are greater than the market capitalizations of companies in the bottom 5% of the capitalization range represented in the S&P 500 Index.The portfolio managers employ a core investment style that incorporates both growth and value criteria in managing the fund’s portfolio. The portfolio managers use a combination of quantitative and fundamental research to identify portfolio candidates. Markets Reacted to Shifting Macroeconomic Developments The reporting period began in the immediate aftermath of a major stock market decline. One credit-rating agency’s downgrade of long-term U.S. government debt, an intensifying debt crisis in Europe and inflation-fighting programs in China had triggered a flight away from risky assets. Fortunately, better U.S. economic data and new remedial measures from European policymakers sparked a rebound in October 2011, and U.S. equity markets stabilized during the fall. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) By the beginning of 2012, stocks were rallying amid domestic employment gains, a quantitative easing program in Europe and less restrictive monetary and fiscal policies in China. Investors grew more tolerant of risks, focusing more intently on company fundamentals. However, these positive influences were called into question during the spring, when U.S. employment gains slowed, measures designed to relieve fiscal pressures in Europe encountered resistance, and the Chinese economy remained sluggish. The summer saw the market rally resume amid more encouraging macroeconomic news, and the S&P 500 Index ended the reporting period with substantial gains. Investors Favored Current Growth over Future Prospects Although the fund participated substantially in the benchmark’s gains, relative performance was dampened by risk-averse market sentiment early in the reporting period, as investors focused on current earnings and largely disregarded factors suggesting robust future growth. Shortfalls were especially severe in the consumer staples sector, where Ralcorp Holdings encountered higher input costs. Unilever faltered due to economic weakness in Europe, as investors punished the stock despite the company’s robust presence in the emerging markets. Lorillard lost market share to larger tobacco producers. In the information technology sector, a number of stocks succumbed to short-term selling pressure over the fall of 2011, and Amazon.com was hurt by elevated spending on capital improvements. In the health care sector, several holdings were punished by the market’s skepticism regarding rising procedure volumes, Baxter International suffered a setback in the approval of a new product, and Watson Pharmaceuticals was undermined by intensifying competitive pressures. The fund achieved better results in the consumer discretionary sector. CBS enjoyed increased syndication and rebroadcast opportunities from highly rated programming. Michael Kors Holdings expanded its retail presence and reported better-than-expected earnings. Melco Crown Entertainment rebounded as concerns ebbed regarding its casino operations in China. Cabela’s took advantage of robust retail demand for sporting goods and apparel. In the industrials sector, Cooper Industries and Thomas & Betts received acquisition offers at premiums to their stock prices at the time. General Electric successfully streamlined its financial services division and posted strong results from traditional businesses. Cummins advanced as truck sales recovered. 4 Among materials producers, lack of exposure to metals-and-mining companies helped the fund avoid a weak industry group, while chemicals producers such as LyondellBasell Industries benefited from lower input costs. In other areas, Apple represented the fund’s top individual performer due to the popularity of its smart-phones and tablet computers, and National-Oilwell Varco proved well positioned to support energy producers as they resume and expand offshore drilling activity, as we help them comply with stricter safety regulations. Maintaining a Constructive Investment Posture Although macroeconomic uncertainties remain over the near term, we are optimistic about the longer term prospects for large-cap stocks. Low interest rates and accommodative monetary policies are expected to keep the U.S. and global economies growing, but at a relatively moderate pace. In this environment, our research intensive investment process has identified a number of opportunities among health care and information technology companies, but the fund held no positions in the utilities sector as of the reporting period’s end. October 15, 2012 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The fund’s returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through February 1, 2013, at which The Dreyfus Corporation does not intend to continue this expense limitation. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects the monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Index return does not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. †† The total return figures presented for Class A and Class C shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 3/31/09 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for each share class. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class I shares of Dreyfus/The Boston Company Large Cap Core Fund on 9/30/02 to a $10,000 investment made in the Standard & Poor’s 500 Composite Stock Price Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is a widely accepted, unmanaged Index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 9/30/12 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) 3/31/09 % –1.33 % †† % †† without sales charge 3/31/09 % –0.16 % †† % †† Class C shares with applicable redemption charge † 3/31/09 % –0.67 % †† % †† without redemption 3/31/09 % –0.67 % †† % †† Class I shares 1/31/91 % % % Standard & Poor’s 500 Composite Stock Price Index % % % Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class A and Class C shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 3/31/09 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for each share class. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/The Boston Company Large Cap Core Fund from April 1, 2012 to September 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2012 Class A Class C Class I Expenses paid per $1,000 † $ 5.80 $ 9.57 $ 4.54 Ending value (after expenses) $ 1,017.90 $ 1,013.90 $ 1,019.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2012 Class A Class C Class I Expenses paid per $1,000 † $ 5.81 $ 9.57 $ 4.55 Ending value (after expenses) $ 1,019.25 $ 1,015.50 $ 1,020.50 † Expenses are equal to the fund’s annualized expense ratio of 1.15% for Class A, 1.90% for Class C, and .90% for Class I, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS September 30, 2012 Common Stocks—100.0% Shares Value ($) Automobiles & Components—1.1% Delphi Automotive 5,620 Banks—2.7% Wells Fargo & Co. 12,750 Capital Goods—5.7% Eaton 3,930 185,732 General Electric 26,590 603,859 Tyco International 2,477 139,356 Commercial & Professional Services—.8% Robert Half International 4,620 Consumer Durables & Apparel—.9% PVH 1,640 Diversified Financials—10.2% Affiliated Managers Group 1,778 a 218,694 American Express 4,240 241,086 Ameriprise Financial 3,790 214,855 Bank of America 13,710 121,059 Capital One Financial 2,950 168,179 Discover Financial Services 3,850 152,961 IntercontinentalExchange 1,300 a 173,433 JPMorgan Chase & Co. 2,230 90,270 Moody’s 4,580 202,299 T. Rowe Price Group 1,450 91,785 Energy—12.8% Anadarko Petroleum 2,820 197,174 Apache 1,530 132,299 Chevron 4,932 574,874 Ensco, Cl. A 3,590 195,870 EOG Resources 1,920 215,136 National Oilwell Varco 5,610 449,417 Occidental Petroleum 1,830 157,490 TransCanada 3,880 176,540 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Exchange-Traded Funds—.7% Standard & Poor’s Depository Receipts S&P rust 820 Food, Beverage & Tobacco—7.2% Dean Foods 3,940 a 64,419 Dr. Pepper Snapple Group 1,810 80,599 Philip Morris International 5,710 513,557 Unilever, ADR 14,180 517,854 Health Care Equipment & Services—4.9% Cigna 2,330 109,906 Covidien 5,557 330,197 McKesson 1,450 124,744 Zimmer Holdings 3,400 229,908 Insurance—1.5% American International Group 3,480 a 114,109 Chubb 1,780 135,778 Materials—2.8% LyondellBasell Industries, Cl. A 3,900 201,474 Monsanto 2,730 248,485 Media—2.9% CBS, Cl. B 3,430 124,612 Walt Disney 6,810 356,027 Pharmaceuticals, Biotech & Life Sciences—10.9% Johnson & Johnson 4,060 279,775 Merck & Co. 10,340 466,334 10 Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences (continued) Pfizer 24,100 598,885 Sanofi, ADR 10,050 432,753 Real Estate—1.8% American Tower 1,660 118,507 CBRE Group, Cl. A 9,930 a 182,811 Retailing—3.7% Cabela’s 2,520 a 137,794 Dollar General 4,340 a 223,684 Foot Locker 6,750 239,625 Semiconductors & Semiconductor Equipment—1.6% Skyworks Solutions 10,900 a Software & Services—7.0% Alliance Data Systems 1,430 a 202,988 Cognizant Technology Solutions, Cl. A 2,890 a 202,069 International Business Machines 1,440 298,728 Oracle 8,890 279,946 VMware, Cl. A 1,580 a 152,849 Technology Hardware & Equipment—13.7% Apple 1,980 1,321,175 Ciena 11,950 a 162,520 EMC 9,540 a 260,156 QUALCOMM 6,140 383,689 Vishay Intertechnology 10,780 a 105,967 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Telecommunication Services—3.4% AT&T 14,740 Transportation—3.7% FedEx 2,870 242,859 JB Hunt Transport Services 2,650 137,906 Union Pacific 1,900 225,530 Total Investments (cost $14,336,693) % Cash and Receivables (Net) .0 % Net Assets % ADR—American Depository Receipts a Non-income producing security. Portfolio Summary (Unaudited) † Value (%) Value (%) Technology Hardware & Equipment 13.7 Media 2.9 Energy 12.8 Materials 2.8 Pharmaceuticals, Banks 2.7 Biotech & Life Sciences 10.9 Real Estate 1.8 Diversified Financials 10.2 Semiconductors & Food, Beverage & Tobacco 7.2 Semiconductor Equipment 1.6 Software & Services 7.0 Insurance 1.5 Capital Goods 5.7 Automobiles & Components 1.1 Health Care Equipment & Services 4.9 Consumer Durables & Apparel .9 Retailing 3.7 Commercial & Professional Services .8 Transportation 3.7 Exchange-Traded Funds .7 Telecommunication Services 3.4 † Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES September 30, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments 14,336,693 16,332,409 Receivable for investment securities sold 220,124 Dividends receivable 22,651 Receivable for shares of Beneficial Interest subscribed 968 Prepaid expenses 16,680 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 8,058 Due to Administrator—Note 3(a) 817 Cash overdraft due to Custodian 111,296 Payable for investment securities purchased 80,328 Payable for shares of Beneficial Interest redeemed 15,000 Accrued expenses 40,781 Net Assets ($) Composition of Net Assets ($): Paid-in capital 23,874,969 Accumulated undistributed investment income—net 195,008 Accumulated net realized gain (loss) on investments (9,729,141 ) Accumulated net unrealized appreciation (depreciation) on investments 1,995,716 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 393,577 27,559 15,915,416 Shares Outstanding 10,508 739 422,793 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Year Ended September 30, 2012 Investment Income ($): Income: Cash dividends (net of $4,599 foreign taxes withheld at source): Unaffiliated issuers 385,996 Affiliated issuers 286 Total Income Expenses: Investment advisory fee—Note 3(a) 105,081 Registration fees 38,586 Auditing fees 33,217 Shareholder servicing costs—Note 3(c) 21,020 Prospectus and shareholders’ reports 12,900 Administration fee—Note 3(a) 12,610 Legal fees 9,370 Custodian fees—Note 3(c) 2,920 Trustees’ fees and expenses—Note 3(d) 2,511 Interest expense—Note 2 491 Distribution fees—Note 3(b) 190 Loan commitment fees—Note 2 61 Miscellaneous 18,845 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (67,036 ) Less—reduction in fees due to earnings credits—Note 3(c) (4 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 2,179,697 Net unrealized appreciation (depreciation) on investments 3,079,989 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2012 2011 Operations ($): Investment income—net 195,520 251,048 Net realized gain (loss) on investments 2,179,697 4,372,021 Net unrealized appreciation (depreciation) on investments 3,079,989 (4,756,534 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A Shares (2,758 ) (447 ) Class I Shares (227,706 ) (275,220 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 53,331 318,243 Class C Shares — 22,020 Class I Shares 1,728,011 4,188,092 Dividends reinvested: Class A Shares 2,530 339 Class I Shares 183,602 195,227 Cost of shares redeemed: Class A Shares (16,721 ) (29,950 ) Class C Shares — (13,242 ) Class I Shares (13,672,731 ) (12,764,826 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 22,833,788 31,327,017 End of Period Undistributed investment income—net 195,008 229,952 The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended September 30, 2012 2011 Capital Share Transactions: Class A Shares sold 1,449 8,911 Shares issued for dividends reinvested 82 10 Shares redeemed (530 ) (979 ) Net Increase (Decrease) in Shares Outstanding Class C Shares sold — 621 Shares redeemed — (367 ) Net Increase (Decrease) in Shares Outstanding — Class I Shares sold 50,578 119,747 Shares issued for dividends reinvested 5,983 5,778 Shares redeemed (391,436 ) (362,891 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended September 30, Class A Shares 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 29.64 31.35 27.93 20.60 Investment Operations: Investment income—net b .25 .24 .16 .09 Net realized and unrealized gain (loss) on investments 7.87 (1.73 ) 3.35 7.43 Total from Investment Operations 8.12 (1.49 ) 3.51 7.52 Distributions: Dividends from investment income—net (.31 ) (.22 ) (.09 ) (.19 ) Net asset value, end of period 37.45 29.64 31.35 27.93 Total Return (%) c 27.66 (4.83 ) 12.58 36.67 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.47 1.76 1.43 4.43 e Ratio of net expenses to average net assets 1.15 1.15 1.15 1.15 e Ratio of net investment income to average net assets .72 .67 .53 .74 e Portfolio Turnover Rate 82.52 85.58 82.28 116.21 Net Assets, end of period ($ x 1,000) 394 282 49 16 a From March 31, 2009 (commencement of initial offering) to September 30, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Year Ended September 30, Class C Shares 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 29.44 31.14 27.87 20.60 Investment Operations: Investment income (loss)—net b (.01 ) (.05 ) (.06 ) .00 c Net realized and unrealized gain (loss) on investments 7.86 (1.65 ) 3.33 7.41 Total from Investment Operations 7.85 (1.70 ) 3.27 7.41 Distributions: Dividends from investment income—net — — — (.14 ) Net asset value, end of period 37.29 29.44 31.14 27.87 Total Return (%) d 26.70 (5.49 ) 11.73 36.16 e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.79 2.28 2.40 3.45 f Ratio of net expenses to average net assets 1.90 1.90 1.90 1.90 f Ratio of net investment income (loss) to average net assets (.04 ) (.15 ) (.19 ) .01 f Portfolio Turnover Rate 82.52 85.58 82.28 116.21 Net Assets, end of period ($ x 1,000) 28 22 15 14 a From March 31, 2009 (commencement of initial offering) to September 30, 2009. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. 18 Year Ended September 30, Class I Shares 2012 2011 2010 2009 a 2008 Per Share Data ($): Net asset value, beginning of period 29.74 31.42 27.95 30.39 43.28 Investment Operations: Investment income—net b .32 .29 .24 .34 .43 Net realized and unrealized gain (loss) on investments 7.92 (1.69 ) 3.35 (2.38 ) (9.32 ) c Total from Investment Operations 8.24 (1.40 ) 3.59 (2.04 ) (8.89 ) Distributions: Dividends from investment income—net (.34 ) (.28 ) (.12 ) (.40 ) (.53 ) Dividends from net realized gain on investments — (3.47 ) Total Distributions (.34 ) (.28 ) (.12 ) (.40 ) (4.00 ) Net asset value, end of period 37.64 29.74 31.42 27.95 30.39 Total Return (%) 27.98 (4.56 ) 12.87 (6.43 ) (22.41 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.22 1.23 1.23 1.23 .84 Ratio of net expenses to average net assets .90 .90 .90 .91 .84 Ratio of net investment income to average net assets .93 .86 .81 1.43 1.17 Portfolio Turnover Rate 82.52 85.58 82.28 116.21 61 Net Assets, end of period ($ x 1,000) 15,915 22,530 31,263 34,562 59,996 a The fund commenced offering three classes of shares on March 31, 2009.The existing shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Amount included litigation proceeds received by the fund amounting to $.02 per share for the year ended September 30, 2008. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus/The Boston Company Large Cap Core Fund (the “fund”) is a separate diversified series of Dreyfus Investment Funds (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering eleven series, including the fund.The fund’s investment objective is to seek long-term growth of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, and Class I. Class A and Class C shares are sold primarily to retail investors through intermediaries and bear a distribution fee and/or shareholder services fee. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (includingThe Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class I shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. 20 As of September 30, 2012, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 485 Class C shares of the fund. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. 22 When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Trust’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of September 30, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities—Domestic Common Stocks † 14,891,337 — — Equity Securities—Foreign Common Stocks † 1,323,017 — — Exchange-Traded Funds 118,055 — — † See Statement of Investments for additional detailed categorizations. At September 30, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended September 30, 2012 were as follows: Affiliated Investment Value Value Net Company 9/30/2011 ($) Purchases ($) Sales ($) 9/30/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 430,248 9,087,360 9,517,608 — — (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. 24 As of and during the period ended September 30, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $195,008, accumulated capital losses $9,717,509 and unrealized appreciation $1,984,084. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to September 30, 2012. If not applied, $201,772 of the carryover expires in fiscal year 2017 and $9,515,737 expires in fiscal year 2018. The tax character of distributions paid to shareholders during the fiscal periods ended September 30, 2012 and September 30, 2011 were as follows: ordinary income $230,464 and $275,667, respectively. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended September 30, 2012 was approximately $41,300 with a related weighted average annualized interest rate of 1.19%. NOTE 3—Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .50% of the value of the fund’s average daily net assets and is payable monthly. The Manager had agreed, until the liquidation date, on or about January 25, 2013, to waive receipt of its fees and/or assume the expenses of the fund so that the fund’s total operating expenses (excluding Rule 12b-1 distribution plan fees, shareholder services fees, taxes, interest expense, brokerage commissions, acquired fund fees and extraordinary expenses) do not exceed .90% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $67,036 during the period ended September 30, 2012. The fund has an Accounting and Administration Agreement (the “Administration Agreement”) with Dreyfus, whereby Dreyfus performs administrative and accounting services for the fund.The fund has agreed 26 to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and shareholder reporting, as well as for related facilities and equipment.The fee is based on the fund’s average daily net assets and computed at the following annual rates: .06% of the first $500 million, .04% of the next $500 million and .02% in excess of $1 billion. In addition, after applying any expense limitations or fee waivers that reduce the fees paid to Dreyfus for this service, Dreyfus has contractually agreed in writing to waive any remaining fees for this service to the extent that they exceed both Dreyfus’ costs in providing these services and a reasonable allocation of the costs incurred by Dreyfus and its affiliates related to the support and oversight of these services.The fund also reimburses Dreyfus for the out-of-pocket expenses incurred in performing this service for the fund. Pursuant to the Administration Agreement, the fund was charged $12,610 during the period ended September 30, 2012. During the period ended September 30, 2012, the Distributor retained $126 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended September 30, 2012, Class C shares were charged $190 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at the annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended September 30, 2012, Class A and Class C shares were charged $811 and $63, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of thoseTrustees who are not “interested persons” of the Trust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc. (“DTI”), a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2012, the fund was charged $1,163 for transfer agency services and $14 for cash management services. Cash management fees were partially offset by earnings credits of $2.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2012, the fund was charged $2,920 pursuant to the custody agreement. 28 Prior to May 29, 2012, the fund compensated The Bank of NewYork Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2012, the fund was charged $82 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $2. During the period ended September 30, 2012, the fund was charged $8,384 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $6,812, Distribution Plan fees $17, Shareholder Services Plan fees $87, custodian fees $2,541, Chief Compliance Officer fees $1,991 and transfer agency fees $2,893, which are offset against an expense reimbursement currently in effect in the amount of $6,283. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended September 30, 2012, amounted to $17,108,713 and $28,633,655, respectively. At September 30, 2012, the cost of investments for federal income tax purposes was $14,348,325; accordingly, accumulated net unrealized appreciation on investments was $1,984,084, consisting of $2,320,061 gross unrealized appreciation and $335,977 gross unrealized depreciation. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 5—Plan of Liquidation: On July 27, 2012, the Board approved a Plan of Liquidation (the “Plan”), which was approved by the fund’s shareholders on November 15, 2012. The Plan provides for the liquidation of the fund, the pro rata distribution of the assets of the fund to its shareholders and the closing of fund shareholder accounts (the “Liquidation”).The Liquidation of the fund will occur on or about January 25, 2013. Accordingly, effective August 9, 2012, the fund will be closed to any investments for new accounts. 30 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees and Shareholders of Dreyfus/The Boston Company Large Cap Core Fund: We have audited the accompanying statement of assets and liabilities of Dreyfus/The Boston Company Large Cap Core Fund (the “Fund”), a series of Dreyfus Investment Funds, including the statement of investments as of September 30, 2012, and the related statement of operations for the year ended, the statements of changes in net assets for each of the years in the two-year period then ended and financial highlights for each of the years in the four-year period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. The financial highlights for the year ended September 30, 2008 were audited by other independent registered public accountants whose report thereon, dated November 28, 2008, expressed an unqualified opinion on those financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2012 by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/The Boston Company Large Cap Core Fund as of September 30, 2012, and the results of its operations for the year ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the four-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 28, 2012 The Fund 31 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund reports the maximum amount allowable, but not less than $230,464 as ordinary income dividends paid during the year ended September 30, 2012 as qualified dividend income in accordance with Section 854(b)(1)(B) of the Internal Revenue Code. Also, the fund reports the maximum amount allowable but not less than 100% of ordinary income dividends paid during the year ended September 30, 2012 as eligible for the corporate dividends received deduction provided under Section 243 of the Internal Revenue Code in accordance with Section 854(b)(1)(A) of the Internal Revenue Code. Shareholders will receive notification in early 2013 of the percentage applicable to the preparation of their 2012 income tax returns. PROXY RESULTS (Unaudited) The Trust held a special meeting of shareholders on November 15, 2012. The proposal considered at the meeting, and the results, are as follows: Shares Votes For Authority Withheld Abstain To approve a plan of liquidation pursuant to which the fund’s assets will be liquidated, known liabilities satisfied and remaining proceeds distributed pro rata to fund shareholders. 222,979 847 44,306 32 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (68) Chairman of the Board (2008) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (61) Board Member (2011) Principal Occupation During Past 5Years: • Trustee,The Bradley Trusts, private trust funds (2011-present) • Managing Director, Morgan Stanley Investment Management (1993-2010) No. of Portfolios for which Board Member Serves: 31 ————— James M. Fitzgibbons (78) Board Member (2008) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • Bill Barrett Corporation, an oil and natural gas exploration company, Director (2004-present) No. of Portfolios for which Board Member Serves: 31 ————— Kenneth A. Himmel (66) Board Member (2008) Principal Occupation During Past 5Years: • President and CEO, Related Urban Development, a real estate development company (1996-present) • President and CEO, Himmel & Company, a real estate development company (1980-present) • CEO,American Food Management, a restaurant company (1983-present) No. of Portfolios for which Board Member Serves: 31 The Fund 33 BOARD MEMBERS INFORMATION (Unaudited) (continued) Stephen J. Lockwood (65) Board Member (2008) Principal Occupation During Past 5Years: • Chairman of the Board, Stephen J. Lockwood and Company LLC, a real estate investment company (2000-present) No. of Portfolios for which Board Member Serves: 31 ————— Roslyn M. Watson (62) Board Member (2008) Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 41 ————— Benaree Pratt Wiley (66) Board Member (2008) Principal Occupation During Past 5Years: • Principal,TheWiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 64 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. 34 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 72 investment companies (comprised of 156 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 49 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 56 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since December 2008. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since December 2008. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since December 2008. Director– Mutual Fund Accounting of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. The Fund 35 OFFICERS OF THE FUND (Unaudited) (continued) RICHARD CASSARO, Assistant Treasurer since December 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2008. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since December 2008. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since December 2008. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2008. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since December 2008. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (73 investment companies, comprised of 183 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010,AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 69 investment companies (comprised of 179 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Distributor since October 2011. 36 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus/The Boston Company Small Cap Growth Fund ANNUAL REPORT September 30, 2012 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Financial Highlights 18 Notes to Financial Statements 27 Report of Independent Registered Public Accounting Firm 28 Important Tax Information 29 Board Members Information 31 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company Small Cap Growth Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: This annual report for Dreyfus/The Boston Company Small Cap Growth Fund covers the 12-month period from October 1, 2011, through September 30, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. equities proved unusually volatile over the past year, as prices rose and fell according to investors changing expectations of global and domestic economic conditions.And while the pace of U.S. economic growth has been relatively consistent, it has progressed at about half the average rate achieved in prior recoveries. Overseas, Europe has remained under severe economic pressure due to a persistent debt crisis and austerity-oriented fiscal policies adopted by many governments. In Japan, a strengthening currency dampened export activity and economic growth. The emerging markets have posted a slower rate of growth, reducing demand for industrial commodities and other goods and services. The sustained-but-subpar U.S. expansion appears likely to continue over the foreseeable future.Across the international markets though, on one hand the global economy has responded to a variety of stimulative measures, most notably aggressively accommodative monetary policies in most major markets. On the other hand, headwinds emanating from Europe and China may continue to weigh on economic growth and investor sentiment. Indeed, the ability of governments and economic policymakers to address these issues could go a long way toward shaping the 2013 market environment. As always, we urge you to speak regularly with your financial advisor to discuss how changing global economic conditions may affect your investments. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2011, through September 30, 2012, as provided by B. Randall Watts and P. Hans Von Der Luft, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended September 30, 2012, Dreyfus/The Boston Company Small Cap Growth Fund produced a total return of 30.86%. 1 In comparison, the fund’s benchmark, the Russell 2000 Growth Index (the “Index”), produced a total return of 31.18% for the same period. 2 Improving economic sentiment drove small-cap stocks higher as market declines during the spring of 2012 were more than offset by gains at other times of the reporting period. The fund produced a slightly lower return than its benchmark, largely due to relative underperformance within the Information Technology, Financials and Healthcare sectors. The Fund’s Investment Approach The fund seeks long-term growth of capital. To pursue its goal, the fund normally invests at least 80% of its net assets in equity securities of small-cap U.S. companies with total market capitalizations, at the time of purchase, equal to or less than that of the largest company in the Index.When choosing stocks, we seek to identify high-quality, small-cap companies that are experiencing or are expected to experience rapid current or expected earnings or revenue growth. We employ fundamental research to identify companies with attractive characteristics, such as strong business and competitive positions, solid cash flows and balance sheets, high-quality management and high sustainable growth.We also may invest in companies that our research indicates will experience accelerating revenues and expanding operating margins. Markets Reacted to Shifting Macroeconomic Developments The reporting period began in the immediate wake of a major stock market decline. One credit-rating agency’s downgrade of long-term U.S. government debt, an intensifying debt crisis in Europe and inflation-fighting programs in China had triggered a flight away from stocks and other risky assets. Fortunately, better U.S. economic data and new remedial measures from European and Chinese policymakers sparked a rebound in October 2011, and U.S. equity markets stabilized during the fall. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) By the beginning of 2012, U.S. stocks were rallying amid domestic employment gains, a quantitative easing program in Europe and less restrictive monetary and fiscal policies in China. Investors grew more tolerant of risks, focusing more intently on company fundamentals and less on macroeconomic news. However, these positive influences were called into question during the spring, when U.S. employment gains slowed, measures designed to relieve fiscal pressures in Europe encountered resistance, and the Chinese economy remained sluggish.The summer saw the market rally resume amid more encouraging macroeconomic news, and the Russell 2000 Growth Index ended the reporting period with substantial gains. Security Selection Strategies Enhanced Returns The fund’s investment approach proved effective within the consumer discretionary sector, which generated especially attractive results as movie studio Lions Gate Entertainment broke box office records with its Hunger Games release. Apparel maker Oxford Industries expanded its branded stores to Asia, and a mild U.S. winter created a more positive backdrop for its warm weather brands. Mattress seller Select Comfort reported better-than-expected earnings stemming from improved marketing and merchandising initiatives, and the company raised the future guidance it provides to analysts. In the consumer staples sector, beauty products purveyor Elizabeth Arden acquired licenses to market fragrances named for popular entertainers, and healthy foods distributor United Natural Foods achieved strong execution on a major contract in a fast-growing category of the grocery industry.Among energy companies, Gulfport Energy saw solid production growth from domestic natural gas drilling, while Oil States International encountered greater demand from projects in Canada and Australia. Finally, Brigham Exploration agreed to be acquired by a larger rival at a premium to its stock price at the time. Disappointments during the reporting period included the information technology sector, as digital advertising specialist Marchex, Cl. B reported quarterly earnings that fell short of analysts’ expectations. Semiconductor manufacturer Vishay Intertechnology also missed earning targets, mainly due to weakening demand in Asia. Printed circuit boards provider TTM Technologies also struggled with headwinds emanating from Asia as well as higher facilities-related costs. In the financials sector, pawn broker First Cash Financial Services stumbled amid slowing growth in Mexico. 4 Results in the health care sector were undermined by eye care specialist The Cooper Companies , which was pressured by safety recalls affecting its products, and medical information systems provider Allscripts Healthcare Solutions , which struggled with legal issues and changes to a key contract. Maintaining a Constructive Investment Posture Although macroeconomic uncertainties remain over the near term, we are optimistic about the longer term prospects for small-cap stocks. Lower interest rates and reduced borrowing costs for businesses, consumers and homebuyers are expected to further stimulate economic growth; however this will likely occur at a more modest pace relative to the first two rounds of easing. Despite the Fed’s accommodative actions, we continue to face many of the same headwinds that have persisted throughout the year: weak employment trends, uncertainty surrounding the November elections, and future fiscal policy. Businesses appear to remain reluctant to spend in the face of these issues. The lack of confidence has contained additional hiring, capital expenditures, etc. while cash continues to build on company balance sheets.Although macro headline risks may continue to cause near-term market volatility, we continue to utilize a long-term view and remain focused on the strategy’s disciplined research-driven investment approach. October 15, 2012 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The prices of small company stocks tend to be more volatile than the prices of large company stocks, mainly because these companies have less established and more volatile earnings histories.They also tend to be less liquid than larger company stocks. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The fund’s return reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through July 31, 2012. Had these expenses not been absorbed, the fund’s return would have been lower. 2 SOURCE: LIPPER INC. — The Russell 2000 Growth Index is an unmanaged index, which measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. The total return figure cited for this index assumes change in security prices and reinvestment of dividends, but does not reflect the costs of managing a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 9/30/12 1 Year 5 Years 10 Years Class I shares % % % Russell 2000 Growth Index % % % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class I shares of Dreyfus/The Boston Company Small Cap Growth Fund on 9/30/02 to a $10,000 investment made in the Russell 2000 Growth Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses.The Index is an unmanaged index that measures the performance of those Russell 2000 companies (the 2,000 smallest companies in the Russell 3000 Index) with higher price-to-book ratios and higher forecasted growth values. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/The Boston Company Small Cap Growth Fund from April 1, 2012 to September 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2012 Expenses paid per $1,000 † $ 4.93 Ending value (after expenses) $ 1,031.30 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2012 Expenses paid per $1,000 † $ 4.90 Ending value (after expenses) $ 1,020.15 † Expenses are equal to the fund’s annualized expense ratio of .97% for Class I, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS September 30, 2012 Common Stocks—98.2% Shares Value ($) Automobiles & Components—1.1% Drew Industries 23,240 a 702,080 Thor Industries 20,730 752,914 Banks—1.2% Oritani Financial 45,240 680,862 Prosperity Bancshares 21,920 934,230 Capital Goods—9.7% Applied Industrial Technologies 15,350 635,950 Beacon Roofing Supply 45,760 a 1,304,160 Crane 26,980 1,077,311 EMCOR Group 42,460 1,211,808 Foster Wheeler 65,010 a 1,557,640 Hexcel 63,190 a 1,517,824 Middleby 8,320 a 962,125 MRC Global 72,350 b 1,779,086 Teledyne Technologies 25,355 a 1,607,253 Triumph Group 20,820 1,301,875 Commercial & Professional Services—3.2% Corporate Executive Board 27,371 1,467,907 Encore Capital Group 20,710 a 585,265 Exponent 12,570 a 717,621 InnerWorkings 13,740 a 178,895 RPX 45,850 a 513,978 TrueBlue 48,380 a 760,534 Consumer Durables & Apparel—4.2% Jarden 19,670 1,039,363 La-Z-Boy 37,020 a 541,603 Oxford Industries 33,760 1,905,752 SodaStream International 34,340 a,b 1,345,098 Steven Madden 18,200 a 795,704 8 Common Stocks (continued) Shares Value ($) Consumer Services—5.6% BJ’s Restaurants 19,570 a,b 887,499 Bloomin’ Brands 64,480 1,060,696 Buffalo Wild Wings 13,940 a 1,195,216 Cheesecake Factory 31,140 1,113,255 Papa John’s International 15,190 a 811,298 Shuffle Master 43,880 a 693,743 Six Flags Entertainment 30,120 1,771,056 Energy—6.2% Dril-Quip 23,150 a 1,664,022 Exterran Holdings 13,500 a 273,780 Gulfport Energy 55,310 a 1,728,991 Oasis Petroleum 56,880 a,b 1,676,254 Oil States International 14,460 a 1,148,992 OYO Geospace 7,810 a 956,022 PDC Energy 25,690 a 812,575 Exchange-Traded Funds—4.1% iShares Russell 2000 Growth Index Fund 57,140 b Food & Staples Retailing—3.5% Casey’s General Stores 27,420 1,566,779 Chefs’ Warehouse Holdings 33,190 a 543,652 Harris Teeter Supermarkets 28,690 1,114,320 United Natural Foods 24,320 a 1,421,504 Food, Beverage & Tobacco—.6% Smart Balance 71,020 a Health Care Equipment & Services—9.2% ABIOMED 49,210 a,b 1,032,918 Acadia Healthcare 46,030 a 1,097,815 Accuray 91,060 a 644,705 Air Methods 8,960 a 1,069,555 Analogic 12,590 984,160 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care Equipment & Services (continued) Catamaran 26,573 a 2,603,357 Centene 24,420 a 913,552 HMS Holdings 39,430 a 1,318,145 Merit Medical Systems 67,270 a 1,004,341 Natus Medical 60,060 a 784,984 WellCare Health Plans 15,510 a 877,091 Household & Personal Products—2.5% Elizabeth Arden 34,270 a 1,618,915 Inter Parfums 96,710 1,769,793 Materials—2.6% Allied Nevada Gold 26,870 a 1,049,542 Haynes International 15,870 827,620 Innophos Holdings 17,660 856,333 KapStone Paper and Packaging 33,810 a 757,006 Media—2.0% DreamWorks Animation SKG, Cl. A 66,720 a,b 1,283,026 Lions Gate Entertainment 94,170 a,b 1,437,976 Pharmaceuticals, Biotech & Life Sciences—13.0% Affymax 37,750 a 795,015 Alexion Pharmaceuticals 18,630 a 2,131,272 Alkermes 70,510 a 1,463,082 Alnylam Pharmaceuticals 44,810 a,b 841,980 ARIAD Pharmaceuticals 54,840 a 1,328,499 Charles River Laboratories International 7,330 a 290,268 Cubist Pharmaceuticals 36,140 a 1,723,155 Exact Sciences 55,820 a 614,578 Incyte 26,340 a,b 475,437 Jazz Pharmaceuticals 20,840 a 1,188,088 Nektar Therapeutics 120,750 a,b 1,289,610 10 Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences (continued) NPS Pharmaceuticals 68,110 a 630,017 Onyx Pharmaceuticals 21,240 a 1,794,780 Pharmacyclics 22,880 a,b 1,475,760 Salix Pharmaceuticals 13,080 a 553,807 Vivus 41,680 a,b 742,738 Real Estate—2.9% Hudson Pacific Properties 56,000 c 1,036,000 LaSalle Hotel Properties 35,220 c 940,022 Mid-America Apartment Communities 18,150 c 1,185,377 Zillow, Cl. A 16,180 a,b 682,472 Retailing—5.9% Asbury Automotive Group 30,770 a 860,021 Finish Line, Cl. A 58,820 1,337,567 Lumber Liquidators Holdings 18,730 a,b 949,236 Rent-A-Center 55,590 1,950,097 Select Comfort 46,710 a 1,473,700 Tilly’s, Cl. A 33,950 622,304 Tractor Supply 6,580 650,696 Semiconductors & Semiconductor Equipment—3.2% ATMI 58,660 a 1,089,316 Entegris 77,920 a 633,490 Micrel 66,380 691,680 PMC-Sierra 109,100 a 615,324 Silicon Image 277,230 a 1,272,486 Software & Services—8.8% ExlService Holdings 41,380 a 1,220,710 Jive Software 123,060 b 1,933,273 LogMeIn 32,010 a 717,984 MAXIMUS 30,050 1,794,586 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Software & Services (continued) Mentor Graphics 125,120 a 1,936,858 Millennial Media 67,350 b 966,472 Qualys 55,880 a 791,261 Responsys 143,690 a 1,469,949 SolarWinds 17,861 a 995,572 Technology Hardware & Equipment—6.5% Arris Group 97,600 a 1,248,304 Aruba Networks 119,410 a,b 2,684,934 NETGEAR 50,700 a 1,933,698 RADWARE 28,870 a 1,039,897 TTM Technologies 72,670 a 685,278 Vishay Intertechnology 106,020 a 1,042,177 Transportation—2.2% Allegiant Travel 10,290 a 651,974 Con-way 26,480 724,758 Forward Air 32,420 985,892 Werner Enterprises 28,770 614,815 Total Common Stocks (cost $106,588,442) Other Investment—2.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,628,913) 2,628,913 d 12 Investment of Cash Collateral for Securities Loaned—17.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $23,648,554) 23,648,554 d Total Investments (cost $132,865,909) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan.At September 30, 2012, the value of the fund’s securities on loan was $22,861,671 and the value of the collateral held by the fund was $23,648,554. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Money Market Investments 19.7 Commercial & Professional Services 3.2 Pharmaceuticals, Biotech & Semiconductors & Life Sciences 13.0 Semiconductor Equipment 3.2 Capital Goods 9.7 Real Estate 2.9 Health Care Equipment & Services 9.2 Materials 2.6 Software & Services 8.8 Household & Personal Products 2.5 Technology Hardware & Equipment 6.5 Transportation 2.2 Energy 6.2 Media 2.0 Retailing 5.9 Banks 1.2 Consumer Services 5.6 Automobiles & Components 1.1 Consumer Durables & Apparel 4.2 Food, Beverage & Tobacco .6 Exchange-Traded Funds 4.1 Food & Staples Retailing 3.5 † Based on net assets. See notes to financial statements. The Fund 13 STATEMENT OF ASSETS AND LIABILITIES September 30, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $22,861,671)—Note 1(b): Unaffiliated issuers 106,588,442 131,334,669 Affiliated issuers 26,277,467 26,277,467 Cash 16,343 Receivable for investment securities sold 2,281,711 Dividends and securities lending income receivable 63,296 Receivable for shares of Beneficial Interest subscribed 44,610 Prepaid expenses 11,962 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 106,818 Due to Adminstrator—Note 3(a) 14,229 Liability for securities on loan—Note 1(b) 23,648,554 Payable for investment securities purchased 2,375,156 Payable for shares of Beneficial Interest redeemed 134,824 Accrued expenses 58,702 Net Assets ($) Composition of Net Assets ($): Paid-in capital 97,873,792 Accumulated undistributed investment income—net 10,993 Accumulated net realized gain (loss) on investments 11,060,763 Accumulated net unrealized appreciation (depreciation) on investments 24,746,227 Net Assets ($) Class I Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 2,207,269 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 14 STATEMENT OF OPERATIONS Year Ended September 30, 2012 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 727,695 Affiliated issuers 2,132 Income from securities lending—Note 1(b) 229,933 Total Income Expenses: Investment advisory fee—Note 3(a) 1,152,114 Administration fees—Note 3(a) 86,414 Shareholder servicing costs—Note 3(b) 74,379 Professional fees 58,650 Prospectus and shareholders’ reports 27,602 Custodian fees—Note 3(b) 21,137 Registration fees 19,795 Trustees’ fees and expenses—Note 3(c) 13,815 Loan commitment fees—Note 2 1,559 Miscellaneous 18,629 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (90,949 ) Less—reduction in fees due to earnings credits—Note 3(b) (144 ) Net Expenses Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 13,851,594 Net unrealized appreciation (depreciation) on investments 26,041,926 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 15 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2012 2011 Operations ($): Investment (loss)—net (423,241 ) (681,899 ) Net realized gain (loss) on investments 13,851,594 46,453,903 Net unrealized appreciation (depreciation) on investments 26,041,926 (36,617,778 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Net realized gain on investments ) — Beneficial Interest Transactions ($): Net proceeds from shares sold 5,577,737 12,522,209 Dividends reinvested 1,603,362 — Cost of shares redeemed (52,883,367 ) (97,914,186 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 142,906,058 219,143,809 End of Period Undistributed investment income—net 10,993 19,145 Capital Share Transactions (Shares): Shares sold 100,290 226,697 Shares issued for dividends reinvested 30,471 — Shares redeemed (950,589 ) (1,795,374 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended September 30, Class I Shares 2012 2011 2010 2009 a 2008 Per Share Data ($): Net asset value, beginning of period 47.21 47.68 43.36 49.89 59.41 Investment Operations: Investment (loss)—net b (.16 ) (.18 ) (.13 ) (.12 ) (.11 ) Net realized and unrealized gain (loss) on investments 14.57 (.29 ) 4.45 (6.41 ) (9.41 ) c Total from Investment Operations 14.41 (.47 ) 4.32 (6.53 ) (9.52 ) Distributions: Dividends from net realized gain on investments (1.05 ) — Net asset value, end of period 60.57 47.21 47.68 43.36 49.89 Total Return (%) 30.86 (.99 ) 9.96 (13.14 ) (16.02 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.02 .97 .94 1.00 1.01 Ratio of net expenses to average net assets .96 .96 .94 1.00 1.01 Ratio of net investment (loss) to average net assets (.29 ) (.33 ) (.29 ) (.34 ) (.20 ) Portfolio Turnover Rate 154.49 176.06 181.09 271 207 Net Assets, end of period ($ x 1,000) 133,692 142,906 219,144 299,563 232,706 a Effective September 1, 2009, the fund’s shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Amounts include litigation proceeds received by the fund of $.01 for the year ended September 30, 2008. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus/The Boston Company Small Cap Growth Fund (the “fund”) is a separate diversified series of Dreyfus Investment Funds (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering eleven series, including the fund. The fund’s investment objective is to seek long-term growth of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class I shares are offered without a front-end sales charge or a contingent deferred sales charge. TheTrust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. 18 (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Trust’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. 20 The following is a summary of the inputs used as of September 30, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 123,486,519 — — Equity Securities— Foreign Common Stocks † 2,384,995 — — Exchange- Traded Funds 5,463,155 — — Mutual Funds 26,277,467 — — † See Statement of Investments for additional detailed categorizations. At September 30, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended September 30, 2012, The Bank of New York Mellon earned $76,644 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended September 30, 2012 were as follows: Affiliated Investment Value Value Net Company 9/30/2011 ($) Purchases ($) Sales ($) 9/30/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 1,826,345 66,909,089 66,106,521 2,628,913 2.0 Dreyfus Institutional Cash Advantage Fund 29,798,675 142,120,437 148,270,558 23,648,554 17.7 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distribu- 22 tions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable pro visions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed capital gains $12,237,402 and unrealized appreciation $23,580,581. The tax character of distributions paid to shareholders during the fiscal periods ended September 30, 2012 and September 30, 2011 were as follows: long-term capital gains $2,982,294 and $0, respectively. During the period ended September 30, 2012, as a result of permanent book to tax differences, primarily due to the tax treatment for net operating losses and real estate investment trusts, the fund increased accumulated undistributed investment income-net by $415,089, increased accumulated net realized gain (loss) on investments by $5,083 and decreased paid-in capital by $420,172. Net assets and net asset value per share were not affected by this reclassification. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended on September 30, 2012, the fund did not borrow under the Facilities. NOTE 3—Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .80% of the value of the fund’s average daily net assets and is payable monthly. The Manager had undertaken until July 31, 2012, to waive receipt of its fees and/or assume the expenses of the fund’s Class I shares, so that direct annual fund operating expenses for Class I shares (excluding taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) did not exceed .95% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $90,949 during the period ended September 30, 2012. The fund has an Accounting and Administration Agreement (the “Administration Agreement”) with Dreyfus, whereby Dreyfus performs administrative and accounting services for the fund. The fund has agreed to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and shareholder reporting, as well as for related facilities and equipment. The fee is based on the fund’s average daily net assets and computed at the following annual rates: .06% of the first $500 million, .04% of the next $500 million and .02% in excess of $1 billion. 24 In addition, after applying any expense limitations or fee waivers that reduce the fees paid to Dreyfus for this service, Dreyfus has contractually agreed in writing to waive any remaining fees for this service to the extent that they exceed both Dreyfus’ costs in providing these services and a reasonable allocation of the costs incurred by Dreyfus and its affiliates related to the support and oversight of these services. The fund also reimburses Dreyfus for the out-of-pocket expenses incurred in performing this service for the fund. Pursuant to the Administration Agreement, the fund was charged $86,414 during the period ended September 30, 2012. (b) The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc. (“DTI”), a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2012, the fund was charged $27,392 for transfer agency services and $478 for cash management services. Cash management fees were partially offset by earnings credits of $57.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensatesThe Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2012, the fund was charged $21,137 pursuant to the custody agreement. Prior to May 29, 2012, the fund compensated The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2012, the fund was charged $2,906 The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $87. During the period ended September 30, 2012, the fund was charged $8,384 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $89,266, custodian fees $11,187, Chief Compliance Officer fees $1,991 and transfer agency fees $6,276, which are offset against an expense reimbursement currently in effect in the amount of $1,902. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended September 30, 2012, amounted to $218,808,523 and $267,832,601, respectively. At September 30, 2012, the cost of investments for federal income tax purposes was $134,031,555; accordingly, accumulated net unrealized appreciation on investments was $23,580,581, consisting of $28,734,163 gross unrealized appreciation and $5,153,582 gross unrealized depreciation. 26 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees and Shareholders of Dreyfus/The Boston Company Small Cap Growth Fund: We have audited the accompanying statement of assets and liabilities of Dreyfus/The Boston Company Small Cap Growth Fund (the “Fund”), a series of Dreyfus Investment Funds, including the statement of investments as of September 30, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended and financial highlights for each of the years in the four-year period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. The financial highlights for the year ended September 30, 2008 were audited by other independent registered public accountants whose report thereon, dated November 28, 2008, expressed an unqualified opinion on those financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2012 by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/The Boston Company Small Cap Growth Fund as of September 30, 2012, and the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the four-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 28, 2012 The Fund 27 IMPORTANT TAX INFORMATION (Unaudited) The fund reports the maximum amount allowable but not less than $1.0470 per share as a capital gain dividend in accordance with Section 852(b)(3)(C) of the Internal Revenue Code. 28 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (68) Chairman of the Board (2008) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (61) Board Member (2011) Principal Occupation During Past 5Years: • Trustee,The Bradley Trusts, private trust funds (2011-present) • Managing Director, Morgan Stanley Investment Management (1993-2010) No. of Portfolios for which Board Member Serves: 31 ————— James M. Fitzgibbons (78) Board Member (2008) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • Bill Barrett Corporation, an oil and natural gas exploration company, Director (2004-present) No. of Portfolios for which Board Member Serves: 31 ————— Kenneth A. Himmel (66) Board Member (2008) Principal Occupation During Past 5Years: • President and CEO, Related Urban Development, a real estate development company (1996-present) • President and CEO, Himmel & Company, a real estate development company (1980-present) • CEO,American Food Management, a restaurant company (1983-present) No. of Portfolios for which Board Member Serves: 31 The Fund 29 BOARD MEMBERS INFORMATION (Unaudited) (continued) Stephen J. Lockwood (65) Board Member (2008) Principal Occupation During Past 5Years: • Chairman of the Board, Stephen J. Lockwood and Company LLC, a real estate investment company (2000-present) No. of Portfolios for which Board Member Serves: 31 ————— Roslyn M. Watson (62) Board Member (2008) Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 41 ————— Benaree Pratt Wiley (66) Board Member (2008) Principal Occupation During Past 5Years: • Principal,The Wiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 64 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. 30 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 72 investment companies (comprised of 156 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 49 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 56 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since December 2008. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since December 2008. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since December 2008. Director – Mutual Fund Accounting of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. The Fund 31 OFFICERS OF THE FUND (Unaudited) (continued) RICHARD CASSARO, Assistant Treasurer since December 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2008. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since December 2008. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since December 2008. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2008. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since December 2008. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (73 investment companies, comprised of 183 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010,AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 69 investment companies (comprised of 179 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Distributor since October 2011. 32 For More Information Ticker Symbol: SSETX Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund ANNUAL REPORT September 30, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 8 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Financial Highlights 18 Notes to Financial Statements 29 Report of Independent Registered Public Accounting Firm 30 Board Members Information 32 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: This annual report for Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund covers the 12-month period from October 1, 2011, through September 30, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. equities proved unusually volatile over the past year, as prices rose and fell according to investors’ changing expectations of global and domestic economic conditions. And while the pace of U.S. economic growth has been relatively consistent, it has progressed at about half the average rate achieved in prior recoveries. Overseas, Europe has remained under severe economic pressure due to a persistent debt crisis and austerity-oriented fiscal policies adopted by many governments. In Japan, a strengthening currency dampened export activity and economic growth. The emerging markets have posted a slower rate of growth, reducing demand for industrial commodities and other goods and services. The sustained-but-subpar U.S. expansion appears likely to continue over the foreseeable future.Across the international markets though, on one hand the global economy has responded to a variety of stimulative measures, most notably aggressively accommodative monetary policies in most major markets. On the other hand, headwinds emanating from Europe and China may continue to weigh on economic growth and investor sentiment. Indeed, the ability of governments and economic policymakers to address these issues could go a long way toward shaping the 2013 market environment. As always, we urge you to speak regularly with your financial advisor to discuss how changing global economic conditions may affect your investments. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2011, through September 30, 2012, as provided by Todd Wakefield and B. Randall Watts, Jr., Portfolio Managers Fund and Market Performance Overview For the 12-month period ended September 30, 2012, Dreyfus/The Boston Company Small CapTax-Sensitive Equity Fund produced a total return of 30.58%. 1 In comparison, the fund’s benchmark, the Russell 2000 Growth Index (the “Index”), produced a total return of 31.18% for the same period. 2 Improving economic sentiment drove small-cap stocks higher as market declines during the spring of 2012 were more than offset by gains at other times of the reporting period. The fund produced a slightly lower return than its benchmark, largely due to relative underperformance within the Information Technology, Financials and Healthcare sectors. The Fund’s Investment Approach The fund seeks to maximize after-tax total return, consisting of long-term growth of capital.To pursue its goal, the fund normally invests at least 80% of its net assets in equity securities of small-cap U.S. companies with total market capitalizations, at the time of purchase, equal to or less than that of the largest company in the Index.When choosing stocks, we seek to identify small-cap companies which are experiencing or are expected to experience rapid growth. We use tax-sensitive strategies in seeking to reduce the impact of federal and state income taxes on the fund’s after-tax returns, including minimizing sales of securities that result in capital gains and selling underperforming securities to realize capital losses that can be offset against realized capital gains. Markets Reacted to Shifting Macroeconomic Developments The reporting period began in the immediate wake of a major stock market decline. One credit-rating agency’s downgrade of long-term U.S. government debt, an intensifying debt crisis in Europe and inflation-fighting programs in China had triggered a flight away from stocks and other risky assets. Fortunately, better U.S. economic data and new remedial measures from European and Chinese policymakers sparked a rebound in October 2011, and U.S. equity markets stabilized during the fall. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) By the beginning of 2012, U.S. stocks were rallying amid domestic employment gains, a quantitative easing program in Europe and less restrictive monetary and fiscal policies in China. Investors grew more tolerant of risks, focusing more intently on company fundamentals and less on macroeconomic news. However, these positive influences were called into question during the spring, when U.S. employment gains slowed, measures designed to relieve fiscal pressures in Europe encountered resistance, and the Chinese economy remained sluggish. The summer saw the market rally resume amid more encouraging macroeconomic news, and the Russell 2000 Growth Index ended the reporting period with substantial gains. Security Selection Strategies Enhanced Returns The fund’s investment approach proved effective within the consumer discretionary sector, which generated especially attractive results as movie studio Lions Gate Entertainment broke box office records with its Hunger Games release. Apparel maker Oxford Industries expanded its branded stores to Asia, and a mild U.S. winter created a more positive backdrop for its warm weather brands. Mattress seller Select Comfort reported better-than-expected earnings stemming from improved marketing and merchandising initiatives, and the company raised the future guidance it provides to analysts. In the consumer staples sector, beauty products purveyor Elizabeth Arden acquired licenses to market fragrances named for popular entertainers, and healthy foods distributor United Natural Foods achieved strong execution on a major contract in a fast-growing category of the grocery industry.Among energy companies, Gulfport Energy saw solid production growth from domestic natural gas drilling, while Oil States International encountered greater demand from projects in Canada and Australia. Finally, Brigham Exploration agreed to be acquired by a larger rival at a premium to its stock price at the time. Disappointments during the reporting period included the information technology sector, as digital advertising specialist Marchex, Cl. B reported quarterly earnings that fell short of analysts’ expectations. Semiconductor manufacturer Vishay Intertechnology also missed earning targets, mainly due to weakening demand in Asia. Printed circuit boards providerTTMTechnologies also struggled with headwinds emanating from Asia as well as higher facilities-related costs. In the financials sector, pawn broker First Cash Financial Services stumbled amid slowing growth in Mexico. Results in the health care 4 sector were undermined by eye care specialist The Cooper Companies, which was pressured by safety recalls affecting its products, and medical information systems provider Allscripts Healthcare Solutions , which struggled with legal issues and changes to a key contract. Maintaining a Constructive Investment Posture Although macroeconomic uncertainties remain over the near term, we are optimistic about the longer term prospects for small-cap stocks. Lower interest rates and reduced borrowing costs for businesses, consumers and homebuyers are expected to further stimulate economic growth; however this will likely occur at a more modest pace relative to the first two rounds of easing. Despite the Fed’s accommodative actions, we continue to face many of the same headwinds that have persisted throughout the year: weak employment trends, uncertainty surrounding the November elections, and future fiscal policy. Businesses appear to remain reluctant to spend in the face of these issues. The lack of confidence has contained additional hiring, capital expenditures, etc. while cash continues to build on company balance sheets.Although macro headline risks may continue to cause near-term market volatility, we continue to utilize a long-term view and remain focused on the strategy’s disciplined research-driven investment approach. October 15, 2012 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The prices of small company stocks tend to be more volatile than the prices of large company stocks, mainly because these companies have less established and more volatile earnings histories.They also tend to be less liquid than larger company stocks. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The fund’s return reflects the voluntary absorption of certain fund expenses by The Dreyfus Corporation, which may be terminated at any time. Had these expenses not been absorbed, the return would have been lower. 2 SOURCE: LIPPER INC. — The Russell 2000 Growth Index is an unmanaged index, which measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values.The total return figure cited for this index assumes change in security prices and reinvestment of dividends, but does not reflect the costs of managing a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 9/30/12 1 Year 5 Years 10 Years Class I shares % % % Russell 2000 Growth Index % % % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class I shares of Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund on 9/30/02 to a $10,000 investment made in the Russell 2000 Growth Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses.The Index is an unmanaged index that measures the performance of those Russell 2000 companies (the 2,000 smallest companies of the Russell 3000 Index) with higher price-to-book ratios and higher forecasted growth values. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund from April 1, 2012 to September 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2012 Expenses paid per $1,000 † $ 5.84 Ending value (after expenses) $ 1,030.20 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2012 Expenses paid per $1,000 † $ 5.81 Ending value (after expenses) $ 1,019.25 † Expenses are equal to the fund’s annualized expense ratio of 1.15% for Class I, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS September 30, 2012 Common Stocks—98.3% Shares Value ($) Automobiles & Components—1.2% Drew Industries 5,740 a 173,405 Thor Industries 5,760 209,203 Banks—1.2% Oritani Financial 11,110 167,205 Prosperity Bancshares 5,380 229,296 Capital Goods—9.8% Applied Industrial Technologies 3,620 149,977 Beacon Roofing Supply 10,910 a 310,935 Crane 6,990 279,111 EMCOR Group 10,470 298,814 Foster Wheeler 15,470 a 370,661 Hexcel 15,450 a 371,109 Middleby 1,960 a 226,654 MRC Global 18,150 b 446,309 Teledyne Technologies 6,068 a 384,651 Triumph Group 5,070 317,027 Commercial & Professional Services—3.2% Corporate Executive Board 6,573 352,510 Encore Capital Group 5,070 a 143,278 Exponent 2,950 a 168,416 InnerWorkings 3,320 a 43,226 RPX 11,120 a 124,655 TrueBlue 11,750 a 184,710 Consumer Durables & Apparel—4.2% Jarden 4,680 247,291 La-Z-Boy 8,970 a 131,231 Oxford Industries 8,260 466,277 SodaStream International 8,400 a,b 329,028 Steven Madden 4,370 a 191,056 8 Common Stocks (continued) Shares Value ($) Consumer Services—5.8% BJ’s Restaurants 4,850 a,b 219,948 Bloomin’ Brands 15,450 254,153 Buffalo Wild Wings 3,330 a 285,514 Cheesecake Factory 7,680 274,560 Papa John’s International 3,720 a 198,685 Shuffle Master 12,190 a 192,724 Six Flags Entertainment 7,300 429,240 Energy—6.4% Dril-Quip 6,430 a 462,188 Exterran Holdings 3,250 a 65,910 Gulfport Energy 13,370 a 417,946 Oasis Petroleum 13,440 a,b 396,077 Oil States International 3,550 a 282,083 OYO Geospace 1,950 a 238,699 PDC Energy 6,110 a 193,259 Exchange-Traded Funds—2.4% iShares Russell 2000 Growth Index Fund 8,010 b Food & Staples Retailing—3.5% Casey’s General Stores 6,560 374,838 Chefs’ Warehouse Holdings 8,780 a 143,816 Harris Teeter Supermarkets 7,080 274,987 United Natural Foods 5,970 a 348,947 Food, Beverage & Tobacco—.6% Smart Balance 17,220 a Health Care Equipment & Services—9.5% ABIOMED 12,350 a,b 259,227 Acadia Healthcare 12,750 a 304,088 Accuray 22,450 a 158,946 Air Methods 2,210 a 263,808 Analogic 2,990 233,728 Catamaran 6,426 a 629,555 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care Equipment & Services (continued) Centene 5,990 a 224,086 HMS Holdings 10,170 a 339,983 Merit Medical Systems 16,210 a 242,015 Natus Medical 15,580 a 203,631 WellCare Health Plans 3,730 a 210,932 Household & Personal Products—2.6% Elizabeth Arden 8,500 a 401,540 Inter Parfums 23,040 421,632 Materials—2.7% Allied Nevada Gold 6,710 a 262,093 Haynes International 3,840 200,256 Innophos Holdings 4,270 207,052 KapStone Paper and Packaging 9,000 a 201,510 Media—2.1% DreamWorks Animation SKG, Cl. A 16,470 a,b 316,718 Lions Gate Entertainment 23,102 a,b 352,768 Pharmaceuticals, Biotech & Life Sciences—13.0% Affymax 8,970 a 188,908 Alexion Pharmaceuticals 4,390 a 502,216 Alkermes 16,870 a 350,053 Alnylam Pharmaceuticals 10,680 a,b 200,677 ARIAD Pharmaceuticals 13,070 a,b 316,621 Charles River Laboratories International 1,770 a 70,092 Cubist Pharmaceuticals 8,910 a 424,829 Exact Sciences 13,770 a 151,608 Incyte 6,440 a,b 116,242 Jazz Pharmaceuticals 4,920 a 280,489 10 Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences (continued) Nektar Therapeutics 30,090 a,b 321,361 NPS Pharmaceuticals 18,860 a 174,455 Onyx Pharmaceuticals 5,060 a 427,570 Pharmacyclics 5,500 a,b 354,750 Salix Pharmaceuticals 3,150 a 133,371 Vivus 9,900 a,b 176,418 Real Estate—2.9% Hudson Pacific Properties 13,540 c 250,490 LaSalle Hotel Properties 8,840 c 235,940 Mid-America Apartment Communities 4,420 c 288,670 Zillow, Cl. A 3,890 a,b 164,080 Retailing—5.9% Asbury Automotive Group 7,330 a 204,874 Finish Line, Cl. A 14,420 327,911 Lumber Liquidators Holdings 4,470 a,b 226,540 Rent-A-Center 13,420 470,774 Select Comfort 11,380 a 359,039 Tilly’s, Cl. A 8,200 150,306 Tractor Supply 1,610 159,213 Semiconductors & Semiconductor Equipment—3.2% ATMI 14,000 a 259,980 Entegris 18,980 a 154,307 Micrel 16,390 170,784 PMC-Sierra 26,030 a 146,809 Silicon Image 67,780 a 311,110 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Software & Services—9.2% ExlService Holdings 10,090 a 297,655 Jive Software 32,040 b 503,348 LogMeIn 9,940 a 222,954 MAXIMUS 7,220 431,178 Mentor Graphics 32,030 a 495,824 Millennial Media 16,250 b 233,188 Qualys 13,480 a 190,877 Responsys 35,150 a 359,584 SolarWinds 4,409 a 245,758 Technology Hardware & Equipment—6.6% Arris Group 23,870 a 305,297 Aruba Networks 29,970 a,b 673,875 NETGEAR 12,670 a 483,234 RADWARE 6,810 a 245,296 TTM Technologies 18,390 a 173,418 Vishay Intertechnology 26,630 a 261,773 Transportation—2.3% Allegiant Travel 2,570 a 162,835 Con-way 6,310 172,705 Forward Air 7,920 240,847 Werner Enterprises 7,190 153,650 Total Common Stocks (cost $28,297,474) Other Investment—1.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $592,896) 592,896 d 12 Investment of Cash Collateral for Securities Loaned—14.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $4,528,783) 4,528,783 d Total Investments (cost $33,419,153) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan.At September 30, 2012, the value of the fund’s securities on loan was $4,465,739 and the value of the collateral held by the fund was $4,528,783. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Money Market Investments 15.9 Semiconductors & Pharmaceuticals, Semiconductor Equipment 3.2 Biotech & Life Sciences 13.0 Real Estate 2.9 Capital Goods 9.8 Materials 2.7 Health Care Equipment & Services 9.5 Household & Personal Products 2.6 Software & Services 9.2 Exchange-Traded Funds 2.4 Technology Hardware & Equipment 6.6 Transportation 2.3 Energy 6.4 Media 2.1 Retailing 5.9 Automobiles & Components 1.2 Consumer Services 5.8 Banks 1.2 Consumer Durables & Apparel 4.2 Food, Beverage & Tobacco .6 Food & Staples Retailing 3.5 Commercial & Professional Services 3.2 † Based on net assets. See notes to financial statements. The Fund 13 STATEMENT OF ASSETS AND LIABILITIES September 30, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $4,465,739)—Note 1(b): Unaffiliated issuers 28,297,474 31,700,814 Affiliated issuers 5,121,679 5,121,679 Cash 429 Receivable for investment securities sold 618,537 Dividends and securities lending income receivable 16,468 Prepaid expenses 7,528 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 48,227 Due to Administrator—Note 3(a) 1,857 Liability for securities on loan—Note 1(b) 4,528,783 Payable for investment securities purchased 577,328 Payable for shares of Beneficial Interest redeemed 32,520 Interest payable—Note 2 482 Accrued expenses 44,048 Net Assets ($) Composition of Net Assets ($): Paid-in capital 40,541,970 Accumulated undistributed investment income—net 2,980 Accumulated net realized gain (loss) on investments (11,716,080 ) Accumulated net unrealized appreciation (depreciation) on investments 3,403,340 Net Assets ($) Class I Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 780,643 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 14 STATEMENT OF OPERATIONS Year Ended September 30, 2012 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 297,178 Affiliated issuers 932 Income from securities lending—Note 1(b) 98,583 Total Income Expenses: Investment advisory fee—Note 3(a) 508,134 Administration fees—Note 3(a) 38,110 Auditing fees 37,248 Shareholder servicing costs—Note 3(b) 34,684 Custodian fees—Note 3(b) 21,828 Registration fees 20,570 Prospectus and shareholders’ reports 19,424 Legal fees 11,062 Trustees’ fees and expenses—Note 3(c) 6,964 Interest expense—Note 2 1,136 Loan commitment fees—Note 2 750 Miscellaneous 17,319 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (6,993 ) Less—reduction in fees due to earnings credits—Note 3(b) (6 ) Net Expenses Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 11,065,361 Net realized gain (loss) on financial futures 98,038 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 7,108,989 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 15 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2012 2011 Operations ($): Investment (loss)—net (313,537 ) (599,205 ) Net realized gain (loss) on investments 11,163,399 44,112,136 Net unrealized appreciation (depreciation) on investments 7,108,989 (26,503,951 ) Net Increase (Decrease) in Net Assets Resulting from Operations Beneficial Interest Transactions ($): Net proceeds from shares sold 1,896,854 9,467,058 Cost of shares redeemed (61,603,859 ) (136,293,105 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 73,980,364 183,797,431 End of Period Undistributed investment income—net 2,980 10,260 Capital Share Transactions (Shares): Shares sold 51,815 259,583 Shares redeemed (1,611,014 ) (3,665,874 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended September 30, Class I Shares 2012 2011 2010 2009 a 2008 Per Share Data ($): Net asset value, beginning of period 31.62 31.99 29.05 33.59 43.15 Investment Operations: Investment (loss)—net b (.19 ) (.14 ) (.10 ) (.09 ) (.07 ) Net realized and unrealized gain (loss) on investments 9.86 (.23 ) 3.04 c (4.45 ) (6.42 ) c Total from Investment Operations 9.67 (.37 ) 2.94 (4.54 ) (6.49 ) Distributions: Dividends from net realized gain on investments — (3.07 ) Net asset value, end of period 41.29 31.62 31.99 29.05 33.59 Total Return (%) 30.58 (1.16 ) 10.12 (13.54 ) (15.99 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.13 1.04 .99 1.05 .95 Ratio of net expenses to average net assets 1.12 1.04 .99 1.05 .95 Ratio of net investment (loss) to average net assets (.49 ) (.39 ) (.33 ) (.38 ) (.19 ) Portfolio Turnover Rate 175.97 188.90 171.24 265.74 209 Net Assets, end of period ($ x 1,000) 32,232 73,980 183,797 203,805 303,246 a Effective September 1, 2009, the fund’s shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Amount includes litigation proceeds received by the fund amounting to $.02 and $.01, respectively, per share for the years ended September 30, 2010 and 2008. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund (the “fund”) is a separate diversified series of Dreyfus Investment Funds (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates a series company currently offering eleven series, including the fund.The fund’s investment objective is to maximize after-tax total return, consisting of long-term growth of capital.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution and bear no Distribution or Shareholder Services Plan fees. Class I shares are offered without a front end sales charge or a contingent deferred sales charge. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. 18 (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Trust’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. 20 Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day.These securities are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of September 30, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities—Domestic Common Stocks † 30,360,654 — — Equity Securities—Foreign Common Stocks † 574,324 — — Exchange-Traded Funds 765,836 — — Mutual Funds 5,121,679 — — † See Statement of Investments for additional detailed categorizations. At September 30, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended September 30, 2012, The Bank of New York Mellon earned $32,861 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended September 30, 2012 were as follows: Affiliated Investment Value Value Net Company 9/30/2011 ($) Purchases ($) Sales ($) 9/30/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 526,397 32,308,807 32,242,308 592,896 1.8 Dreyfus Institutional Cash Advantage Fund 16,444,135 73,533,327 85,448,679 4,528,783 14.1 Total 16,970,532 105,842,134 117,690,987 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy 22 of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2012, the components of accumulated earnings on a tax basis were as follows: accumulated capital losses $11,051,918 and unrealized appreciation $2,742,158. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute. The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to September 30, 2012. If not applied, the carryover expires in fiscal year 2018. During the period ended September 30, 2012, as a result of permanent book to tax differences, primarily due to the tax treatment for net operating losses and real estate investment trusts, the fund increased accumulated undistributed investment income-net by $306,257, increased accumulated net realized gain (loss) on investments by $9,889 and decreased paid-in capital by $316,146. Net assets and net asset value per share were not affected by this reclassification. (f) New Accounting Pronouncement: In December 2011, FASB issued Accounting Standards Update No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”). These disclosure requirements are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a company’s financial position.They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition,ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of GAAP and those entities that prepare their financial statements on the basis of International Financial Reporting Standards (“IFRS”). ASU 2011-11 requires entities to: disclose both gross and net information about both instruments and transactions eligible for offset in the financial statements; and disclose instruments and transactions subject to an agreement similar to a master netting agreement. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. At this time, management is evaluating the implications of ASU 2011-11 and its impact on the fund’s financial statement disclosures. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 mil- 24 lion unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended September 30, 2012, was approximately $96,200 with a related weighted average annualized interest rate of 1.18%. NOTE 3—Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .80% of the value of the fund’s average daily net assets and is payable monthly. The Manager had agreed until July 31, 2012, to limit the fund’s operating expenses or assume all or part of the expenses of the fund, if the aggregate expenses of the fund (exclusive taxes, brokerage commissions, interest expense, commitment fees on borrowings and extraordinary expenses) exceeded 1.10% of the value of the fund’s average daily net assets on the fund shares.The reduction in expenses, pursuant to the undertaking, amounted to $6,993 during the period ended September 30, 2012. The fund has an Accounting and Administration Agreement (the “Administration Agreement”) with Dreyfus, whereby Dreyfus performs administrative and accounting services for the fund. The fund has agreed to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and shareholder reporting, as well as for related facilities and equipment. The fee is based on the fund’s average daily net assets and computed at the following annual rates: .06% of the first $500 million, .04% of the next $500 million and .02% in excess of $1 billion. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) In addition, after applying any expense limitations or fee waivers that reduce the fees paid to Dreyfus for this service, Dreyfus has contractually agreed in writing to waive any remaining fees for this service to the extent that they exceed both Dreyfus’ costs in providing these services and a reasonable allocation of the costs incurred by Dreyfus and its affiliates related to the support and oversight of these services.The fund also reimburses Dreyfus for the out-of-pocket expenses incurred in performing this service for the fund. Pursuant to the Administration Agreement, the fund was charged $38,110 during the period ended September 30, 2012. (b) The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc. (“DTI”), a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2012, the fund was charged $1,551 for transfer agency services and $18 for cash management services. Cash management fees were partially offset by earnings credits of $2. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2012, the fund was charged $21,828 pursuant to the custody agreement. Prior to May 29, 2012, the fund compensated The Bank of NewYork Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2012, the fund was charged 26 $113 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $4. During the period ended September 30, 2012, the fund was charged $8,384 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $27,441, custodian fees $13,334, Chief Compliance Officer fees $1,991 and transfer agency fees $5,461. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended September 30, 2012, amounted to $109,719,929 and $170,369,440, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended September 30, 2012 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures in order to manage its exposure to or protect against changes in the market.A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange’s clearinghouse guarantees the financial futures against default At September 30, 2012, there were no financial futures outstanding. At September 30, 2012, the cost of investments for federal income tax purposes was $34,080,335; accordingly, accumulated net unrealized appreciation on investments was $2,742,158, consisting of $4,764,280 gross unrealized appreciation and $2,022,122 gross unrealized depreciation. NOTE 5—Subsequent Event: On October 24-25, 2012, the Board approved the liquidation of the fund, effective on or about January 8, 2013. Effective November 15, 2012, the fund generally will be closed to any investments for new accounts. 28 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees and Shareholders of Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund: We have audited the accompanying statement of assets and liabilities of Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund (the “Fund”), a series of Dreyfus Investment Funds, including the statement of investments as of September 30, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended and financial highlights for each of the years in the four-year period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits.The financial highlights for the year ended September 30, 2008 were audited by other independent registered public accountants whose report thereon, dated November 28, 2008, expressed an unqualified opinion on those financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2012 by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/The Boston Company Small CapTax-Sensitive Equity Fund as of September 30, 2012, and the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the four-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 28, 2012 The Fund 29 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (68) Chairman of the Board (2008) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (61) Board Member (2011) Principal Occupation During Past 5Years: • Trustee,The Bradley Trusts, private trust funds (2011-present) • Managing Director, Morgan Stanley Investment Management (1993-2010) No. of Portfolios for which Board Member Serves: 31 ————— James M. Fitzgibbons (78) Board Member (2008) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • Bill Barrett Corporation, an oil and natural gas exploration company, Director (2004-present) No. of Portfolios for which Board Member Serves: 31 ————— Kenneth A. Himmel (66) Board Member (2008) Principal Occupation During Past 5Years: • President and CEO, Related Urban Development, a real estate development company (1996-present) • President and CEO, Himmel & Company, a real estate development company (1980-present) • CEO,American Food Management, a restaurant company (1983-present) No. of Portfolios for which Board Member Serves: 31 30 Stephen J. Lockwood (65) Board Member (2008) Principal Occupation During Past 5Years: • Chairman of the Board, Stephen J. Lockwood and Company LLC, a real estate investment company (2000-present) No. of Portfolios for which Board Member Serves: 31 ————— Roslyn M. Watson (62) Board Member (2008) Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 41 ————— Benaree Pratt Wiley (66) Board Member (2008) Principal Occupation During Past 5Years: • Principal,TheWiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 64 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. The Fund 31 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 72 investment companies (comprised of 156 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 49 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 56 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since December 2008. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since December 2008. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since December 2008. Director – Mutual Fund Accounting of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. 32 RICHARD CASSARO, Assistant Treasurer since December 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2008. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since December 2008. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since December 2008. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2008. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since December 2008. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (73 investment companies, comprised of 183 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010,AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 69 investment companies (comprised of 179 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Distributor since October 2011. The Fund 33 For More Information Ticker Symbol: SDCEX Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus/The Boston Company Small Cap Value Fund ANNUAL REPORT September 30, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 8 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Financial Highlights 18 Notes to Financial Statements 27 Report of Independent Registered Public Accounting Firm 28 Important Tax Information 29 Board Members Information 31 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company Small Cap Value Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: This annual report for Dreyfus/The Boston Company Small CapValue Fund covers the 12-month period from October 1, 2011, through September 30, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. equities proved unusually volatile over the past year, as prices rose and fell according to investors’ changing expectations of global and domestic economic conditions. And while the pace of U.S. economic growth has been relatively consistent, it has progressed at about half the average rate achieved in prior recoveries. Overseas, Europe has remained under severe economic pressure due to a persistent debt crisis and austerity-oriented fiscal policies adopted by many governments. In Japan, a strengthening currency dampened export activity and economic growth. The emerging markets have posted a slower rate of growth, reducing demand for industrial commodities and other goods and services. The sustained-but-subpar U.S. expansion appears likely to continue over the foreseeable future.Across the international markets though, on one hand the global economy has responded to a variety of stimulative measures, most notably aggressively accommodative monetary policies in most major markets. On the other hand, headwinds emanating from Europe and China may continue to weigh on economic growth and investor sentiment. Indeed, the ability of governments and economic policymakers to address these issues could go a long way toward shaping the 2013 market environment. As always, we urge you to speak regularly with your financial advisor to discuss how changing global economic conditions may affect your investments. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2011, through September 30, 2012, as provided by Joseph M. Corrado, CFA, and Stephanie K. Brandaleone, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended September 30, 2012, Dreyfus/The Boston Company Small CapValue Fund produced a total return of 36.95%. 1 In comparison, the fund’s benchmark, the Russell 2000 Value Index (the “Index”), produced a total return of 32.63% for the same period. 2 Improving economic sentiment drove small-cap stocks higher as market declines during the spring of 2012 were more than offset by gains at other times of the reporting period.The fund produced a higher return than its benchmark, largely due to the success of our security selection strategy in eight of the 10 market sectors represented in the benchmark. The Fund’s Investment Approach The fund seeks long-term growth of capital. To pursue its goal, the fund normally invests at least 80% of its net assets in equity securities of small-cap U.S. companies with market capitalizations, at the time of purchase, that are equal to or less than the total market capitalization of the largest company in the Index.We use fundamental research and qualitative analysis to select stocks and look for companies with strong competitive positions, high-quality management, and financial strength. We use a consistent three-step fundamental research process to evaluate the stocks, consisting of valuation, which is to identify small-cap companies that are considered to be attractively priced relative to their earnings potential; fundamentals, which is to verify the strength of the underlying business position; and catalyst, which is to identify a specific event that has the potential to cause the stocks to appreciate in value. Markets Reacted to Shifting Macroeconomic Developments The reporting period began in the immediate aftermath of a major stock market decline. One credit-rating agency’s downgrade of long-term U.S. government debt, an intensifying debt crisis in Europe and inflation-fighting programs in China had triggered a flight away from stocks and other risky assets. Fortunately, better U.S. economic data and new remedial measures from European and Chinese policymakers helped to stabilize equity markets in the fall. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) By the beginning of 2012, U.S. stocks were rallying amid U.S. employment gains, a quantitative easing program in Europe and less restrictive monetary and fiscal policies in China. Investors grew more tolerant of risks, focusing more intently on company fundamentals and less on macroeconomic news. However, these positive influences were called into question during the spring, when the U.S. labor market’s rebound slowed, measures designed to relieve fiscal pressures in Europe encountered resistance and the Chinese economy remained sluggish. The summer saw the market rally resume amid more encouraging macroeconomic news, and the Russell 2000 Value Index ended the reporting period with substantial gains. Value-oriented small-cap stocks produced slightly higher returns than their growth-oriented counterparts. Security Selections Bolstered Relative Performance The fund’s research-intensive stock selection process proved quite effective over the reporting period. Relative performance was especially strong in the information technology sector, where CoreLogic, a provider of consumer, financial, and property information and analytics, reported better-than-expected quarterly revenues and earnings; business processing outsourcer MAXIMUS advanced in anticipation of rising demand stemming from U.S. health care reform legislation; and Internet Protocol test systems provider Ixia benefited from accelerating trends pertaining to wireless connectivity. In the industrials sector, winners during the reporting period included equipment rental company RSC Holdings and electrical components maker Thomas & Betts , which announced agreements to be acquired by former rivals at premiums to their stock prices at the time. In addition, aircraft parts producer Spirit AeroSystems Holdings participated in increased equipment upgrade activity among airlines. The materials sector also contained a number of strong performers. Building products company Louisiana-Pacific benefited from improving U.S. residential and commercial construction trends, while kraft paper producer KapStone Paper and Packaging saw profit margins rise along with containerboard prices. Disappointments during the reporting period were concentrated primarily in the consumer staples and energy sectors.Among consumer staples companies, Sanderson Farms was impacted by concerns regarding potentially higher input costs in the aftermath of a severe U.S. drought over the summer of 2012, and Flowers Foods 4 encountered intensifying competitive pressures. In the energy sector, oil services provider Tetra Technologies missed quarterly revenue targets due to production disruptions caused by weather-related issues, and production equipment maker Tesco Corp. saw its order backlog decline. Maintaining a Constructive Investment Posture Although macroeconomic uncertainties remain over the near term, we are optimistic about the longer term prospects for small-cap value stocks. Lower interest rates and reduced borrowing costs for businesses, consumers and homebuyers are expected to further stimulate economic growth; however this will likely occur at a more modest pace relative to the first two rounds of easing. Despite the Fed’s accommodative actions, we continue to face many of the same headwinds that have persisted throughout the year: weak employment trends, uncertainty surrounding the November elections, and future fiscal policy. Businesses appear to remain reluctant to spend in the face of these issues.The lack of confidence has contained additional hiring, capital expenditures, etc. while cash continues to build on company balance sheets.Although macro headline risks may continue to cause near-term market volatility, we continue to utilize a long-term view and remain focused on the strategy’s disciplined research-driven investment approach. October 15, 2012 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Small companies carry additional risks because their earnings and revenues tend to be less predictable, and their share prices more volatile than those of larger, more established companies.The shares of smaller companies tend to trade less frequently than those of larger, more established companies, which can adversely affect the pricing of these securities and the fund’s ability to sell these securities. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 2000 Value Index is an unmanaged index, which measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 9/30/12 1 Year 5 Years 10 Years Class I shares % % % Russell 2000 Value Index % % % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class I shares of Dreyfus/The Boston Company Small Cap Value Fund on 9/30/02 to a $10,000 investment made in the Russell 2000 Value Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses.The Index is an unmanaged index, which measures the performance of those Russell 2000 companies (the 2,000 smallest companies in the Russell 3000 Index) with lower price-to-book ratios and lower forecasted growth values. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/The Boston Company Small CapValue Fund from April 1, 2012 to September 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2012 Expenses paid per $1,000 † $ 4.94 Ending value (after expenses) $ 1,015.40 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2012 Expenses paid per $1,000 † $ 4.95 Ending value (after expenses) $ 1,020.10 † Expenses are equal to the fund’s annualized expense ratio of .98% for Class I, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS September 30, 2012 Common Stocks—99.5% Shares Value ($) Automobiles & Components—2.5% Dana Holding 360,590 4,435,257 Drew Industries 58,170 a 1,757,316 Thor Industries 145,510 5,284,923 Banks—15.1% Associated Banc-Corp 175,400 2,310,018 BancorpSouth 179,430 b 2,644,798 Brookline Bancorp 339,080 2,990,686 Cardinal Financial 148,680 2,126,124 City National 85,727 4,415,798 CVB Financial 407,090 b 4,860,655 First Horizon National 669,300 6,445,359 First Midwest Bancorp 416,430 5,226,196 Hancock Holding 119,137 3,687,290 Lakeland Financial 56,880 1,569,888 MB Financial 211,640 4,179,890 National Penn Bancshares 362,560 3,302,922 PacWest Bancorp 129,350 3,022,910 Provident Financial Services 194,140 3,065,471 SCBT Financial 23,370 941,344 Susquehanna Bancshares 319,510 3,342,075 Washington Trust Bancorp 36,930 970,151 Webster Financial 199,670 4,732,179 Western Alliance Bancorp 377,880 a 3,854,376 Wintrust Financial 142,030 5,336,067 Capital Goods—5.5% Aerovironment 141,770 a 3,327,342 Apogee Enterprises 129,940 2,549,423 Armstrong World Industries 87,600 4,062,012 Astec Industries 93,810 a 2,965,334 Comfort Systems USA 158,570 1,733,170 FreightCar America 67,240 1,196,200 Granite Construction 175,714 5,046,506 II-VI 154,240 a 2,933,645 John Bean Technologies 69,770 1,139,344 8 Common Stocks (continued) Shares Value ($) Commercial & Professional Services—5.8% Brink’s 141,350 3,631,281 Huron Consulting Group 77,270 a 2,690,541 ICF International 90,460 a 1,818,246 Interface 279,470 3,691,799 Korn/Ferry International 258,770 a 3,966,944 McGrath Rentcorp 98,550 2,571,170 Steelcase, Cl. A 427,550 4,211,368 Tetra Tech 143,630 a 3,771,724 Consumer Durables & Apparel—6.5% Brunswick 155,680 3,523,038 Cavco Industries 31,912 a,b 1,464,442 Ethan Allen Interiors 129,670 b 2,842,366 KB Home 478,130 b 6,861,165 M/I Homes 131,600 a 2,545,144 Meritage Homes 107,970 a 4,106,099 Skechers USA, Cl. A 164,000 a 3,345,600 Tempur-Pedic International 37,500 a 1,120,875 Warnaco Group 71,440 a 3,707,736 Consumer Services—2.2% Brinker International 108,420 3,827,226 Grand Canyon Education 103,260 a 2,429,708 WMS Industries 238,590 a 3,908,104 Diversified Financials—2.9% Duff & Phelps, Cl. A 110,310 1,501,319 E*TRADE Financial 648,990 a 5,717,602 KBW 163,160 b 2,687,245 Piper Jaffray 136,280 a 3,468,326 Energy—6.3% Approach Resources 122,550 a,b 3,692,431 Cloud Peak Energy 194,180 a 3,514,658 Gulfport Energy 155,280 a 4,854,053 Matrix Service 96,750 a 1,022,647 McDermott International 352,900 a 4,312,438 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Energy (continued) OYO Geospace 30,120 a 3,686,989 Tesco 297,710 a 3,179,543 Unit 107,930 a 4,479,095 Exchange-Traded Funds—.5% iShares Russell 2000 Value Index Fund 29,520 Food & Staples Retailing—2.2% Casey’s General Stores 67,193 3,839,408 Harris Teeter Supermarkets 125,950 4,891,898 Spartan Stores 98,870 1,513,700 Food, Beverage & Tobacco—1.9% Dole Food 99,490 a,b 1,395,845 Flowers Foods 140,090 2,827,016 Lancaster Colony 27,690 b 2,028,292 Sanderson Farms 53,810 b 2,387,550 Health Care Equipment & Services—5.9% Haemonetics 55,550 a 4,455,110 Hanger 161,410 a 4,605,027 HealthSouth 226,450 a 5,448,387 ICU Medical 52,960 a 3,203,021 LifePoint Hospitals 123,810 a 5,296,592 Natus Medical 58,760 a 767,993 Omnicell 225,600 a 3,135,840 Insurance—3.3% First American Financial 268,660 5,821,862 ProAssurance 34,600 3,129,224 Protective Life 159,610 4,183,378 RLI 27,950 1,863,147 Materials—7.1% AMCOL International 108,300 b 3,669,204 Buckeye Technologies 82,660 2,650,080 10 Common Stocks (continued) Shares Value ($) Materials (continued) Carpenter Technology 107,040 5,600,333 Coeur d’Alene Mines 163,860 a 4,724,084 Cytec Industries 95,330 6,246,022 KapStone Paper and Packaging 134,050 a 3,001,379 Louisiana-Pacific 324,800 a 4,060,000 Packaging Corp. of America 74,230 2,694,549 Media—2.1% DreamWorks Animation SKG, Cl. A 176,760 a,b 3,399,095 Meredith 103,630 b 3,627,050 Sinclair Broadcast Group, Cl. A 210,620 2,361,050 Pharmaceuticals, Biotech & Life Sciences—.7% Salix Pharmaceuticals 77,080 a Real Estate—5.2% DCT Industrial Trust 752,120 c 4,866,216 First Potomac Realty Trust 244,690 c 3,151,607 Getty Realty 103,140 b,c 1,851,363 LaSalle Hotel Properties 157,140 c 4,194,067 National Health Investors 87,960 c 4,524,662 Pebblebrook Hotel Trust 164,560 c 3,849,058 Urstadt Biddle Properties, Cl. A 66,000 c 1,335,180 Retailing—5.6% Aeropostale 219,560 a 2,970,647 Big 5 Sporting Goods 75,620 b 752,419 Children’s Place Retail Stores 68,840 a 4,130,400 Express 206,370 a 3,058,403 Finish Line, Cl. A 181,000 4,115,940 GameStop, Cl. A 126,290 b 2,652,090 OfficeMax 184,440 1,440,476 PEP Boys-Manny Moe & Jack 275,280 b 2,802,350 Saks 378,460 a,b 3,901,923 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Semiconductors & Semiconductor Equipment—3.0% ATMI 148,580 a 2,759,131 Kulicke & Soffa Industries 223,470 a 2,324,088 MKS Instruments 99,390 2,533,451 Semtech 127,940 a 3,217,691 Teradyne 210,180 a 2,988,760 Software & Services—4.6% CoreLogic 245,780 a 6,520,543 MAXIMUS 69,750 4,165,470 Monotype Imaging Holdings 238,990 3,725,854 NetScout Systems 61,550 a 1,570,141 Parametric Technology 72,050 a 1,570,690 Take-Two Interactive Software 349,280 a 3,642,990 Technology Hardware & Equipment—5.4% Cognex 73,440 2,539,555 Extreme Networks 577,440 a 1,928,650 FARO Technologies 50,850 a 2,101,122 FEI 48,200 2,578,700 IPG Photonics 22,080 a,b 1,265,184 Ixia 269,580 a 4,332,151 NETGEAR 94,940 a 3,621,012 Synaptics 79,990 a,b 1,921,360 Vishay Intertechnology 442,530 a 4,350,070 Transportation—.9% Atlas Air Worldwide Holdings 75,750 a Utilities—4.3% El Paso Electric 95,460 3,269,505 Hawaiian Electric Industries 162,340 4,271,165 NorthWestern 113,210 4,101,598 Portland General Electric 156,860 4,241,494 WGL Holdings 94,580 3,806,845 Total Common Stocks (cost $411,274,677) 12 Other Investment—.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,254,987) 3,254,987 d Investment of Cash Collateral for Securities Loaned—7.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $35,302,764) 35,302,764 d Total Investments (cost $449,832,428) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan.At September 30, 2012, the value of the fund’s securities on loan was $34,122,297 and the value of the collateral held by the fund was $35,302,764. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Banks 15.1 Semiconductors & Money Market Investments 8.4 Semiconductor Equipment 3.0 Materials 7.1 Diversified Financials 2.9 Consumer Durables & Apparel 6.5 Automobiles & Components 2.5 Energy 6.3 Consumer Services 2.2 Health Care Equipment & Services 5.9 Food & Staples Retailing 2.2 Commercial & Professional Services 5.8 Media 2.1 Retailing 5.6 Food, Beverage & Tobacco 1.9 Capital Goods 5.5 Transportation .9 Technology Hardware & Equipment 5.4 Pharmaceuticals, Real Estate 5.2 Biotech & Life Sciences .7 Software & Services 4.6 Exchange-Traded Funds .5 Utilities 4.3 Insurance 3.3 † Based on net assets. See notes to financial statements. The Fund 13 STATEMENT OF ASSETS AND LIABILITIES September 30, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $34,122,297)—Note 1(b): Unaffiliated issuers 411,274,677 454,732,996 Affiliated issuers 38,557,751 38,557,751 Cash 363,343 Receivable for investment securities sold 5,115,814 Dividends and securities lending income receivable 429,929 Receivable for shares of Beneficial Interest subscribed 1,194 Prepaid expenses 12,040 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 330,459 Due to Administrator—Note 3(a) 16,688 Liability for securities on loan—Note 1(b) 35,302,764 Payable for investment securities purchased 5,352,059 Payable for shares of Beneficial Interest redeemed 871,648 Accrued expenses 159,140 Net Assets ($) Composition of Net Assets ($): Paid-in capital 409,687,220 Accumulated undistributed investment income—net 1,765,884 Accumulated net realized gain (loss) on investments 2,268,886 Accumulated net unrealized appreciation (depreciation) on investments 43,458,319 Net Assets ($) Class I Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 17,822,913 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 14 STATEMENT OF OPERATIONS Year Ended September 30, 2012 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 6,644,453 Affiliated issuers 5,527 Income from securities lending—Note 1(b) 305,680 Total Income Expenses: Investment advisory fee—Note 3(a) 3,557,869 Shareholder servicing costs—Note 3(b) 410,061 Administation fees—Note 3(a) 124,502 Professional fees 87,153 Trustees’ fees and expenses—Note 3(c) 42,206 Custodian fees—Note 3(b) 41,831 Prospectus and shareholders’ reports 26,988 Registration fees 22,132 Loan commitment fees—Note 2 3,127 Interest expense—Note 2 1,806 Miscellaneous 24,964 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (97 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 50,162,892 Net unrealized appreciation (depreciation) on investments 79,769,872 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 15 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2012 2011 Operations ($): Investment income—net 2,613,118 2,753,886 Net realized gain (loss) on investments 50,162,892 36,131,352 Net unrealized appreciation (depreciation) on investments 79,769,872 (62,052,604 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold 86,806,574 65,411,759 Dividends reinvested 1,557,770 1,902,141 Cost of shares redeemed (134,166,729 ) (162,063,464 ) a Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 372,175,822 492,392,565 End of Period Undistributed investment income—net 1,765,884 1,638,623 Capital Share Transactions (Shares): Shares sold 3,618,290 2,957,882 Shares issued for dividends reinvested 72,964 83,795 Shares redeemed (5,649,733 ) (7,194,347 ) Net Increase (Decrease) in Shares Outstanding ) ) a Includes redemption-in-kind amounting to $25,413,113. See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended September 30, Class I Shares 2012 2011 2010 2009 a 2008 Per Share Data ($): Net asset value, beginning of period 18.81 20.57 18.54 19.85 25.26 Investment Operations: Investment income—net b .14 .13 .10 .11 .18 Net realized and unrealized gain (loss) on investments 6.79 (1.79 ) 1.99 (1.31 ) (3.95 ) Total from Investment Operations 6.93 (1.66 ) 2.09 (1.20 ) (3.77 ) Distributions: Dividends from investment income—net (.09 ) (.10 ) (.06 ) (.11 ) (.19 ) Dividends from net realized gain on investments — (1.45 ) Total Distributions (.09 ) (.10 ) (.06 ) (.11 ) (1.64 ) Net asset value, end of period 25.65 18.81 20.57 18.54 19.85 Total Return (%) 36.95 (8.14 ) 11.27 (5.83 ) (15.38 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .98 .96 .93 .97 .93 Ratio of net expenses to average net assets .98 .96 .93 .97 .93 Ratio of net investment income to average net assets .59 .57 .52 .76 .85 Portfolio Turnover Rate 88.54 66.51 79.47 82.04 73 Net Assets, end of period ($ x 1,000) 457,180 372,176 492,393 458,499 504,373 a Effective September 1, 2009, the fund’s shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus/The Boston Company Small Cap Value Fund (the “fund”) is a separate diversified series of Dreyfus Investment Funds (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering eleven series, including the fund. The fund’s investment objective is to seek long-term growth of capital.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Service Plan fees. Class I shares are offered without a front-end sales charge or a contingent deferred sales charge. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and 18 assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Trust’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer 20 or comparable issuers.These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of September 30, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 452,550,287 — — Exchange- Traded Funds 2,182,709 — — Mutual Funds 38,557,751 — — † See Statement of Investments for additional detailed categorizations. At September 30, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collat- The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) eral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended September 30, 2012, The Bank of New York Mellon earned $101,893 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended September 30, 2012 were as follows: Affiliated Investment Value Value Net Company 9/30/2011 ($) Purchases ($) Sales ($) 9/30/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 3,302,281 176,802,861 176,850,155 3,254,987 .7 Dreyfus Institutional Cash Advantage Fund 94,767,134 214,243,386 273,707,756 35,302,764 7.7 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, 22 but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable pro visions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $1,268,272, undistributed capital gains $3,126,257 and unrealized appreciation $43,098,560. The tax character of distributions paid to shareholders during the fiscal periods ended September 30, 2012 and September 30, 2011 were as follows: ordinary income $1,739,010 and $2,299,813, respectively. During the period ended September 30, 2012, as a result of permanent book to tax differences, primarily due to the tax treatment for real estate The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) investment trusts and recognition of book to tax differences resulting from prior year fund restructure, the fund decreased accumulated undistributed investment income-net by $746,847, increased accumulated net realized gain (loss) on investments by $773,859 and decreased paid-in capital by $27,012. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended September 30, 2012, was approximately $153,000 with a related weighted average annualized interest rate of 1.18%. NOTE 3—Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .80% of the fund’s average daily net assets and is payable monthly. The fund has an Accounting and Administration Agreement (the “Administration Agreement”) with Dreyfus, whereby Dreyfus performs administrative and accounting services for the fund.The fund has agreed to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and shareholder reporting, as well as for related facilities and equipment. The fee is based on the fund’s average daily net assets and computed at the following annual rates: .06% of the first $500 million, .04% of the next $500 million and .02% in excess of $1 billion. 24 In addition, after applying any expense limitations or fee waivers that reduce the fees paid to Dreyfus for this service, Dreyfus has contractually agreed in writing to waive any remaining fees for this service to the extent that they exceed both Dreyfus’ costs in providing these services and a reasonable allocation of the costs incurred by Dreyfus and its affiliates related to the support and oversight of these services.The fund also reimburses Dreyfus for the out-of-pocket expenses expenses incurred in performing this service for the fund. Pursuant to the Administration Agreement, the fund was charged $124,502 during the period ended September 30, 2012. (b) The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc. (“DTI”), a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2012, the fund was charged $20,719 for transfer agency services and $300 for cash management services. Cash management fees were partially offset by earnings credits of $36. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensatesThe Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2012, the fund was charged $41,831 pursuant to the custody agreement. Prior to May 29, 2012, the fund compensated The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2012, the fund was charged $2,105 The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $61. During the period ended September 30, 2012, the fund was charged $8,384 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $303,358, custodian fees $16,183, Chief Compliance Officer fees $1,991 and transfer agency fees $8,927. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended September 30, 2012, amounted to $388,015,127 and $433,145,826, respectively. At September 30, 2012, the cost of investments for federal income tax purposes was $450,192,187; accordingly, accumulated net unrealized appreciation on investments was $43,098,560, consisting of $59,503,371 gross unrealized appreciation and $16,404,811 gross unrealized depreciation. 26 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees and Shareholders of Dreyfus/The Boston Company Small Cap Value Fund: We have audited the accompanying statement of assets and liabilities of Dreyfus/The Boston Company Small CapValue Fund (the “Fund”), a series of Dreyfus Investment Funds, including the statement of investments as of September 30, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended and financial highlights for each of the years in the four-year period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. The financial highlights for the year ended September 30, 2008 were audited by other independent registered public accountants whose report thereon, dated November 28, 2008, expressed an unqualified opinion on those financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2012 by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/The Boston Company Small CapValue Fund as of September 30, 2012, and the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the four-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 28, 2012 The Fund 27 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund reports the maximum amount allowable, but not less than $1,739,010 as ordinary income dividends paid during the year ended September 30, 2012 as qualified dividend income in accordance with Section 854(b)(1)(B) of the Internal Revenue Code. Also, the fund reports the maximum amount allowable but not less than 100% of ordinary income dividends paid during the year ended September 30, 2012 as eligible for the corporate dividends received deduction provided under Section 243 of the Internal Revenue Code in accordance with Section 854(b)(1)(A) of the Internal Revenue Code. Shareholders will receive notification in early 2013 of the percentage applicable to the preparation of their 2012 income tax returns. 28 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (68) Chairman of the Board (2008) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (61) Board Member (2011) Principal Occupation During Past 5Years: • Trustee,The Bradley Trusts, private trust funds (2011-present) • Managing Director, Morgan Stanley Investment Management (1993-2010) No. of Portfolios for which Board Member Serves: 31 ————— James M. Fitzgibbons (78) Board Member (2008) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • Bill Barrett Corporation, an oil and natural gas exploration company, Director (2004-present) No. of Portfolios for which Board Member Serves: 31 ————— Kenneth A. Himmel (66) Board Member (2008) Principal Occupation During Past 5Years: • President and CEO, Related Urban Development, a real estate development company (1996-present) • President and CEO, Himmel & Company, a real estate development company (1980-present) • CEO,American Food Management, a restaurant company (1983-present) No. of Portfolios for which Board Member Serves: 31 The Fund 29 BOARD MEMBERS INFORMATION (Unaudited) (continued) Stephen J. Lockwood (65) Board Member (2008) Principal Occupation During Past 5Years: • Chairman of the Board, Stephen J. Lockwood and Company LLC, a real estate investment company (2000-present) No. of Portfolios for which Board Member Serves: 31 ————— Roslyn M. Watson (62) Board Member (2008) Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 41 ————— Benaree Pratt Wiley (66) Board Member (2008) Principal Occupation During Past 5Years: • Principal,TheWiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 64 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. 30 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 72 investment companies (comprised of 156 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 49 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 56 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since December 2008. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since December 2008. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since December 2008. Director – Mutual Fund Accounting of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. The Fund 31 OFFICERS OF THE FUND (Unaudited) (continued) RICHARD CASSARO, Assistant Treasurer since December 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2008. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since December 2008. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since December 2008. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2008. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since December 2008. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (73 investment companies, comprised of 183 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010,AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 69 investment companies (comprised of 179 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Distributor since October 2011. 32 For More Information Ticker Symbol: STSVX Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus/The Boston Company Small/Mid Cap Growth Fund ANNUAL REPORT September 30, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 21 Notes to Financial Statements 32 Report of Independent Registered Public Accounting Firm 33 Important Tax Information 34 Board Members Information 36 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company Small/Mid Cap Growth Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: This annual report for Dreyfus/The Boston Company Small/Mid Cap Growth Fund covers the 12-month period from October 1, 2011, through September 30, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. equities proved unusually volatile over the past year, as prices rose and fell according to investors’ changing expectations of global and domestic economic conditions.And while the pace of U.S. economic growth has been relatively consistent, it has progressed at about half the average rate achieved in prior recoveries. Overseas, Europe has remained under severe economic pressure due to a persistent debt crisis and austerity-oriented fiscal policies adopted by many governments. In Japan, a strengthening currency dampened export activity and economic growth. The emerging markets have posted a slower rate of growth, reducing demand for industrial commodities and other goods and services. The sustained-but-subpar U.S. expansion appears likely to continue over the foreseeable future.Across the international markets though, on one hand the global economy has responded to a variety of stimulative measures, most notably aggressively accommodative monetary policies in most major markets. On the other hand, headwinds emanating from Europe and China may continue to weigh on economic growth and investor sentiment. Indeed, the ability of governments and economic policymakers to address these issues could go a long way toward shaping the 2013 market environment. As always, we urge you to speak regularly with your financial advisor to discuss how changing global economic conditions may affect your investments. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2011, through September 30, 2012, as provided by Todd Wakefield and B. Randall Watts, Jr., Portfolio Managers Fund and Market Performance Overview For the 12-month period ended September 30, 2012, Dreyfus/The Boston Company Small/Mid Cap Growth Fund’s Class A shares produced a total return of 32.36%, Class C shares returned 31.21% and Class I shares returned 32.81%. 1 In comparison, the fund’s benchmark, the Russell 2500 Growth Index (the “Index”), produced a total return of 29.52% for the same period. 2 Improving economic sentiment drove small- and midcap stocks higher as market declines during the spring of 2012 were more than offset by gains at other times of the reporting period.The fund produced higher returns than its benchmark, largely due to the success of our security selection strategy in seven of the 10 market sectors represented in the benchmark. The Fund’s Investment Approach The fund seeks long-term growth of capital. To pursue its goal, the fund normally invests at least 80% of its net assets in equity securities of small-cap and midcap U.S. companies with market capitalizations, at the time of purchase, equal to or less than the total market capitalization of the largest company in the Index.When choosing stocks, we seek to identify high-quality small-cap and midcap companies with rapid current or expected earnings or revenue growth.We employ fundamental research to identify companies with attractive characteristics, such as strong business and competitive positions, solid cash flows and balance sheets, high-quality management and high sustainable growth.We also may invest in companies that our research indicates will experience accelerating revenues and expanding operating margins. Markets Reacted to Shifting Macroeconomic Developments The reporting period began in the immediate wake of a major stock market decline. One credit-rating agency’s downgrade of long-term U.S. government debt, an intensifying debt crisis in Europe and inflation-fighting programs in China had triggered a flight away from stocks and other risky assets. Fortunately, better U.S. economic data and new remedial measures from European and Chinese policymakers sparked a rebound in October 2011, and U.S. equity markets stabilized during the fall. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) By the beginning of 2012, U.S. stocks were rallying amid domestic employment gains, a quantitative easing program in Europe and less restrictive monetary and fiscal policies in China. Investors grew more tolerant of risks, focusing more intently on company fundamentals and less on macroeconomic news. However, these positive influences were called into question during the spring, when U.S. employment gains slowed, measures designed to relieve fiscal pressures in Europe encountered resistance, and the Chinese economy remained sluggish. The summer saw the market rally resume amid more encouraging macroeconomic news, and the Russell 2500 Growth Index ended the reporting period with substantial gains. Security Selection Strategies Enhanced Returns The fund’s investment approach proved effective during the reporting period, producing above-average returns in seven of 10 market sectors in the benchmark. The consumer discretionary sector generated especially attractive results, as movie studio Lions Gate Entertainment broke box office records with its Hunger Games release. Fashion accessories seller Michael Kors Holdings achieved better-than-expected earnings due to robust sales of watches, which drove additional traffic to the brand. Apparel maker Under Armour, Cl. A improved its product mix, helping to boost earnings. Retailer Urban Outfitters gained value through a renewed focus on merchandising and e-commerce. In the information technology sector, semiconductor manufacturer Mellanox Technologies benefited from positive trends pertaining to data center upgrades and cloud computing. Another semiconductor company, Skyworks Solutions, advanced along with the popularity of mobile technologies, including smartphones and tablet computers. Storage and networking specialist LSI Corp . gained market share and increased the future guidance it provides to analysts. Network solutions provider Aruba Networks reported strong bookings growth and higher profit margins.Among energy companies, Plains Exploration & Production reduced costs, strengthened its balance sheet and ramped up production. B righam Exploration agreed to be acquired by a larger rival at a significant premium. Oil States International encountered greater demand from projects in Canada and Australia. Disappointments during the reporting period included the health care sector, where eye care specialist The Cooper Companies was pressured by safety recalls affecting its 4 products, and medical information systems provider Allscripts Healthcare Solutions struggled with legal issues and changes to a key contract. In the financials sector, pawn broker First Cash Financial Services stumbled due to slowing growth in Mexico. Maintaining a Constructive Investment Posture Although macroeconomic uncertainties remain over the near term, we are optimistic about the longer term prospects for small- and midcap stocks. Lower interest rates and reduced borrowing costs for businesses, consumers and homebuyers are expected to further stimulate economic growth; however this will likely occur at a more modest pace relative to the first two rounds of easing. Despite the Fed’s accommodative actions, we continue to face many of the same headwinds that have persisted throughout the year: weak employment trends, uncertainty surrounding the November elections, and future fiscal policy. Businesses appear to remain reluctant to spend in the face of these issues.The lack of confidence has contained additional hiring, capital expenditures, etc. while cash continues to build on company balance sheets. Although macro headline risks may continue to cause near-term market volatility, we continue to utilize a long-term view and remain focused on the strategy’s disciplined research-driven investment approach. October 15, 2012 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Small and midsize companies carry additional risks because their earnings and revenues tend to be less predictable, and their share prices more volatile, than those of larger more established companies. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — The Russell 2500 Growth Index is an unmanaged index that measures the performance of those Russell 2500 companies (the 2,500 smallest companies in the Russell 3000 Index, which is composed of the 3,000 largest U. S. companies based on total market capitalization) with higher price-to-book ratios and higher forecasted growth values. The total return figure cited for this index assumes change in security prices and reinvestment of dividends, but does not reflect the costs of managing a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. †† The total return figures presented for Class A and Class C shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 3/31/09 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for each share class. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class I shares of Dreyfus/The Boston Company Small/Mid Cap Growth Fund on 9/30/02 to a $10,000 investment made in the Russell 2500 Growth Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is an unmanaged index that measures the performance of those Russell 2500 companies in the Russell 3000 Index with higher price-to-book ratios and higher forecasted growth values. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 9/30/12 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) 3/31/09 % % †† % †† without sales charge 3/31/09 % % †† % †† Class C shares with applicable redemption charge † 3/31/09 % % †† % †† without redemption 3/31/09 % % †† % †† Class I shares 1/1/88 % % % Russell 2500 Growth Index % % % Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class A and Class C shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 3/31/09 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for each share class. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/The Boston Company Small/Mid Cap Growth Fund from April 1, 2012 to September 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2012 Class A Class C Class I Expenses paid per $1,000 † $ 5.38 $ 9.68 $ 3.92 Ending value (after expenses) $ 1,010.90 $ 1,006.60 $ 1,012.70 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2012 Class A Class C Class I Expenses paid per $1,000 † $ 5.40 $ 9.72 $ 3.94 Ending value (after expenses) $ 1,019.65 $ 1,015.35 $ 1,021.10 † Expenses are equal to the fund’s annualized expense ratio of 1.07% for Class A, 1.93% for Class C and .78% for Class I , multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS September 30, 2012 Common Stocks—98.0% Shares Value ($) Banks—.7% Prosperity Bancshares 106,700 Capital Goods—11.6% AMETEK 230,624 8,175,621 B/E Aerospace 137,423 a 5,785,508 Crane 116,270 4,642,661 EMCOR Group 174,080 4,968,243 Fortune Brands Home & Security 195,180 a 5,271,812 Hexcel 248,590 a 5,971,132 IDEX 147,600 6,165,252 Jacobs Engineering Group 309,380 a 12,508,233 Middleby 40,580 a 4,692,671 Roper Industries 45,375 4,986,259 Teledyne Technologies 99,140 a 6,284,485 Triumph Group 99,600 6,227,988 Commercial & Professional Services—2.1% Corporate Executive Board 131,802 7,068,541 RPX 64,921 a 727,764 Waste Connections 187,443 5,670,151 Consumer Durables & Apparel—4.5% Harman International Industries 146,670 6,770,287 Jarden 127,560 6,740,270 SodaStream International 145,660 a,b 5,705,502 Steven Madden 133,050 a 5,816,946 Under Armour, Cl. A 82,310 a,b 4,595,367 Consumer Services—4.5% BJ’s Restaurants 123,970 a,b 5,622,040 Bloomin’ Brands 313,865 5,163,079 Buffalo Wild Wings 67,380 a 5,777,161 Cheesecake Factory 151,590 5,419,343 Six Flags Entertainment 125,240 7,364,112 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Diversified Financials—.7% Affiliated Managers Group 40,470 a Energy—5.5% Dril-Quip 112,650 a 8,097,282 Exterran Holdings 65,624 a 1,330,855 Oil States International 93,844 a 7,456,844 Plains Exploration & Production 135,216 a 5,066,544 QEP Resources 215,230 6,814,182 Whiting Petroleum 145,300 a 6,884,314 Exchange-Traded Funds—5.5% iShares Russell 2000 Growth Index Fund 320,020 b 30,597,112 iShares Russell 2000 Index Fund 62,280 5,196,643 Food & Staples Retailing—3.8% Casey’s General Stores 133,900 7,651,046 Harris Teeter Supermarkets 110,770 4,302,307 United Natural Foods 107,030 a 6,255,903 Whole Foods Market 69,860 6,804,364 Food, Beverage & Tobacco—.7% Monster Beverage 85,490 a Health Care Equipment & Services—8.3% ABIOMED 197,590 a,b 4,147,414 AmerisourceBergen 92,170 3,567,901 Catamaran 105,547 a 10,340,440 Centene 155,700 a 5,824,737 HMS Holdings 193,660 a 6,474,054 Hologic 189,447 a 3,834,407 MEDNAX 94,540 a 7,038,503 Universal Health Services, Cl. B 185,990 8,505,323 WellCare Health Plans 75,310 a 4,258,780 Materials—2.8% Agnico-Eagle Mines 105,790 5,488,385 Cytec Industries 107,090 7,016,537 Innophos Holdings 115,120 5,582,169 10 Common Stocks (continued) Shares Value ($) Media—3.0% DreamWorks Animation SKG, Cl. A 299,390 a,b 5,757,270 Interpublic Group of Cos 558,850 6,214,412 Lions Gate Entertainment 485,095 a,b 7,407,401 Pharmaceuticals, Biotech & Life Sciences—10.2% Alexion Pharmaceuticals 88,460 a 10,119,824 Alkermes 344,330 a 7,144,848 ARIAD Pharmaceuticals 284,600 a 6,894,435 Charles River Laboratories International 53,350 a 2,112,660 Cubist Pharmaceuticals 157,870 a 7,527,242 Incyte 192,810 a,b 3,480,221 Jazz Pharmaceuticals 102,130 a 5,822,431 Nektar Therapeutics 88,510 a,b 945,287 Onyx Pharmaceuticals 111,670 a 9,436,115 Pharmacyclics 84,340 a,b 5,439,930 Salix Pharmaceuticals 91,240 a 3,863,102 Vivus 202,650 a,b 3,611,223 Real Estate—1.8% LaSalle Hotel Properties 162,950 c 4,349,135 Mid-America Apartment Communities 110,740 c 7,232,429 Retailing—7.4% American Eagle Outfitters 285,700 6,022,556 Dick’s Sporting Goods 157,970 8,190,745 Groupon 670,658 b 3,192,332 LKQ 263,840 a 4,881,040 Netflix 81,470 a,b 4,435,227 Rent-A-Center 217,850 7,642,178 Urban Outfitters 376,120 a 14,127,067 Semiconductors & Semiconductor Equipment—2.8% Entegris 525,890 a 4,275,486 PMC-Sierra 795,830 a 4,488,481 Skyworks Solutions 401,300 a 9,456,634 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Software & Services—13.0% Akamai Technologies 330,180 a 12,632,687 Electronic Arts 234,721 a 2,978,609 ExlService Holdings 178,170 a 5,256,015 Jive Software 597,720 b 9,390,181 MAXIMUS 121,180 7,236,870 Mentor Graphics 557,830 a 8,635,208 Millennial Media 326,620 b 4,686,997 Nuance Communications 341,280 a 8,494,459 Synopsys 321,660 a 10,621,213 Total System Services 194,480 4,609,176 Vantiv, Cl. A 476,320 10,264,696 Technology Hardware & Equipment—7.9% Arris Group 476,150 a 6,089,959 Aruba Networks 519,650 a,b 11,684,330 F5 Networks 94,380 a 9,881,586 NETGEAR 236,670 a 9,026,594 Riverbed Technology 423,620 a 9,857,637 Vishay Intertechnology 486,970 a 4,786,915 Transportation—1.2% Con-way 126,970 3,475,169 Werner Enterprises 195,810 4,184,460 Total Common Stocks (cost $539,182,037) Other Investment—2.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $14,704,904) 14,704,904 d 12 Investment of Cash Collateral for Securities Loaned—12.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $82,390,227) 82,390,227 d Total Investments (cost $636,277,168) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan.At September 30, 2012, the value of the fund’s securities on loan was $81,007,427 and the value of the collateral held by the fund was $82,596,658, consisting of cash collateral of $82,390,227 and U.S Government & Agency securities valued at $206,431. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Money Market Investments 14.9 Food & Staples Retailing 3.8 Software & Services 13.0 Media 3.0 Capital Goods 11.6 Materials 2.8 Pharmaceuticals, Semiconductors & Biotech & Life Sciences 10.2 Semiconductor Equipment 2.8 Health Care Equipment & Services 8.3 Commercial & Professional Services 2.1 Technology Hardware & Equipment 7.9 Real Estate 1.8 Retailing 7.4 Transportation 1.2 Energy 5.5 Banks .7 Exchange-Traded Funds 5.5 Diversified Financials .7 Consumer Durables & Apparel 4.5 Food, Beverage & Tobacco .7 Consumer Services 4.5 † Based on net assets. See notes to financial statements. The Fund 13 STATEMENT OF ASSETS AND LIABILITIES September 30, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $81,007,427)—Note 1(b): Unaffiliated issuers 539,182,037 638,674,448 Affiliated issuers 97,095,131 97,095,131 Cash 348,904 Receivable for investment securities sold 9,067,007 Dividends and securities lending income receivable 663,466 Receivable for shares of Beneficial Interest subscribed 146,742 Prepaid expenses 31,016 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 396,345 Due to Administrator—Note 3(a) 17,138 Liability for securities on loan—Note 1(b) 82,390,227 Payable for investment securities purchased 11,059,266 Payable for shares of Beneficial Interest redeemed 204,420 Accrued expenses 215,561 Net Assets ($) Composition of Net Assets ($): Paid-in capital 528,977,351 Accumulated undistributed Investment income—net 59,887 Accumulated net realized gain (loss) on investments 23,214,108 Accumulated net unrealized appreciation (depreciation) on investments 99,492,411 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 135,903,918 1,892,730 513,947,109 Shares Outstanding 8,590,725 124,036 32,169,280 Net Asset Value Per Share ($) See notes to financial statements. 14 STATEMENT OF OPERATIONS Year Ended September 30, 2012 Investment Income ($): Income: Cash dividends (net of $3,174 foreign taxes withheld at source): Unaffiliated issuers 3,638,076 Affiliated issuers 11,836 Income from securities lending—Note 1(b) 450,584 Total Income Expenses: Investment advisory fee—Note 3(a) 3,456,200 Shareholder servicing costs—Note 3(c) 937,661 Administration fee—Note 3(a) 124,502 Professional fees 103,803 Prospectus and shareholders’ reports 88,535 Registration fees 62,822 Trustees’ fees and expenses—Note 3(d) 49,970 Custodian fees—Note 3(c) 29,498 Distribution fees—Note 3(b) 10,754 Loan commitment fees—Note 2 4,917 Miscellaneous 25,942 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (544 ) Net Expenses Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 61,828,019 Net unrealized appreciation (depreciation) on investments 89,852,268 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 15 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2012 2011 Operations ($): Investment (loss)—net (793,564 ) (1,080,275 ) Net realized gain (loss) on investments 61,828,019 54,634,136 Net unrealized appreciation (depreciation) on investments 89,852,268 (32,974,637 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Net realized gain on investments: Class A Shares (9,565,986 ) — Class C Shares (104,974 ) — Class I Shares (30,683,649 ) — Total Dividends ) — Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 15,462,347 6,956,002 Class C Shares 698,964 102,958 Class I Shares 138,633,294 102,128,527 Dividends reinvested: Class A Shares 9,182,151 — Class C Shares 82,604 — Class I Shares 25,334,493 — Cost of shares redeemed: Class A Shares (20,987,457 ) (13,693,679 ) Class C Shares (271,011 ) (125,270 ) Class I Shares (77,149,414 ) (67,735,285 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 450,225,672 402,013,195 End of Period Undistributed investment income—net 59,887 — 16 Year Ended September 30, 2012 2011 Capital Share Transactions: Class A Shares sold 1,025,580 476,874 Shares issued for dividends reinvested 664,423 — Shares redeemed (1,414,132 ) (957,046 ) Net Increase (Decrease) in Shares Outstanding ) Class C Shares sold 47,416 7,212 Shares issued for dividends reinvested 6,151 — Shares redeemed (18,532 ) (8,690 ) Net Increase (Decrease) in Shares Outstanding ) Class I Shares sold 9,282,049 7,087,450 Shares issued for dividends reinvested 1,820,007 — Shares redeemed (5,125,390 ) (4,737,304 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended September 30, Class A Shares 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 12.95 12.26 11.10 8.36 Investment Operations: Investment (loss)—net b (.06 ) (.06 ) (.04 ) (.02 ) Net realized and unrealized gain (loss) on investments 4.08 .75 1.20 2.76 Total from Investment Operations 4.02 .69 1.16 2.74 Distributions: Dividends from net realized gain on investments (1.15 ) — — — Net asset value, end of period 15.82 12.95 12.26 11.10 Total Return (%) c 32.36 5.63 10.45 32.78 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.08 1.09 1.12 1.26 Ratio of net expenses to average net assets 1.08 1.09 1.12 1.25 Ratio of net investment (loss) to average net assets (.37 ) (.45 ) (.35 ) (.37 ) Portfolio Turnover Rate 153.75 180.82 191.46 278.73 Net Assets, end of period ($ x 1,000) 135,904 107,696 107,796 186 a From March 31, 2009 (commencement of initial offering) to September 30, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. See notes to financial statements. 18 Year Ended September 30, Class C Shares 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 12.63 12.06 11.05 8.36 Investment Operations: Investment (loss)—net b (.18 ) (.18 ) (.13 ) (.06 ) Net realized and unrealized gain (loss) on investments 3.96 .75 1.14 2.75 Total from Investment Operations 3.78 .57 1.01 2.69 Distributions: Dividends from net realized gain on investments (1.15 ) — — — Net asset value, end of period 15.26 12.63 12.06 11.05 Total Return (%) c 31.21 4.73 9.14 32.18 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.97 1.95 1.99 2.16 Ratio of net expenses to average net assets 1.97 1.95 1.99 2.00 Ratio of net investment (loss) to average net assets (1.24 ) (1.31 ) (1.21 ) (1.20 ) Portfolio Turnover Rate 153.75 180.82 191.46 278.73 Net Assets, end of period ($ x 1,000) 1,893 1,124 1,091 13 a From March 31, 2009 (commencement of initial offering) to September 30, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Year Ended September 30, Class I Shares 2012 2011 2010 2009 a 2008 Per Share Data ($): Net asset value, beginning of period 13.03 12.29 11.10 11.97 17.66 Investment Operations: Investment (loss)—net b (.01 ) (.02 ) (.01 ) (.00 ) c (.02 ) Net realized and unrealized gain (loss) on investments 4.11 .76 1.20 (.87 ) (1.93 ) d Total from Investment Operations 4.10 .74 1.19 (.87 ) (1.95 ) Distributions: Dividends from investment income—net — (.01 ) Dividends from net realized gain on investments (1.15 ) — — — (3.73 ) Total Distributions (1.15 ) — — — (3.74 ) Net asset value, end of period 15.98 13.03 12.29 11.10 11.97 Total Return (%) 32.81 6.02 10.72 (7.27 ) (14.32 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .78 .77 .81 .93 1.11 Ratio of net expenses to average net assets .78 .77 .81 .93 1.00 Ratio of net investment (loss) to average net assets (.07 ) (.14 ) (.05 ) (.01 ) (.15 ) Portfolio Turnover Rate 153.75 180.82 191.46 278.73 201.00 Net Assets, end of period ($ x 1,000) 513,947 341,406 293,126 168,631 90,267 a The fund changed to a multiple class fund on March 31, 2009.The existing shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Amount included litigation proceeds received by the fund of $.01 per share for the year ended September 30, 2008. See notes to financial statements. 20 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus/The Boston Company Small/Mid Cap Growth Fund (the “fund”) is a separate diversified series of Dreyfus Investment Funds (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering eleven series, including the fund.The fund’s investment objective is to seek long-term growth of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class I shares. Class A and Class C shares are sold primarily to retail investors through intermediaries and bear a distribution fee and/or shareholder services fee. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class I shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. TheTrust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 22 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securi- The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) ties and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board ofTrustees (the“Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of September 30, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities—Domestic Common Stocks † 591,686,806 — — Equity Securities—Foreign Common Stocks † 11,193,887 — — Exchange— Traded Funds 35,793,755 — — Mutual Funds 97,095,131 — — † See Statement of Investments for additional detailed categorizations. 24 At September 30, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction.Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended September 30, 2012,The Bank of New York Mellon earned $150,194 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended September 30, 2012 were as follows: Affiliated Investment Value Value Net Company 9/30/2011 ($) Purchases ($) Sales ($) 9/30/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 7,666,191 252,012,982 244,974,269 14,704,904 2.3 The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) Affiliated Investment Value Value Net Company 9/30/2011 ($) Purchases ($) Sales ($) 9/30/2012 ($) Assets (%) Dreyfus Institutional Cash Advantage Fund 94,607,097 472,818,627 485,035,497 82,390,227 12.6 Total 102,273,288 724,831,609 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $16,744,109, 26 undistributed capital gains $33,561,918, accumulated capital losses $21,906,981 and unrealized appreciation $94,367,360. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to September 30, 2012.As a result of the fund’s April 29, 2010 merger with Dreyfus Discovery Fund, capital losses of $21,906,981 are available to offset future gains, if any. Based on certain provisions in the Code, the amount of losses which can be utilized in subsequent years is subject to an annual limitation.This acquired capital loss will expire in fiscal 2016. The tax character of distributions paid to shareholders during the fiscal periods ended September 30, 2012 and September 30, 2011 were as follows: ordinary income $1,503,681 and $0 and long-term capital gains $38,850,928 and $0, respectively. During the period ended September 30, 2012, as a result of permanent book to tax differences, primarily due to the tax treatment for net operating losses, real estate investment trusts and limited partnerships, the fund increased accumulated undistributed investment income-net by $853,451 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended September 30, 2012, the fund did not borrow under the Facilities. NOTE 3—Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .60% of the value of the fund’s average daily net assets and is payable monthly. The fund has an Accounting and Administration Agreement (the “Administration Agreement”) with Dreyfus, whereby Dreyfus performs administrative and accounting services for the fund. The fund has agreed to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and shareholder reporting, as well as for related facilities and equipment. The fee is based on the fund’s average daily net assets and computed at the following annual rates: .06% of the first $500 million, .04% of the next $500 million and .02% in excess of $1 billion. In addition, after applying any expense limitations or fee waivers that reduce the fees paid to Dreyfus for this service, Dreyfus has contractually agreed in writing to waive any remaining fees for this service to the extent that they exceed both Dreyfus’ costs in providing these services and a reasonable allocation of the costs incurred by Dreyfus and its affiliates related to the support and oversight of these services.The 28 fund also reimburses Dreyfus for the out-of-pocket expenses incurred in performing this service for the fund. Pursuant to the Administration Agreement, the fund was charged $124,502 during the period ended September 30, 2012. During the period ended September 30, 2012, the Distributor retained $5,420 from commissions earned on sales of the fund’s Class A shares and $733 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended September 30, 2012, Class C shares were charged $10,754 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended September 30, 2012, Class A and Class C shares were charged $322,353 and $3,585, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not “interested persons” of the Trust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc. (“DTI”), a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2012, the fund was charged $99,677 for transfer agency services and $1,929 for cash management services. Cash management fees were partially offset by earnings credits of $230. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensatesThe Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2012, the fund was charged $29,498 pursuant to the custody agreement. Prior to May 29, 2012, the fund compensated The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2012, the fund was charged $10,252 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $314. 30 During the period ended September 30, 2012, the fund was charged $8,384 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $320,850, Distribution Plan fees $1,085, Shareholder Services Plan fees $28,403, custodian fees $19,724, Chief Compliance Officer fees $1,991 and transfer agency fees $24,292. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended September 30, 2012, amounted to $912,619,983 and $867,003,110, respectively. At September 30, 2012, the cost of investments for federal income tax purposes was $641,402,219; accordingly, accumulated net unrealized appreciation on investments was $94,367,360, consisting of $111,088,713 gross unrealized appreciation and $16,721,353 gross unrealized depreciation. The Fund 31 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees and Shareholders of Dreyfus/The Boston Company Small/Mid Cap Growth Fund: We have audited the accompanying statement of assets and liabilities of Dreyfus/The Boston Company Small/Mid Cap Growth Fund (the “Fund”), a series of Dreyfus Investment Funds, including the statement of investments as of September 30, 2012, the related statement of operations for the year then ended, and the statements of changes in net assets for each of the years in the two-year period then ended and the financial highlights for each of the years in the four-year period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits.The financial highlights for the year ended September 30, 2008 were audited by other independent registered public accountants whose report thereon, dated November 28, 2008, expressed an unqualified opinion on those financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2012 by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/The Boston Company Small/Mid Cap Growth Fund as of September 30, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended and the financial highlights for each of the years in the four-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 28, 2012 32 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund reports the maximum amount allowable, but not less than $1,503,681 as ordinary income dividends paid during the year ended September 30, 2012 as qualified dividend income in accordance with Section 854(b)(1)(B) of the Internal Revenue Code.Also, the fund reports the maximum amount allowable but not less than 18.49% of ordinary income dividends paid during the year ended September 30, 2012 as eligible for the corporate dividends received deduction provided under Section 243 of the Internal Revenue Code in accordance with Section 854(b)(1)(A) of the Internal Revenue Code. Shareholders will receive notification in early 2013 of the percentage applicable to the preparation of their 2012 income tax returns.The fund reports the maximum amount allowable but not less than $1.1110 per share as a capital gain dividend in accordance with Section 852(b)(3)(C) of the Internal Revenue Code.The fund reports the maximum amount allowable but not less than $.0430 per share as a short-term capital gain dividend in accordance with Sections 871(k)(2) and 881(e) of the Internal Revenue Code. The Fund 33 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (68) Chairman of the Board (2008) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (61) Board Member (2011) Principal Occupation During Past 5Years: • Trustee,The Bradley Trusts, private trust funds (2011-present) • Managing Director, Morgan Stanley Investment Management (1993-2010) No. of Portfolios for which Board Member Serves: 31 ————— James M. Fitzgibbons (78) Board Member (2008) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • Bill Barrett Corporation, an oil and natural gas exploration company, Director (2004-present) No. of Portfolios for which Board Member Serves: 31 ————— Kenneth A. Himmel (66) Board Member (2008) Principal Occupation During Past 5Years: • President and CEO, Related Urban Development, a real estate development company (1996-present) • President and CEO, Himmel & Company, a real estate development company (1980-present) • CEO,American Food Management, a restaurant company (1983-present) No. of Portfolios for which Board Member Serves: 31 34 Stephen J. Lockwood (65) Board Member (2008) Principal Occupation During Past 5Years: • Chairman of the Board, Stephen J. Lockwood and Company LLC, a real estate investment company (2000-present) No. of Portfolios for which Board Member Serves: 31 ————— Roslyn M. Watson (62) Board Member (2008) Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 41 ————— Benaree Pratt Wiley (66) Board Member (2008) Principal Occupation During Past 5Years: • Principal,TheWiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 64 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. The Fund 35 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 72 investment companies (comprised of 156 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 49 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 56 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since December 2008. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since December 2008. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since December 2008. Director – Mutual Fund Accounting of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. 36 RICHARD CASSARO, Assistant Treasurer since December 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2008. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since December 2008. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since December 2008. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2008. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since December 2008. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (73 investment companies, comprised of 183 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010,AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 69 investment companies (comprised of 179 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Distributor since October 2011. The Fund 37 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus/Standish Intermediate Tax Exempt Bond Fund ANNUAL REPORT September 30, 2012 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 22 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 26 Financial Highlights 29 Notes to Financial Statements 41 Report of Independent Registered Public Accounting Firm 42 Important Tax Information 43 Board Members Information 45 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/Standish Intermediate Tax Exempt Bond Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: This annual report for Dreyfus/Standish Intermediate Tax Exempt Bond Fund covers the 12-month period from October 1, 2011, through September 30, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The municipal bond market exhibited heightened volatility over the past year as prices rose and fell according to supply-and-demand factors and investors’ changing expectations of global and domestic economic conditions.While monthly variations in economic data have been pronounced, the longer-term pace of U.S. economic growth has been relatively consistent at about half the average rate achieved in prior recoveries. Even U.S. employment numbers, which have been volatile over short periods, averaged approximately 150,000 new jobs a month so far in 2012, roughly unchanged from the monthly average in 2011. The sustained but subpar U.S. expansion appears likely to continue over the foreseeable future. On one hand, the economy has responded to a variety of stimulative measures, most notably an aggressively accommodative monetary policy. On the other hand, the prospect of automatic spending cuts and tax hikes scheduled for the end of 2012 has weighed on economic growth by contributing to a temporary postponement of spending decisions among consumers and businesses. Indeed, the ability of the U.S. political system to address both this “fiscal cliff” and long-term deficit reduction could go a long way toward shaping the 2013 market environment.As always, we urge you to speak regularly with your financial advisor to discuss how changing economic conditions may affect your investments. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2011, through September 30, 2012, as provided by Christine Todd, CFA, Steven Harvey and Thomas Casey, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended September 30, 2012, Dreyfus/Standish Intermediate Tax Exempt Bond Fund’s Class A shares produced a total return of 5.19%, Class C shares returned 4.39% and Class I shares returned 5.54%. 1 In comparison, the fund’s benchmark, the Barclays 3-, 5-, 7-, 10-Year Municipal Bond Index (the “Index”), provided a total return of 5.43% for the same period. 2 Falling long-term interest rates and favorable supply-and-demand dynamics supported municipal bond prices over the reporting period. The fund’s relative returns to the benchmark were mainly due to a focus on longer-term maturities and an emphasis on income-oriented revenue bonds. The Fund’s Investment Approach The fund seeks to provide a high level of interest income exempt from federal income tax, while seeking preservation of shareholders’ capital.To pursue this goal, the fund normally invests at least 80% of its assets in municipal bonds that provide income exempt from federal personal income tax. The fund invests exclusively in fixed-income securities rated, at the time of purchase, investment grade or the unrated equivalent as determined by Dreyfus, with an emphasis on high grade securities. 3 The dollar-weighted average effective maturity of the fund’s portfolio generally will be between three and 10 years, but the fund may invest in individual securities of any maturity. We focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting.We select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market.We actively trade among various sectors, such as pre-refunded, general obligation and revenue bonds, based on their apparent relative values. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Supply-and-Demand Dynamics Supported Municipal Bonds Although macroeconomic concerns in the fall of 2011 and the spring of 2012 sparked heightened volatility in most financial markets, municipal bonds generally remained strong during the reporting period, in part due to falling long-term interest rates stemming from quantitative easing and other stimulative measures by the Federal Reserve Board. Municipal bond prices also responded positively to robust demand as investors sought competitive levels of after-tax income in a low interest-rate environment. Meanwhile, new issuance volumes remained relatively low when political pressure led to less borrowing for capital projects, and municipalities primarily issued new bonds to refinance older debt, resulting in a net decrease in the supply of tax-exempt securities. In this constructive environment, lower-rated and longer maturity municipal bonds that had been punished earlier in 2011 led the market higher, while highly rated and shorter-term securities generally lagged market averages. From a credit-quality perspective, a number of state governments have taken the difficult steps necessary to reduce or eliminate budget deficits, and a few have achieved surpluses. Revenue Bonds Buoyed Relative Performance The fund benefited from overweighted exposure to higher yielding revenue-backed municipal bonds and a corresponding de-emphasis on lower yielding general obligation bonds.The fund received especially robust contributions to relative performance from overweighted exposure to bonds backed by revenues from hospitals, airports, industrial development projects, and the states’ settlement of litigation with U.S. tobacco companies. The fund’s performance also was aided by a modestly long duration posture, as we favored municipal bonds toward the longer end of the market’s intermediate-maturity spectrum at a time when longer-term yields fell. As holdings neared their final maturities, we typically sold them and redeployed the proceeds into bonds with maturities of eight to 12 years. In addition, we made tactical investments in highly rated, relatively liquid municipal bonds when they declined to levels we considered undervalued. For example, we purchased Illinois general obligation bonds over the summer of 2012 and subsequently sold them at higher prices. 4 At times during the reporting period, we successfully employed interest rate swaps to take advantage of temporary dislocations in the yield relationship between municipal bonds and U.S.Treasury securities. Disappointments during the reporting period were relatively limited, concentrated mainly among higher quality, lower yielding market segments, such as securities backed by revenues from essential municipal services. In addition, an underweighted position in callable bonds hindered relative results when such securities fared relatively well in the low interest-rate environment. Adjusting to Richer Valuations We have been encouraged by recently improved data, but the U.S. economy remains vulnerable to unexpected shocks and uncertainty regarding future fiscal policies. In addition, higher yielding and longer-maturity bonds have become more richly valued after recent rallies. Consequently, while we have continued to favor revenue-backed municipal bonds over their general obligation counterparts, we remain watchful for opportunities to capture better relative values, and we are prepared to adjust the fund’s strategies accordingly. October 15, 2012 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, and difficult to value and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments of the fund’s other investments. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation, pursuant to an agreement in effect through February 1, 2014, at which time it may be extended, modified or terminated. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 Source: Lipper Inc. 3 The fund may continue to own investment-grade bonds (at the time of purchase), which are subsequently downgraded to below investment grade. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. †† The total return figures presented for Class A and Class C shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 3/31/09 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for each share class. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class I shares of Dreyfus/Standish Intermediate Tax Exempt Bond Fund on 9/30/02 to a $10,000 investment made in the Barclays 3-, 5-, 7-, 10-Year Municipal Bond Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is an equal-weighted composite of the Barclays 3-Year, 5-Year, 7-Year, and 10-Year Municipal Bond indices, each of which is a broad measure of the performance of investment grade, fixed-rate municipal bonds. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 9/30/12 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 3/31/09 % % †† % †† without sales charge 3/31/09 % % †† % †† Class C shares with applicable redemption charge † 3/31/09 % % †† % †† without redemption 3/31/09 % % †† % †† Class I shares 11/2/92 % % % Barclays Capital 3-, 5-, 7-, 10-Year Municipal Bond Index % % % Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class A and Class C shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 3/31/09 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for each share class. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/Standish IntermediateTax Exempt Bond Fund from April 1, 2012 to September 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2012 Class A Class C Class I Expenses paid per $1,000 † $ 4.05 $ 7.84 $ 2.28 Ending value (after expenses) $ 1,027.30 $ 1,023.10 $ 1,029.20 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2012 Class A Class C Class I Expenses paid per $1,000 † $ 4.05 $ 7.82 $ 2.28 Ending value (after expenses) $ 1,021.00 $ 1,017.25 $ 1,022.75 † Expenses are equal to the fund’s annualized expense ratio of .80% for Class A, 1.55% for Class C and .45% for Class I, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS September 30, 2012 Long-Term Municipal Coupon Maturity Principal Investments—97.7% Rate (%) Date Amount ($) Value ($) Alabama—.8% Birmingham Water Works Board, Water Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 1,000,000 1,161,110 Alaska—.8% Alaska Student Loan Corporation, Education Loan Revenue 5.25 6/1/14 1,000,000 1,072,000 Arizona—.4% Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.13 7/1/15 545,000 550,254 California—14.5% California, Economic Recovery Bonds 5.00 7/1/18 1,500,000 1,839,150 California, GO (Insured; AMBAC) 6.00 4/1/16 1,000,000 1,182,400 California, GO (Insured; AMBAC) 6.00 2/1/17 1,000,000 1,215,520 California, GO (Various Purpose) 5.00 10/1/17 1,500,000 1,789,305 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.00 8/15/18 1,030,000 1,236,669 California Housing Finance Agency, Home Mortgage Revenue (Insured; Assured Guaranty Municipal Corp.) 5.13 8/1/18 1,250,000 1,323,512 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/17 1,015,000 1,194,665 California State University Trustees, Systemwide Revenue 5.00 11/1/22 1,000,000 1,249,180 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; AMBAC) 5.00 6/1/20 500,000 500,635 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; AMBAC) 4.60 6/1/23 750,000 785,873 Sacramento County, Airport System Senior Revenue 5.00 7/1/22 1,275,000 1,458,893 San Diego County Water Authority, Water Revenue 5.00 5/1/21 1,000,000 1,259,550 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.00 7/1/22 2,000,000 2,429,040 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/23 1,000,000 1,217,780 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.00 1/1/18 1,000,000 1,189,410 Colorado—.9% Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds 6.80 2/1/31 785,000 826,056 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.60 8/1/32 440,000 470,474 Florida—10.1% Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 3/1/14 1,000,000 1,058,090 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 3/1/15 2,000,000 2,174,760 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/20 1,500,000 1,744,545 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/17 1,000,000 1,187,120 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.25 10/1/23 1,000,000 1,195,020 Miami-Dade County, Water and Sewer System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/19 2,000,000 2,491,140 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/14 100,000 108,949 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/18 1,000,000 1,198,170 South Miami Health Facilities Authority, HR (Baptist Health South Florida Obligated Group) 5.00 8/15/18 750,000 873,848 Tampa, Capital Improvement Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.00 9/1/23 500,000 597,030 Tampa, Health System Revenue (BayCare Health System Issue) 5.00 11/15/18 1,000,000 1,194,550 Georgia—6.7% Atlanta, Airport General Revenue 5.00 1/1/16 1,000,000 1,135,670 Atlanta, Airport General Revenue 5.00 1/1/22 1,000,000 1,159,960 Atlanta, Water and Wastewater Revenue 6.00 11/1/20 1,000,000 1,291,990 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Georgia (continued) Georgia State Road and Tollway Authority, Guaranteed Revenue 5.00 3/1/19 1,175,000 1,467,763 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.00 1/1/21 1,000,000 1,216,680 Private Colleges and Universities Authority, Revenue (Emory University) 5.00 9/1/16 2,500,000 2,935,750 Hawaii—.8% Honolulu City and County Board of Water Supply, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/14 1,000,000 1,078,030 Illinois—7.4% Chicago, General Airport Third Lien Revenue (Chicago O’Hare International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/20 1,000,000 1,146,580 Chicago, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 1/1/19 2,000,000 2,432,760 Cook County Community High School District Number 219, GO School Bonds (Insured; FGIC) 7.88 12/1/14 100,000 116,295 Cook County Community High School District Number 219, GO School Bonds (Insured; National Public Finance Guarantee Corp.) 7.88 12/1/14 650,000 749,580 Illinois, GO 5.00 8/1/22 500,000 579,250 Illinois, Sales Tax Revenue 5.00 6/15/15 1,000,000 1,121,080 Illinois Finance Authority, Revenue (DePaul University) 5.00 10/1/16 1,000,000 1,097,610 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois (continued) Northern Illinois University Board of Trustees, Auxiliary Facilities System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/17 1,500,000 1,694,670 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/17 1,000,000 1,138,310 Indiana—2.5% Indianapolis Local Public Improvement Bond Bank, Revenue 5.00 6/1/17 1,625,000 1,881,864 Knox County, EDR (Good Samaritan Hospital Project) 5.00 4/1/23 1,300,000 1,479,439 Kansas—1.0% Kansas Development Finance Authority, Revolving Funds Revenue (Kansas Department of Health and Environment) 5.00 3/1/21 1,150,000 1,423,516 Kentucky—.9% Louisville and Jefferson County Metropolitan Sewer District, Sewer and Drainage System Revenue 5.00 5/15/23 1,000,000 1,242,510 Louisiana—1.2% Parish of Orleans Parishwide School District, GO (Insured; Assured Guaranty Municipal Corp.) 4.00 9/1/14 1,500,000 1,584,840 Maryland—2.1% Maryland, GO (State and Local Facilities Loan) 5.00 8/1/16 1,500,000 1,762,470 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.13 6/1/20 1,000,000 1,109,700 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts—5.3% Boston, GO 5.00 4/1/22 2,500,000 3,232,425 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/15 1,500,000 1,643,715 Massachusetts Health and Educational Facilities Authority, Revenue (Lahey Clinic Medical Center Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 8/15/14 1,000,000 1,071,700 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/24 1,000,000 1,261,600 Michigan—4.5% Detroit, Sewage Disposal System Second Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/13 1,000,000 1,022,740 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/19 1,000,000 1,156,190 Detroit School District, School Building and Site Improvement Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 5/1/14 1,000,000 1,062,590 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/21 1,500,000 1,802,775 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/16 1,000,000 1,136,330 Nebraska—.8% Nebraska Public Power District, General Revenue 5.00 1/1/15 1,000,000 1,102,470 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey—3.6% Higher Education Student Assistance Authority, Senior Student Loan Revenue 5.00 12/1/18 1,000,000 1,136,490 New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey—American Water Company, Inc. Project) 5.10 6/1/23 1,000,000 1,138,560 New Jersey Educational Facilities Authority, Revenue (Rowan University Issue) 5.00 7/1/18 1,225,000 1,441,041 New Jersey Transportation Trust Fund Authority (Transportation System) 5.00 12/15/16 1,000,000 1,169,060 New Mexico—.9% Jicarilla, Apache Nation Revenue 5.00 9/1/13 165,000 170,163 New Mexico, Severance Tax Bonds 5.00 7/1/15 1,000,000 1,127,380 New York—5.1% Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/14 1,000,000 1,100,780 New York City, GO 5.00 8/1/21 2,000,000 2,411,340 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/19 1,000,000 1,185,960 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.50 1/1/14 1,000,000 1,044,140 New York State Dormitory Authority, Revenue (New York State Department of Health) 5.00 7/1/17 1,000,000 1,187,710 Ohio—1.9% Franklin County, Revenue (Trinity Health Credit Group) 5.00 6/1/14 1,340,000 1,434,912 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) University of Toledo, General Receipts Bonds 5.00 6/1/17 1,050,000 1,214,010 Pennsylvania—1.7% Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/17 1,000,000 1,194,980 Philadelphia School District, GO 5.00 9/1/14 1,000,000 1,082,510 South Carolina—1.4% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/21 1,500,000 1,885,770 South Dakota—2.1% South Dakota Conservancy District, Revenue (State Revolving Fund Program) 5.00 8/1/17 2,370,000 2,861,704 Texas—10.6% Dallas Independent School District, Unlimited Tax School Building Bonds (Permament School Fund Guarantee Program) 5.25 2/15/16 1,000,000 1,161,770 Houston, Combined Utility System First Lien Revenue 5.00 11/15/18 1,355,000 1,672,233 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 5.00 9/1/20 1,000,000 1,181,150 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company—Love Field Modernization Program Project) 5.00 11/1/15 1,000,000 1,086,820 Midlothian Development Authority, Tax Increment Contract Revenue (Insured; Radian) 5.00 11/15/13 530,000 546,949 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Sam Rayburn Municipal Power Agency, Power Supply System Revenue 5.00 10/1/20 1,210,000 1,443,506 San Manuel Entertainment Authority, Public Improvement Revenue 4.50 12/1/16 1,000,000 1,007,590 Stafford Economic Development Corporation, Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 9/1/15 525,000 599,298 Tarrant Regional Water District, Water Transmission Facilities Contract Revenue (City of Dallas Project) 5.00 9/1/18 1,000,000 1,231,620 Texas, GO (College Student Loan) 5.00 8/1/17 1,000,000 1,183,330 Texas Municipal Power Agency, Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/16 10,000 a 9,709 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 4/1/16 1,000,000 1,157,630 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 4/1/20 1,905,000 2,246,814 Utah—.0% Utah Housing Finance Agency, SMFR (Collateralized; FHA) 5.40 7/1/20 20,000 20,040 Virginia—2.4% Virginia Beach, Public Improvement GO 5.00 4/1/22 2,500,000 3,220,225 Washington—2.9% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.50 7/1/15 1,000,000 1,139,010 King County, Sewer Revenue 5.00 1/1/17 1,500,000 1,767,705 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Washington (continued) NJB Properties, LR (King County, Washington Project) 5.00 12/1/14 1,000,000 1,096,120 West Virginia—1.0% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/17 1,135,000 1,359,004 Wyoming—.7% Wyoming Community Development Authority, Housing Revenue 5.50 12/1/17 930,000 998,801 U.S. Related—2.7% Puerto Rico Electric Power Authority, Power Revenue (Insured; XLCA) 5.50 7/1/16 500,000 558,805 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.00 7/1/13 1,360,000 1,403,302 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.50 8/1/22 1,500,000 1,721,835 Total Long-Term Municipal Investments (cost $124,958,953) Short-Term Municipal Investments—1.2% California—.9% California, GO Notes (Kindergarten-University) (LOC: California State Teachers Retirement System and Citibank NA) 0.17 10/1/12 1,000,000 b 1,000,000 18 Short-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Irvine Assessment District Number 03-19, Limited Obligation Improvement Bonds (LOC: California State Teachers Retirement System and U.S. Bank NA) 0.17 10/1/12 300,000 b 300,000 New York—.3% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.17 10/1/12 200,000 b 200,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.19 10/1/12 200,000 b 200,000 Total Short-Term Municipal Investments (cost $1,700,000) Total Investments (cost $126,658,953) % Cash and Receivables (Net) % Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b Variable rate demand note—rate shown is the interest rate in effect at September 30, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. The Fund 19 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt SWDR Solid Waste Disposal Revenue Adjustable Receipts TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 20 Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † AAA Aaa AAA 19.8 AA Aa AA 41.7 A A A 31.7 BBB Baa BBB 5.3 F1 MIG1/P1 SP1/A1 1.0 Not Rated c Not Rated c Not Rated c .5 † Based on total investments. c Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 21 STATEMENT OF ASSETS AND LIABILITIES September 30, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments 126,658,953 135,413,326 Interest receivable 1,640,249 Receivable for shares of Beneficial Interest subscribed 1,091 Prepaid expenses 21,353 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 36,336 Due to Administrator—Note 3(a) 6,688 Cash overdraft due to Custodian 28,640 Payable for shares of Beneficial Interest redeemed 54,533 Accrued expenses 48,658 Net Assets ($) Composition of Net Assets ($): Paid-in capital 127,406,958 Accumulated undistributed investment income—net 18,752 Accumulated net realized gain (loss) on investments 721,081 Accumulated net unrealized appreciation (depreciation) on investments 8,754,373 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 6,639,520 2,044,756 128,216,888 Shares Outstanding 283,219 87,203 5,466,924 Net Asset Value Per Share ($) See notes to financial statements. 22 STATEMENT OF OPERATIONS Year Ended September 30, 2012 Investment Income ($): Interest Income Expenses: Investment advisory fee—Note 3(a) 541,260 Administration fee—Note 3(a) 81,189 Professional fees 55,496 Registration fees 48,085 Shareholder servicing costs—Note 3(c) 46,299 Prospectus and shareholders’ reports 18,190 Distribution fees—Note 3(b) 11,766 Custodian fees—Note 3(c) 10,621 Trustees’ fees and expenses—Note 3(d) 9,817 Loan commitment fees—Note 2 1,009 Miscellaneous 36,550 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (210,043 ) Less—reduction in fees due to earnings credits—Note 3(c) (14 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 787,451 Net realized gain (loss) on swap transactions 29,510 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 2,952,413 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 23 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2012 2011 Operations ($): Investment income—net 3,493,290 3,510,288 Net realized gain (loss) on investments 816,961 1,493,354 Net unrealized appreciation (depreciation) on investments 2,952,413 (740,895 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (146,942 ) (81,781 ) Class C Shares (23,008 ) (12,350 ) Class I Shares (3,303,258 ) (3,414,866 ) Net realized gain on investments: Class A Shares (53,767 ) (3,630 ) Class C Shares (10,843 ) (747 ) Class I Shares (1,442,321 ) (134,715 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 5,704,291 4,604,666 Class C Shares 1,331,400 567,251 Class I Shares 23,367,976 41,492,291 Dividends reinvested: Class A Shares 185,889 77,696 Class C Shares 33,302 11,545 Class I Shares 4,333,470 3,169,284 Cost of shares redeemed: Class A Shares (4,123,686 ) (1,620,961 ) Class C Shares (65,374 ) (348,252 ) Class I Shares (30,025,424 ) (26,306,295 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 133,876,795 111,614,912 End of Period Undistributed investment income—net 18,752 — 24 Year Ended September 30, 2012 2011 Capital Share Transactions: Class A Shares sold 246,966 203,377 Shares issued for dividends reinvested 8,026 3,446 Shares redeemed (178,293 ) (72,882 ) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 57,408 25,211 Shares issued for dividends reinvested 1,438 511 Shares redeemed (2,814 ) (15,461 ) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 1,004,977 1,831,004 Shares issued for dividends reinvested 187,236 140,567 Shares redeemed (1,293,839 ) (1,172,434 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended September 30, Class A Shares 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 23.05 22.95 22.45 21.07 Investment Operations: Investment income—net b .53 .61 .61 .32 Net realized and unrealized gain (loss) on investments .64 .14 .54 1.42 Total from Investment Operations 1.17 .75 1.15 1.74 Distributions: Dividends from investment income—net (.52 ) (.62 ) (.65 ) (.36 ) Dividends from net realized gain on investments (.26 ) (.03 ) — — Total Distributions (.78 ) (.65 ) (.65 ) (.36 ) Net asset value, end of period 23.44 23.05 22.95 22.45 Total Return (%) c 5.19 3.38 5.24 8.30 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .90 .98 .96 .96 e Ratio of net expenses to average net assets .80 .80 .80 .80 e Ratio of net investment income to average net assets 2.25 2.72 2.80 3.31 e Portfolio Turnover Rate 21.97 27.67 32.07 22.49 Net Assets, end of period ($ x 1,000) 6,639 4,760 1,665 55 a From March 31, 2009 (commencement of initial offering) to September 30, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 26 Year Ended September 30, Class C Shares 2012 2011 2010 2009 a Per Share Data ($): Net asset value, beginning of period 23.05 22.95 22.45 21.07 Investment Operations: Investment income-net b .35 .45 .40 .27 Net realized and unrealized gain (loss) on investments .66 .13 .59 1.39 Total from Investment Operations 1.01 .58 .99 1.66 Distributions: Dividends from investment income—net (.35 ) (.45 ) (.49 ) (.28 ) Dividends from net realized gain on investments (.26 ) (.03 ) — — Total Distributions (.61 ) (.48 ) (.49 ) (.28 ) Net asset value, end of period 23.45 23.05 22.95 22.45 Total Return (%) c 4.39 2.60 4.46 7.91 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.67 1.73 1.74 1.72 e Ratio of net expenses to average net assets 1.55 1.55 1.55 1.55 e Ratio of net investment income to average net assets 1.48 1.99 1.94 2.59 e Portfolio Turnover Rate 21.97 27.67 32.07 22.49 Net Assets, end of period ($ x 1,000) 2,045 719 480 16 a From March 31, 2009 (commencement of initial offering) to September 30, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS (continued) Year Ended September 30, Class I Shares 2012 2011 2010 2009 a 2008 Per Share Data ($): Net asset value, beginning of period 23.06 22.95 22.45 20.85 21.60 Investment Operations: Investment income—net b .60 .70 .73 .79 .79 Net realized and unrealized gain (loss) on investments .65 .14 .50 1.60 (.75 ) Total from Investment Operations 1.25 .84 1.23 2.39 .04 Distributions: Dividends from investment income—net (.60 ) (.70 ) (.73 ) (.79 ) (.79 ) Dividends from net realized gain on investments (.26 ) (.03 ) — — — Total Distributions (.86 ) (.73 ) (.73 ) (.79 ) (.79 ) Net asset value, end of period 23.45 23.06 22.95 22.45 20.85 Total Return (%) 5.54 3.79 5.61 11.73 .12 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .61 .63 .64 .67 .60 Ratio of net expenses to average net assets .45 .45 .45 .45 .45 Ratio of net investment income to average net assets 2.61 3.10 3.26 3.74 3.63 Portfolio Turnover Rate 21.97 27.67 32.07 22.49 34 Net Assets, end of period ($ x 1,000) 128,217 128,398 109,470 106,900 141,949 a The fund commenced offering three classes of shares on March 31, 2009.The existing shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. See notes to financial statements. 28 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus/Standish IntermediateTax Exempt Bond Fund (the “fund”) is a separate diversified series of Dreyfus Investment Funds (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering eleven series, including the fund.The fund’s investment objective is to seek a high level of interest income exempt from federal income tax, while seeking preservation of shareholders’ capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase and Class I shares are sold primarily to bank trust departments and other financial service providers (includingThe Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class I shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to, the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. TheTrust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 30 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Trust’s Board of Trustees (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions.All of the preceding securities are categorized within Level 2 of the fair value hierarchy. Investments in swap transac- The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) tions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates.These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of September 30, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds — 135,413,326 — 32 At September 30, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) Each of the tax years in the four-year period ended September 30, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed tax-exempt income $23,841, undistributed ordinary income $208,428, undistributed capital gains $504,539 and unrealized appreciation $8,762,487. The tax character of distributions paid to shareholders during the fiscal periods ended September 30, 2012 and September 30, 2011 were as follows: tax-exempt income $3,473,208 and $3,508,997, ordinary income $342,590 and $3,323 and long-term capital gains $1,164,341 and $135,769, respectively. During the period ended September 30, 2012, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments, the fund decreased accumulated undistributed investment income-net by $1,331 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. (e) New Accounting Pronouncement: In December 2011, FASB issued Accounting Standards Update No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”). These disclosure requirements are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a company’s financial position.They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition,ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of GAAP and those entities that prepare their financial statements on the basis of International Financial Reporting Standards (“IFRS”).ASU 2011-11 requires entities to: disclose both gross and net information about both instruments and transactions eligible for offset in the financial statements; and disclose instruments and transac- 34 tions subject to an agreement similar to a master netting agreement.ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. At this time, management is evaluating the implications of ASU 2011-11 and its impact on the funds’ financial statement disclosures. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended on September 30, 2012, the fund did not borrow under the Facilities. NOTE 3—Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .40% of the value of the funds average daily net assets and is payable monthly.The Manager had agreed, from October 1, 2011, through September 30, 2012, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class A, C and I shares (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) did not exceed an annual rate of .55%, .55% and .45%, respectively, of the value such class’ average daily net assets.The Manager has agreed to waive receipt of its fees and assume the expenses of the fund from October 1, 2012 until February 1, 2014 so that the direct expenses of the fund (exclusive of certain expenses as described The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) above) do not exceed .45% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $210,043 during the year ended September 30, 2012. The fund has an Accounting and Administration Agreement (the “Administration Agreement”) with Dreyfus, whereby Dreyfus performs administrative and accounting services for the fund. The fund has agreed to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and shareholder reporting, as well as for related facilities and equipment. The fee is based on the fund’s average daily net assets and computed at the following annual rates: .06% of the first $500 million, .04% of the next $500 million and .02% in excess of $1 billion. In addition, after applying any expense limitations or fee waivers that reduce the fees paid to Dreyfus for this service, Dreyfus has contractually agreed in writing to waive any remaining fees for this service to the extent that they exceed both Dreyfus’ costs in providing these services and a reasonable allocation of the costs incurred by Dreyfus and its affiliates related to the support and oversight of these services.The fund also reimburses Dreyfus for the out-of-pocket expenses incurred in performing this service for the fund. Pursuant to the Administration Agreement, the fund was charged $81,189 during the period September 30, 2012. During the period ended September 30, 2012, the Distributor retained $1,824 from commissions earned on sales of the Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended September 30, 2012, Class C shares were charged $11,766 pursuant to the Plan. 36 (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at the annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents Agents (securities dealers, financial institutions or other industry professionals) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended September 30, 2012, Class A and Class C shares were charged $16,458 and $3,922, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not “interested persons” of the Trust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc. (“DTI”), a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) management services related to fund subscriptions and redemptions. During the period ended September 30, 2012, the fund was charged $4,578 for transfer agency services and $48 for cash management services. Cash management fees were partially offset by earnings credits of $6. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensatesThe Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2012, the fund was charged $10,621 pursuant to the custody agreement. Prior to May 29, 2012, the fund compensated The Bank of NewYork Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2012, the fund was charged $247 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $8. During the period ended September 30, 2012, the fund was charged $8,384 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $44,587, Distribution Plan fees $1,255, Shareholder Services Plan fees $1,801, custodian fees $3,870, Chief Compliance Officer fees $1,991 and transfer agency fees $1,468, which are offset against an expense reimbursement currently in effect in the amount of $18,636. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 38 NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and swap transactions, during the period ended September 30, 2012, amounted to $29,673,049 and $29,218,236, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended September 30, 2012 is discussed below. Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument.The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount.The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations.When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. For financial reporting purposes, forward rate agreements are classified as interest rate swaps.At September 30, 2012, there were no interest rate swap agreements outstanding. The following summarizes the average notional value of swap contracts outstanding during the period ended September 30, 2012: Average Notional Value ($) Interest rate swap contracts 246,154 At September 30, 2012, the cost of investments for federal income tax purposes was $126,650,839; accordingly, accumulated net unrealized appreciation on investments was $8,762,487, consisting of $8,762,487 gross unrealized appreciation. 40 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees and Shareholders of Dreyfus/Standish Intermediate Tax Exempt Bond Fund: We have audited the accompanying statement of assets and liabilities of Dreyfus/ Standish Intermediate Tax Exempt Bond Fund (the “Fund”), a series of Dreyfus Investment Funds, including the statement of investments as of September 30, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended and financial highlights for each of the years in the four-year period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. The financial highlights for the year ended September 30, 2008 were audited by other independent registered public accountants whose report thereon, dated November 28, 2008, expressed an unqualified opinion on those financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2012 by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/Standish Intermediate Tax Exempt Bond Fund as of September 30, 2012, and the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the four-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 28, 2012 The Fund 41 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports all the dividends paid from investment income-net during its fiscal year ended September 30, 2012 as “exempt-interest dividends” (not generally subject to regular federal income tax).The fund reports the maximum amount allowable but not less than $.2012 per share as a capital gain dividend in accordance with Section 852(b)(3)(C) of the Internal Revenue Code. The fund reports the maximum amount allowable but not less than $.0592 per share as a short-term capital gain dividend in accordance with Sections 871(k)(2) and 881(e) of the Internal Revenue Code. Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s taxable ordinary dividends (if any), capital gains distributions (if any) and tax-exempt dividends paid for the 2012 calendar year on Form 1099-DIV, which will be mailed in early 2013. 42 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (68) Chairman of the Board (2008) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and busi- nesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (61) Board Member (2011) Principal Occupation During Past 5Years: • Trustee,The Bradley Trusts, private trust funds (2011-present) • Managing Director, Morgan Stanley Investment Management (1993-2010) No. of Portfolios for which Board Member Serves: 31 ————— James M. Fitzgibbons (78) Board Member (2008) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • Bill Barrett Corporation, an oil and natural gas exploration company, Director (2004-present) No. of Portfolios for which Board Member Serves: 31 ————— Kenneth A. Himmel (66) Board Member (2008) Principal Occupation During Past 5Years: • President and CEO, Related Urban Development, a real estate development company (1996-present) • President and CEO, Himmel & Company, a real estate development company (1980-present) • CEO,American Food Management, a restaurant company (1983-present) No. of Portfolios for which Board Member Serves: 31 The Fund 43 BOARD MEMBERS INFORMATION (Unaudited) (continued) Stephen J. Lockwood (65) Board Member (2008) Principal Occupation During Past 5Years: • Chairman of the Board, Stephen J. Lockwood and Company LLC, a real estate investment company (2000-present) No. of Portfolios for which Board Member Serves: 31 ————— Roslyn M. Watson (62) Board Member (2008) Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 41 ————— Benaree Pratt Wiley (66) Board Member (2008) Principal Occupation During Past 5Years: • Principal,TheWiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 64 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. 44 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 72 investment companies (comprised of 156 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 49 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 56 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since December 2008. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since December 2008. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since December 2008. Director – Mutual Fund Accounting of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. The Fund 45 OFFICERS OF THE FUND (Unaudited) (continued) RICHARD CASSARO, Assistant Treasurer since December 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2008. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since December 2008. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since December 2008. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2008. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since December 2008. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (73 investment companies, comprised of 183 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010,AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 69 investment companies (comprised of 179 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Distributor since October 2011. 46 NOTES For More Information Telephone Call your Financial Representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Dreyfus/Newton International Equity Fund ANNUAL REPORT September 30, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 20 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 35 Important Tax Information 36 Information About the Renewal of the Fund’s Investment Advisory Agreement 42 Board Members Information 44 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/Newton International Equity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: This annual report for Dreyfus/Newton International Equity Fund covers the 12-month period from October 1, 2011, through September 30, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. equities proved unusually volatile over the past year, as prices rose and fell according to investors’ changing expectations of global and domestic economic conditions.And while the pace of U.S. economic growth has been relatively consistent, it has progressed at about half the average rate achieved in prior recoveries. Overseas, Europe has remained under severe economic pressure due to a persistent debt crisis and austerity-oriented fiscal policies adopted by many governments. In Japan, a strengthening currency dampened export activity and economic growth.The emerging markets have posted a slower rate of growth, reducing demand for industrial commodities and other goods and services. The sustained-but-subpar U.S. expansion appears likely to continue over the foreseeable future.Across the international markets though, on one hand the global economy has responded to a variety of stimulative measures, most notably aggressively accommodative monetary policies in most major markets. On the other hand, headwinds emanating from Europe and China may continue to weigh on economic growth and investor sentiment. Indeed, the ability of governments and economic policymakers to address these issues could go a long way toward shaping the 2013 market environment. As always, we urge you to speak regularly with your financial advisor to discuss how changing global economic conditions may affect your investments. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2011, through September 30, 2012, as provided by Paul Markham, Lead Portfolio Manager of Newton Capital Management Limited, Sub-Investment Adviser Fund and Market Performance Overview For the 12-month period ended September 30, 2012, Dreyfus/Newton International Equity Fund’s Class A shares produced a total return of 18.92%, Class C shares returned 17.92%, and Class I shares returned 19.27%. 1 In comparison, the fund’s benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (the “MSCI EAFE Index”), produced a total return of 13.75% for the same period. 2 Despite heightened market volatility throughout the reporting period, a more stable macroeconomic environment helped drive international stocks higher. The fund produced more robust returns than its benchmark, primarily due to the success of our security selection strategy in the consumer staples and health care sectors. The Fund’s Investment Approach The fund normally invests at least 80% of its assets in common stocks, securities convertible into common stocks of foreign companies and in depositary receipts evidencing ownership in such securities.The process of selecting investments begins with Newton’s core list of global investment themes. These themes are based on observable economic, industrial or social trends (typically global) that Newton believes will positively affect certain sectors or industries.The list of themes is discussed and updated on a regular basis. For instance, Newton’s deleverage theme asserts that excessive debt is weighing on economic activity, and that the way in which deleveraging occurs is critical to the outlook for economics and financial markets. Elsewhere, Newton’s networked world theme focuses upon the opportunities and risks inherent in the growth of information technology networks around the world. Markets Reacted Sharply to Macroeconomic News The reporting period began in the immediate aftermath of major stock market declines throughout the world. One credit-rating agency’s downgrade of long-term U.S. government debt, an intensifying European debt crisis and inflationary pressures The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) in China had triggered a flight away from stocks and other risky assets. Fortunately, better U.S. economic data and remedial measures from European policymakers helped to stabilize global equity markets. By the start of 2012, international stocks were rallying amid U.S. employment gains, quantitative easing in Europe and looser monetary and fiscal policies in China. Consequently, investors focused more intently on company fundamentals and less on macroeconomic developments. They returned to a risk-averse posture during the spring when austerity programs in a number of peripheral European countries encountered resistance, but more encouraging economic data over the summer enabled the MSCI EAFE Index to end the reporting period with double-digit gains. In this tumultuous environment, international investors tended to prefer large-cap, dividend-paying companies with positive earnings momentum. In contrast, value-oriented companies generally fell out of favor. Security Selection Strategy Drove Strong Performance Our theme-based global investment process proved quite effective over the reporting period. Results compared to the benchmark were especially robust in Japan and, from an industry group standpoint, the consumer staples and health care sectors. Emphasis on these areas reflected a relatively defensive positioning, which rendered the fund more resilient than market averages during downturns while enabling it also to participe substantially in rallies. Among consumer staples stocks, the fund scored success with global brewer Anheuser-Busch InBev, which benefited from robust growth in Brazil and strong sales in the United States. In addition, the company’s acquisition of a Mexican brewer was well received by investors. Japanese food producer CALBEE also fared well, gaining share in its domestic market while leveraging PepsiCo’s U.S. distribution channel for a larger North American presence. In the health care sector,Thai hospitals operator Bangkok Dusit Medical Services was the fund’s top individual performer for the reporting period as hospital use increased among a growing middle class of consumers. The fund also received strong results from some energy stocks, as U.K.-based exploration-and-production company Ophir Energy roughly doubled its reserves, and Canada’s Nexen was acquired by a major Chinese oil-and-gas producer. Disappointments during the reporting period were primarily concentrated in the materials sector. For example, gold producer Newcrest Mining suffered poor pro- 4 duction volumes that damaged the credibility of its management team. In other areas, Japanese online gaming company DeNA was hurt when regulators outlawed a popular game format, electronic hardware makerToshiba stumbled amid a general oversupply of electronics, and Hong Kong-based tobacco flavors and fragrances specialist Huabao International Holdings suffered on account of negative rumors that later proved to be unfounded. The fund employed foreign-exchange forward contracts to manage currency-related risks during the reporting period. Maintaining a Defensive Posture Although we have been encouraged by recent positive macroeconomic news, we remain concerned about uncertainty stemming from the peripheral European sovereign debt crisis, upcoming automatic tax hikes and spending reductions in the United States, and a leadership change in China. Consequently, we have retained the fund’s generally defensive stance. We have identified a number of opportunities meeting our investment criteria in the health care and consumer staples sectors, but relatively few in the financials, industrials and energy sectors. October 15, 2012 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Investing internationally involves special risks, including changes in currency exchange rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards and less market liquidity. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, and difficult to value and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the fund’s other investments. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries.The Index does not take into account fees and expenses to which the fund is subject. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. †† The total return figures presented for Class A and Class C shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 3/31/08 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for each share class. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class I shares of Dreyfus/Newton International Equity Fund on 12/21/05 (inception date) to a $10,000 investment made in the Morgan Stanley Capital International Europe Australasia Far East Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. For comparative purposes, the value of the Index on 12/31/05 is used as the beginning value on 12/21/05. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 9/30/12 Inception From Date 1 Year 5 Years Inception Class A shares with maximum sales charge (5.75%) 3/31/08 % –6.19 % †† % †† without sales charge 3/31/08 % –5.07 % †† % †† Class C shares with applicable redemption charge † 3/31/08 % –5.61 % †† % †† without redemption 3/31/08 % –5.61 % †† % †† Class I shares 12/21/05 % –4.86 % % Morgan Stanley Capital International Europe Australasia Far East Index 12/31/05 % –5.24 % % ††† Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class A and Class C shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 3/31/08 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for each share class. ††† The Index date is based on the life of Class I shares. For comparative purposes, the value of the Index as of the month end 12/31/05 is used as the beginning value on 12/21/05 (the inception date for Class I shares). The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/Newton International Equity Fund from April 1, 2012 to September 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2012 Class A Class C Class I Expenses paid per $1,000 † $ 6.95 $ 11.04 $ 5.28 Ending value (after expenses) $ 1,030.40 $ 1,025.80 $ 1,031.70 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2012 Class A Class C Class I Expenses paid per $1,000 † $ 6.91 $ 10.98 $ 5.25 Ending value (after expenses) $ 1,018.15 $ 1,014.10 $ 1,019.80 † Expenses are equal to the fund’s annualized expense ratio of 1.37% for Class A, 2.18% for Class C and 1.04% for Class I, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS September 30, 2012 Common Stocks—97.5% Shares Value ($) Australia—3.4% Newcrest Mining 195,235 5,901,361 Santos 403,907 4,759,536 WorleyParsons 139,731 4,100,442 Belgium—2.5% Anheuser-Busch InBev 128,432 Brazil—2.0% CCR 276,600 2,503,692 International Meal Co. Holdings 251,146 2,353,816 Vale, ADR 219,053 3,921,049 Canada—1.8% Barrick Gold 116,126 4,852,463 Nexen 120,480 3,051,523 China—1.5% Biostime International Holdings 1,486,504 3,811,131 Mindray Medical International, ADR 85,782 2,883,133 France—3.9% Air Liquide 59,964 7,432,121 L’Oreal 33,623 4,159,128 Total 114,729 5,690,893 Germany—5.1% Bayer 104,919 9,010,430 Brenntag 27,886 3,569,156 Fresenius Medical Care & Co. 81,276 5,959,558 Gerry Weber International 92,778 3,834,255 Hong Kong—6.4% AIA Group 1,824,512 6,800,110 Belle International Holdings 2,345,255 4,246,475 China Mobile 628,365 6,965,131 Jardine Matheson Holdings 128,000 7,283,200 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Hong Kong (continued) Man Wah Holdings 5,355,200 2,921,376 Italy—1.5% Intesa Sanpaolo 1,745,103 2,652,930 Saipem 84,249 4,045,831 Japan—24.7% Asahi Group Holdings 225,900 5,569,344 CALBEE 44,700 3,917,837 Daiichi Sankyo 177,273 2,930,320 Don Quijote 219,800 8,463,596 FANUC 32,000 5,158,380 INPEX 606 3,614,723 Japan Airlines 67,193 3,142,676 Japan Tobacco 417,700 12,535,282 Lawson 59,000 4,536,135 Makita 117,500 4,562,084 Mitsubishi Estate 378,000 7,236,443 NGK Spark Plug 306,000 3,219,195 Nissan Motor 617,000 5,257,624 Nomura Holdings 1,267,900 4,532,856 Shiseido 216,700 2,973,933 Sugi Holdings 157,800 5,542,412 Toshiba 1,470,000 4,709,123 Towa Pharmaceutical 81,000 5,417,991 Toyota Motor 368,200 14,343,004 Mexico—.7% Grupo Finance Santander, Cl. B, ADR 232,610 a Norway—1.9% DNB 667,874 Philippines—.7% Energy Development 20,243,800 Poland—.8% Telekomunikacja Polska 663,807 Singapore—1.1% United Overseas Bank 313,000 10 Common Stocks (continued) Shares Value ($) South Africa—.9% MTN Group 201,489 Sweden—1.1% TeliaSonera 681,794 Switzerland—13.1% Actelion 58,324 a 2,919,611 Bank Sarasin & Cie, Cl. B 90,768 a 2,596,129 Nestle 224,049 14,126,641 Novartis 152,697 9,343,660 Roche Holding 78,672 14,697,151 Syngenta 23,489 8,778,717 Zurich Insurance Group 19,992 a 4,978,337 Thailand—3.2% Bangkok Bank 1,309,700 8,552,622 Bangkok Dusit Medical Services 1,570,183 5,483,907 United Kingdom—21.2% Aberdeen Asset Management 984,990 4,948,252 Associated British Foods 268,677 5,592,466 BG Group 210,896 4,256,948 BHP Billiton 356,737 11,089,165 Bowleven 2,027,757 a 2,521,312 British American Tobacco 162,379 8,336,978 Centrica 1,640,336 8,682,838 Compass Group 405,105 4,471,220 GlaxoSmithKline 342,900 7,904,303 Imagination Technologies Group 390,914 a 2,998,436 Ophir Energy 457,084 a 4,487,656 Prudential 347,079 4,492,125 Royal Bank of Scotland Group 1,894,712 a 7,863,145 Severn Trent 179,063 4,854,858 SSE 242,367 5,447,944 Wolseley 114,607 4,889,494 Total Common Stocks cost $353,059,752) The Fund 11 STATEMENT OF INVESTMENTS (continued) Preferred Stocks—1.0% Shares Value ($) Brazil Petroleo Brasileiro (cost $5,489,720) 400,304 Other Investment—1.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,533,107) 4,533,107 b Total Investments (cost $363,082,579) % Cash and Receivables (Net) .5 % Net Assets % ADR—American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Consumer Staples 18.7 Industrial 5.4 Financial 17.9 Utilities 5.0 Health Care 15.2 Telecommunication Services 4.4 Consumer Discretionary 11.2 Information Technology 1.8 Materials 9.6 Money Market Investment 1.0 Energy 9.3 † Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES September 30, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 358,549,472 431,556,734 Affiliated issuers 4,533,107 4,533,107 Cash 175,344 Cash denominated in foreign currencies 3,740,413 3,762,977 Dividends receivable 2,109,442 Receivable for shares of Beneficial Interest subscribed 159,461 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 1,372 Prepaid expenses 17,503 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 471,671 Due to Administrator—Note 3(a) 5,966 Payable for investment securities purchased 2,886,152 Payable for shares of Beneficial Interest redeemed 572,935 Interest payable—Note 2 2,179 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 2 Accrued expenses 58,854 Net Assets ($) Composition of Net Assets ($): Paid-in capital 403,194,819 Accumulated undistributed investment income—net 3,975,425 Accumulated net realized gain (loss) on investments (41,850,600 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 72,998,537 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 7,299,893 721,671 430,296,617 Shares Outstanding 430,502 43,217 25,431,908 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Year Ended September 30, 2012 Investment Income ($): Income: Cash dividends (net of $1,005,853 foreign taxes withheld at source): Unaffiliated issuers 11,845,192 Affiliated issuers 5,417 Total Income Expenses: Investment advisory fee—Note 3(a) 3,680,636 Shareholder servicing costs—Note 3(c) 540,822 Administration fees—Note 3(a) 161,623 Custodian fees—Note 3(c) 158,005 Professional fees 98,706 Registration fees 41,568 Trustees’ fees and expenses—Note 3(d) 38,222 Prospectus and shareholders’ reports 22,126 Interest expense—Note 2 9,153 Distribution fees—Note 3(b) 6,336 Loan commitment fees—Note 2 5,255 Miscellaneous 44,221 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (7 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (36,377,263 ) Net realized gain (loss) on forward foreign currency exchange contracts (889,728 ) Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 112,020,468 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (288,109 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2012 2011 Operations ($): Investment income—net 7,043,943 8,854,352 Net realized gain (loss) on investments (37,266,991 ) 11,024,549 Net unrealized appreciation (depreciation) on investments 111,732,359 (80,720,598 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A Shares (129,603 ) (186,610 ) Class C Shares (8,405 ) (3,732 ) Class I Shares (10,097,256 ) (6,484,341 ) Net realized gain on investments: Class A Shares (138,111 ) (294,754 ) Class C Shares (15,969 ) (21,745 ) Class I Shares (7,394,196 ) (8,019,784 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 1,527,854 5,731,984 Class C Shares 116,417 134,097 Class I Shares 114,043,269 183,824,565 Dividends reinvested: Class A Shares 267,564 477,012 Class C Shares 24,374 25,467 Class I Shares 8,847,087 7,750,756 Cost of shares redeemed: Class A Shares (5,413,378 ) (13,959,839 ) Class C Shares (458,150 ) (453,604 ) Class I Shares (239,401,600 ) (133,695,220 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 495,038,973 521,056,418 End of Period Undistributed investment income—net 3,975,425 7,010,161 The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended September 30, 2012 2011 Capital Share Transactions: Class A Shares sold 97,788 323,875 Shares issued for dividends reinvested 18,883 27,493 Shares redeemed (348,588 ) (813,824 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C Shares sold 7,805 7,520 Shares issued for dividends reinvested 1,736 1,479 Shares redeemed (29,900 ) (26,497 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I Shares sold 7,442,539 10,424,872 Shares issued for dividends reinvested 627,898 446,730 Shares redeemed (15,423,854 ) (7,832,272 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended September 30, Class A Shares 2012 2011 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 14.74 16.80 16.27 18.18 23.37 Investment Operations: Investment income—net b .18 .19 .21 .29 .14 Net realized and unrealized gain (loss) on investments 2.52 (1.82 ) .44 (1.57 ) (5.20 ) Total from Investment Operations 2.70 (1.63 ) .65 (1.28 ) (5.06 ) Distributions: Dividends from investment income—net (.23 ) (.17 ) (.12 ) (.16 ) (.13 ) Dividends from net realized gain on investments (.25 ) (.26 ) — (.47 ) — Total Distributions (.48 ) (.43 ) (.12 ) (.63 ) (.13 ) Net asset value, end of period 16.96 14.74 16.80 16.27 18.18 Total Return (%) c 18.92 (10.10 ) 3.99 (6.33 ) (21.78 ) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.32 1.32 1.32 1.52 2.35 e Ratio of net expenses to average net assets 1.32 1.32 1.32 1.26 1.40 e Ratio of net investment income to average net assets 1.14 1.06 1.29 2.27 1.61 e Portfolio Turnover Rate 57.88 63.28 64.45 115.69 105 Net Assets, end of period ($ x 1,000) 7,300 9,766 18,901 16,864 4,412 a From March 31, 2008 (commencement of initial offering) to September 30, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Year Ended September 30, Class C Shares 2012 2011 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 14.54 16.59 16.17 18.14 23.37 Investment Operations: Investment income—net b .07 .05 .08 .26 .05 Net realized and unrealized gain (loss) on investments 2.47 (1.79 ) .45 (1.59 ) (5.15 ) Total from Investment Operations 2.54 (1.74 ) .53 (1.33 ) (5.10 ) Distributions: Dividends from investment income—net (.13 ) (.05 ) (.11 ) (.17 ) (.13 ) Dividends from net realized gain on investments (.25 ) (.26 ) — (.47 ) — Total Distributions (.38 ) (.31 ) (.11 ) (.64 ) (.13 ) Net asset value, end of period 16.70 14.54 16.59 16.17 18.14 Total Return (%) c 17.92 (10.79 ) 3.20 (6.67 ) (21.95 ) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.16 2.07 2.11 1.83 6.42 e Ratio of net expenses to average net assets 2.16 2.07 2.11 1.42 2.15 e Ratio of net investment income to average net assets .42 .31 .52 2.07 .49 e Portfolio Turnover Rate 57.88 63.28 64.45 115.69 105 Net Assets, end of period ($ x 1,000) 722 924 1,345 1,191 399 a From March 31, 2008 (commencement of initial offering) to September 30, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 18 Year Ended September 30, Class I Shares 2012 2011 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 14.77 16.84 16.27 18.21 26.94 Investment Operations: Investment income—net b .24 .26 .25 .30 .31 Net realized and unrealized gain (loss) on investments 2.49 (1.86 ) .45 (1.59 ) (6.64 ) Total from Investment Operations 2.73 (1.60 ) .70 (1.29 ) (6.33 ) Distributions: Dividends from investment income—net (.33 ) (.21 ) (.13 ) (.18 ) (.35 ) Dividends from net realized gain on investments (.25 ) (.26 ) — (.47 ) (2.05 ) Total Distributions (.58 ) (.47 ) (.13 ) (.65 ) (2.40 ) Net asset value, end of period 16.92 14.77 16.84 16.27 18.21 Total Return (%) 19.27 (9.90 ) 4.31 (6.32 ) (25.80 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.04 1.05 1.07 1.16 1.59 Ratio of net expenses to average net assets 1.04 1.05 1.07 1.13 1.15 Ratio of net investment income to average net assets 1.54 1.48 1.57 2.41 1.33 Portfolio Turnover Rate 57.88 63.28 64.45 115.69 105 Net Assets, end of period ($ x 1,000) 430,297 484,349 500,811 331,986 61,779 a The fund commenced offering four classes of shares on March 31, 2008.The existing shares were redesignated Class I and the fund added Class A, Class C and Class R shares.The fund terminated its offering of Class R shares on December 3, 2008. b Based on average shares outstanding at each month end. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus/Newton International Equity Fund (the “fund”) is a separate diversified series of Dreyfus Investment Funds (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering eleven series, including the fund.The fund’s investment objective is to seek long-term growth of capital.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Newton Capital Management Limited (“Newton”) serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in the following classes of shares: Class A, Class C and Class I. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear a distribution fee and/or shareholder services fee. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial services providers (includingThe Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class I shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other 20 than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. 22 Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Trust’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. These securities are generally categorized within Level 2 of the fair value hierarchy. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) The following is a summary of the inputs used as of September 30, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities—Foreign Common Stocks † 427,139,518 — — Preferred Stocks † 4,417,216 — — Mutual Funds 4,533,107 — — Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — 1,372 — Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — (2) — (2 ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. At September 30, 2011, $487,440,998 of exchange traded foreign equity securities were classified as Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actu- 24 ally received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. Investments in affiliated investment companies for the period ended September 30, 2012 were as follows: Affiliated Investment Value Value Net Company 9/30/2011 ($) Purchases ($) Sales ($) 9/30/2012 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund — 212,125,030 207,591,923 4,533,107 1.0 Certain affiliated investment companies also advised or managed by Dreyfus may also invest in the fund. At September 30, 2012, Dreyfus Diversified International Fund held approximately 29% of the outstanding Class I shares of the fund. (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2012, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $6,593,759, accumulated capital losses $33,273,210 and unrealized appreciation $61,802,813. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post- 26 enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to September 30, 2012.The fund has $15,379,466 of post-enactment short-term capital losses and $17,893,744 of post enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal periods ended September 30, 2012 and September 30, 2011 were as follows: ordinary income $10,646,272 and $13,631,124 and long-term capital gains $7,137,268 and $1,379,842, respectively. During the period ended September 30, 2012, as a result of permanent book to tax differences, primarily due to tax treatment for foreign currency gains and losses, passive foreign investment companies, dividend reclassification and Thailand capital gain taxes, the fund increased accumulated undistributed investment income-net by $156,585 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. (h) New Accounting Pronouncement: In December 2011, FASB issued Accounting Standards Update No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”). These disclosure requirements are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a company’s financial position.They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition,ASU 2011-11 facilitates comparison between those entities that prepare their financial The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) statements on the basis of GAAP and those entities that prepare their financial statements on the basis of International Financial Reporting Standards (“IFRS”). ASU 2011-11 requires entities to: disclose both gross and net information about both instruments and transactions eligible for offset in the financial statements; and disclose instruments and transactions subject to an agreement similar to a master netting agreement. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods.At this time, management is evaluating the implications of ASU 2011-11 and its impact on the fund’s financial statement disclosures. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended September 30, 2012, was approximately $792,600 with a related weighted average annualized interest rate of 1.15%. NOTE 3—Investment Advisory Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the investment advisory fee is computed at the annual rate of .80% of the value of the fund’s average daily net assets and is payable monthly. Pursuant to a sub-investment advisory agreement between Dreyfus and Newton, Dreyfus pays Newton a monthly fee at an annual percentage rate of the value of the fund’s average daily net assets. 28 The fund has an Accounting and Administration Agreement (the “Administration Agreement”) with Dreyfus, whereby Dreyfus performs administrative and accounting services for the fund. The fund has agreed to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and shareholder reporting, as well as for related facilities and equipment.The fee is based on the fund’s average daily net assets and computed at the following annual rates: .10% of the first $500 million, .065% of the next $500 million and .02% in excess of $1 billion. In addition, after applying any expense limitations or fee waivers that reduce the fees paid to Dreyfus for this service, Dreyfus has contractually agreed in writing to waive any remaining fees for this service to the extent that they exceed both Dreyfus’ costs in providing these services and a reasonable allocation of the costs incurred by Dreyfus and its affiliates related to the support and oversight of these services. The fund also reimburses Dreyfus for the out-of-pocket expenses incurred in performing this service for the fund. Pursuant to the Administration Agreement, the fund was charged $161,623 during the period ended September 30, 2012. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended September 30, 2012, Class C shares were charged $6,336 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) professionals) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended September 30, 2012, Class A and Class C shares were charged $19,662 and $2,112, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of thoseTrustees who are not “interested persons” of the Trust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc. (“DTI”), a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2012, the fund was charged $3,267 for transfer agency services and $22 for cash management services. Cash management fees were partially offset by earnings credits of $3. These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensatesThe Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2012, the fund was charged $158,005 pursuant to the custody agreement. Prior to May 29, 2012, the fund compensated The Bank of NewYork Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. 30 During the period ended September 30, 2012, the fund was charged $150 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $4. During the period ended September 30, 2012, the fund was charged $8,384 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $288,244, Distribution Plan fees $442, Shareholder Services Plan fees $1,629, custodian fees $64,189, Chief Compliance Officer fees $1,991 and transfer agency fees $115,176. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended September 30, 2012, amounted to $261,901,125 and $397,542,166, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended September 30, 2012 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at September 30, 2012: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: British Pound, Expiring: 10/1/2012 a 70,038 116,629 116,328 301 10/2/2012 a 30,650 49,728 49,493 235 Euro, Expiring 10/1/2012 b 55,586 72,011 71,431 580 Hong Kong Dollar, Expiring 10/4/2012 c 948,493 122,320 122,322 (2) Japanese Yen, Expiring 10/2/2012 a 4,495,806 57,865 57,609 256 Gross Unrealized Appreciation Gross Unrealized Depreciation (2 ) Counterparties: a Royal Bank of Scotland b JPMorgan Chase & Co. c Barclay Bank 32 The following summarizes the average market value of derivatives outstanding during the period ended September 30, 2012: Average Market Value ($) Forward contracts 24,011,746 At September 30, 2012, the cost of investments for federal income tax purposes was $374,278,047; accordingly, accumulated net unrealized appreciation on investments was $61,811,794, consisting of $82,162,976 gross unrealized appreciation and $20,351,182 gross unrealized depreciation. The Fund 33 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees and Shareholders of Dreyfus/Newton International Equity Fund: We have audited the accompanying statement of assets and liabilities of Dreyfus/Newton International Equity Fund (the “Fund”), a series of Dreyfus Investment Funds, including the statement of investments as of September 30, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended and financial highlights for each of the years in the four-year period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits.The financial highlights for the year ended September 30, 2008 were audited by other independent registered public accountants whose report thereon, dated November 28, 2008, expressed an unqualified opinion on those financial highlights. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2012 by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/Newton International Equity Fund as of September 30, 2012, and the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the four-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 28, 2012 34 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund elects to provide each shareholder with their portion of the fund’s income sourced from foreign countries and taxes paid from foreign countries.The fund reports the maximum amount allowable but not less than $12,854,725 as income sourced from foreign countries for the fiscal year ended September 30, 2012 in accordance with Section 853(c)(2) of the Internal Revenue Code. Also, the fund reports the maximum amount allowable but not less than $1,142,262 as taxes paid from foreign countries for the fiscal year ended September 30, 2012 in accordance with Section 853(a) of the Internal Revenue Code. Where required by federal tax rules, shareholders will receive notification of their proportionate share of foreign sourced income and foreign taxes paid for the 2012 calendar year with Form 1099-DIV which will be mailed in early 2013.Also, the fund reports the maximum amount allowable, but not less than $10,646,272 as ordinary income dividends paid during the fiscal year ended September 30, 2012 as qualified dividend income in accordance with Section 854(b)(1)(B) of the Internal Revenue Code. The fund reports the maximum amount allowable but not less than $.2319 per share as a capital gain dividend in accordance with Section 852(b)(3)(C) of the Internal Revenue Code. The fund reports the maximum amount allowable but not less than $.0132 per share as a short-term capital gain dividend in accordance with Sections 871(k)(2) and 881(e) of the Internal Revenue Code. The Fund 35 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the fund’s Board ofTrustees held on July 25-26, 2012, the Board considered the renewal of the fund’s Investment Advisory Agreement, pursuant to which Dreyfus provides the fund with investment advisory services, and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which Newton Capital Management Limited (the “Sub-Adviser”) provides day-to-day management of the fund’s investments.The Board members, none of whom are “interested persons” (as defined in the Investment CompanyAct of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Sub-Adviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information previously provided to them in presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and Dreyfus representatives confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel. The Board also considered Dreyfus’ extensive compliance infrastructures, as well as Dreyfus’ supervisory activities over the Sub-Adviser.The 36 Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended June 30, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for the various periods, except for the one-year period when the fund’s performance was above the Performance Group and Performance Universe medians. Dreyfus representatives reminded the Board of personnel and process changes at the Sub-Adviser early in 2012, noting that the fund ranked in the first quartile of the Lipper International Multi-Cap Growth category and the Morningstar Foreign Large Blend category for the three- and six-month periods ended June 30, 2012. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index and noted that the fund had performed better than the index in three of the six periods shown. The Fund 37 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was below the Expense Group median, the fund’s actual management fee was below the Expense Group median and above the Expense Universe median and the fund’s total expense ratio was below the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Sub-Adviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Sub-Adviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Sub-Adviser and Dreyfus.The Board also noted the Sub-Adviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board previously had 38 been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Sub-Adviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Sub-Adviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Sub-Adviser’s profitability to be relevant to its deliberations. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus and the Sub-Adviser from acting as investment adviser and sub-investment adviser, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments. The Fund 39 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus and the Sub-Adviser are adequate and appropriate. The Board noted the fund’s improved short-term performance and determined to continue to closely monitor performance given the relatively unfavorable long-term performance. The Board concluded that the fees paid to Dreyfus and the Sub- Adviser were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Investment Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Sub-Adviser, of the fund and the services provided to the fund by Dreyfus and the Sub-Adviser.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management services provided under the Agreements, including information on the investment 40 performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreements through April 4, 2013 was in the best interests of the fund and its shareholders. The Fund 41 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (68) Chairman of the Board (2008) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (61) Board Member (2011) Principal Occupation During Past 5Years: • Trustee,The Bradley Trusts, private trust funds (2011-present) • Managing Director, Morgan Stanley Investment Management (1993-2010) No. of Portfolios for which Board Member Serves: 31 ————— James M. Fitzgibbons (78) Board Member (2008) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • Bill Barrett Corporation, an oil and natural gas exploration company, Director (2004-present) No. of Portfolios for which Board Member Serves: 31 ————— Kenneth A. Himmel (66) Board Member (2008) Principal Occupation During Past 5Years: • President and CEO, Related Urban Development, a real estate development company (1996-present) • President and CEO, Himmel & Company, a real estate development company (1980-present) • CEO,American Food Management, a restaurant company (1983-present) No. of Portfolios for which Board Member Serves: 31 42 Stephen J. Lockwood (65) Board Member (2008) Principal Occupation During Past 5Years: • Chairman of the Board, Stephen J. Lockwood and Company LLC, a real estate investment company (2000-present) No. of Portfolios for which Board Member Serves: 31 ————— Roslyn M. Watson (62) Board Member (2008) Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 41 ————— Benaree Pratt Wiley (66) Board Member (2008) Principal Occupation During Past 5Years: • Principal,TheWiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 64 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. The Fund 43 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 72 investment companies (comprised of 156 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 49 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 56 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since December 2008. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since December 2008. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since December 2008. Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since December 2008. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since December 2008. Director – Mutual Fund Accounting of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. 44 RICHARD CASSARO, Assistant Treasurer since December 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2008. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since December 2008. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since December 2008. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2008. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since December 2008. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (73 investment companies, comprised of 183 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010,AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 69 investment companies (comprised of 179 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Distributor since October 2011. The Fund 45 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $198,460 in 2011 and $208,030 in 2012. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $34,400in 2011 and $35,120 in 2012. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2011 and $0 in 2012. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $20,000 in 2011 and $20,400 in 2012. These services consisted of the review or preparation of U.S. federal, state, local and excise tax returns. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2011 and $0 in 2012. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $0 in 2011 and $0 in 2012. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2011 and $0 in 2012. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $7,022,311 in 2011 and $11,233,025 in 2012. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: November 20, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: November 20, 2012 By: /s/ James Windels James Windels, Treasurer Date: November 20, 2012 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
